Exhibit 10.1

 

FINANCING AGREEMENT

Dated as of January 28, 2015

 

by and among

 
KITARA HOLDCO CORP. AND EACH SUBSIDIARY LISTED AS A BORROWER ON THE SIGNATURE
PAGES HERETO,
as Borrowers,

 

EACH SUBSIDIARY OF KITARA HOLDCO CORP.
LISTED AS A GUARANTOR ON THE SIGNATURE PAGES HERETO,
as Guarantors,

 

THE LENDERS FROM TIME TO TIME PARTY HERETO,

as Lenders,

 

HIGHBRIDGE PRINCIPAL STRATEGIES, LLC,

as Collateral Agent

 

and

 

PNC BANK, NATIONAL ASSOCIATION, 

as Administrative Agent

 



 

 

 

TABLE OF CONTENTS

 

  Page ARTICLE I DEFINITIONS; CERTAIN TERMS 1 Section 1.01   Definitions 1
Section 1.02   Terms Generally 46 Section 1.03   Certain Matters of Construction
46 Section 1.04   Accounting and Other Terms 47 Section 1.05   Time References
47 ARTICLE II THE LOANS 48 Section 2.01   Commitments 48 Section 2.02   Making
the Loans 51 Section 2.03   Repayment of Loans; Evidence of Debt 51 Section
2.04   Interest 53 Section 2.05   Reduction of Commitment; Prepayment of Loans
54 Section 2.06   Fees 58 Section 2.07   LIBOR Option 59 Section 2.08   Funding
Losses 62 Section 2.09   Taxes 62 Section 2.10   Increased Costs and Reduced
Return 66 Section 2.11   Changes in Law; Impracticability or Illegality 66
ARTICLE III [INTENTIONALLY OMITTED] 67     ARTICLE IV APPLICATION OF PAYMENTS;
DEFAULTING LENDERS; JOINT AND SEVERAL LIABILITY OF BORROWERS 67 Section
4.01   Payments; Computations and Statements 67 Section 4.02   Sharing of
Payments 68 Section 4.03   Apportionment of Payments 68 Section
4.04   Defaulting Lenders 69 Section 4.05   Administrative Borrower; Joint and
Several Liability of the Borrowers 71     ARTICLE V CONDITIONS TO LOANS 72
Section 5.01   Conditions Precedent to Effectiveness 72 Section
5.02   Conditions Precedent to All Loans 77 Section 5.03   Conditions Subsequent
to Effectiveness 78     ARTICLE VI REPRESENTATIONS AND WARRANTIES 79 Section
6.01   Representations and Warranties 79     ARTICLE VII COVENANTS OF THE LOAN
PARTIES 87 Section 7.01   Affirmative Covenants 87 Section 7.02   Negative
Covenants 98 Section 7.03   Total Leverage Ratio 105    



- i -

 

 

ARTICLE VIII CASH MANAGEMENT ARRANGEMENTS AND OTHER COLLATERAL MATTERS 106
Section 8.01   Cash Management Arrangements 106     ARTICLE IX EVENTS OF DEFAULT
107 Section 9.01   Events of Default 107     ARTICLE X AGENTS 111 Section
10.01   Appointment 111 Section 10.02   Nature of Duties; Delegation 112 Section
10.03   Rights, Exculpation, Etc 113 Section 10.04   Reliance 113 Section
10.05   Indemnification 114 Section 10.06   Agents Individually 114 Section
10.07   Successor Agent 114 Section 10.08   Collateral Matters 115 Section
10.09   Agency for Perfection 117 Section 10.10   No Reliance on any Agent's
Customer Identification Program. 117 Section 10.11   No Third Party
Beneficiaries 117 Section 10.12   No Fiduciary Relationship 117 Section
10.13   Reports; Confidentiality; Disclaimers 118 Section 10.14   Collateral
Custodian 118 Section 10.15   [Intentionally Omitted 119 Section
10.16   Collateral Agent May File Proofs of Claim 119     ARTICLE XI GUARANTY
119 Section 11.01   Guaranty 119 Section 11.02   Guaranty Absolute 120 Section
11.03   Waiver 121 Section 11.04   Continuing Guaranty; Assignments 121 Section
11.05   Subrogation 121 Section 11.06   Contribution 122     ARTICLE XII
MISCELLANEOUS 123 Section 12.01   Notices, Etc 123 Section 12.02   Amendments,
Etc 125 Section 12.03   No Waiver; Remedies, Etc 127 Section 12.04   Expenses;
Taxes; Attorneys' Fees 127 Section 12.05   Right of Set-off 128 Section
12.06   Severability 129 Section 12.07   Assignments and Participations 129
Section 12.08   Counterparts 133 Section 12.09   GOVERNING LAW 133 Section
12.10   CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE 133 Section
12.11   WAIVER OF JURY TRIAL, ETC 134 Section 12.12   Consent by the Agents and
Lenders 134 Section 12.13   No Party Deemed Drafter 134 Section
12.14   Reinstatement; Certain Payments 135

 



- ii -

 

 

Section 12.15   Indemnification; Limitation of Liability for Certain Damages 135
Section 12.16   Records 136 Section 12.17   Binding Effect 136 Section
12.18   Highest Lawful Rate 136 Section 12.19   Confidentiality 137 Section
12.20   Public Disclosure 138 Section 12.21   Integration 138 Section
12.22   USA PATRIOT Act 139 Section 12.23   Fee Letter 139

 



- iii -

 

 

SCHEDULE AND EXHIBITS

 



Schedule 1.01(A)   Lenders and Lenders' Commitments Schedule 1.01(B)  
Facilities Schedule 1.01(C)   Inactive Subsidiaries Schedule 6.01(e)  
Capitalization; Subsidiaries Schedule 6.01(f)   Litigation Schedule 6.01(g)  
Certain Liabilities Schedule 6.01(i)   ERISA Schedule 6.01(l)   Nature of
Business Schedule 6.01(q)   Environmental Matters Schedule 6.01(r)   Insurance
Schedule 6.01(u)   Intellectual Property Schedule 6.01(v)   Material Contracts
Schedule 6.01(y)   Credit Card Agreements Schedule 7.02(a)   Existing Liens
Schedule 7.02(b)   Existing Indebtedness Schedule 7.02(e)   Existing Investments
Schedule 7.02(h)   Existing Restricted Payments Schedule 7.02(k)   Limitations
on Dividends and Other Payment Restrictions Schedule 8.01   Cash Management
Accounts

 



Exhibit A   Form of Joinder Agreement Exhibit B   Form of Assignment and
Acceptance Exhibit C   Form of Notice of Borrowing Exhibit D   Form of LIBOR
Notice Exhibit E   Form of Borrowing Base Certificate Exhibit F   Form of
Solvency Certificate

 





- iv -

 

 

FINANCING AGREEMENT

 

Financing Agreement, dated as of January 28, 2015, by and among Kitara Holdco
Corp., a Delaware corporation (the "Parent"), each subsidiary of the Parent
listed as a "Borrower" on the signature pages hereto (such subsidiaries,
together with the Parent and each other Person that executes a joinder agreement
and becomes a "Borrower" hereunder, each a "Borrower" and, collectively, the
"Borrowers"), each subsidiary of the Parent listed as a "Guarantor" on the
signature pages hereto (together with each other Person that executes a joinder
agreement and becomes a "Guarantor" hereunder or otherwise guaranties all or any
part of the Obligations (as hereinafter defined), each a "Guarantor" and,
collectively, the "Guarantors"), the lenders from time to time party hereto
(each a "Lender" and, collectively, the "Lenders"), Highbridge Principal
Strategies, LLC, a Delaware limited liability company ("Highbridge"), as
collateral agent for the Lenders (in such capacity, together with its successors
and assigns in such capacity, the "Collateral Agent"), and PNC Bank, National
Association ("PNC"), as administrative agent for the Lenders (in such capacity,
together with its successors and assigns in such capacity, the "Administrative
Agent" and together with the Collateral Agent, each an "Agent" and,
collectively, the "Agents").

 

RECITALS

 

The Borrowers have asked the Lenders to extend credit to the Borrowers
consisting of (a) a term loan in the aggregate principal amount of $81,000,000
and (b) a revolving credit facility in an aggregate principal amount not to
exceed $15,000,000 at any time outstanding. The proceeds of the term loan and
the loans made under the revolving credit facility shall be used to (i)
refinance existing indebtedness of the Borrowers, (ii) for general working
capital purposes of the Borrowers, (iii) to pay fees and expenses related to
this Agreement, the other Loan Documents, the Future Ads Acquisition (as
hereinafter defined) and the transactions contemplated herein and therein, and
(iv) to finance the cash consideration for the Future Ads Acquisition. The
Lenders are severally, and not jointly, willing to extend such credit to the
Borrowers subject to the terms and conditions hereinafter set forth.

 

In consideration of the premises and the covenants and agreements contained
herein, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS; CERTAIN TERMS

 

Section 1.01 Definitions. As used in this Agreement, the following terms shall
have the respective meanings indicated below:

 

"Account" means, with respect to any Person, any and all rights of such Person
to payment for goods sold or leased and/or services rendered, including
accounts, general intangibles and any and all such rights evidenced by chattel
paper, instruments or documents, whether due or to become due and whether or not
earned by performance, and whether now or hereafter acquired or arising in the
future, and any proceeds arising therefrom or relating thereto.

 



- 1 -

 

 

"Account Debtor" means, with respect to any Person, each debtor, customer or
obligor in any way obligated on or in connection with any Account of such
Person, including any Credit Card Issuer or Credit Card Processor.

 

"Acquisition" means the acquisition (whether by means of a merger, consolidation
or otherwise) of all of the Equity Interests of any Person or all or
substantially all of the assets of (or any division or business line of) any
Person.

 

"Action" has the meaning specified therefor in Section 12.12.

 

"Additional Amount" has the meaning specified therefor in Section 2.09(a).

 

"Administrative Agent" has the meaning specified therefor in the preamble
hereto.

 

"Administrative Agent's Account" means an account at a bank designated by the
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to the Administrative Agent for the benefit of
the Agents and the Lenders under this Agreement and the other Loan Documents.

 

"Administrative Borrower" has the meaning specified therefor in Section 4.05.

 

"Affiliate" means, with respect to any Person, any other Person that directly or
indirectly through one or more intermediaries, controls, is controlled by, or is
under common control with, such Person. For purposes of this definition,
"control" of a Person means the power, directly or indirectly, either to (a)
vote 10% or more of the Equity Interests having ordinary voting power for the
election of members of the Board of Directors of such Person or (b) direct or
cause the direction of the management and policies of such Person whether by
contract or otherwise. Notwithstanding anything herein to the contrary, in no
event shall any Agent or any Lender be considered an "Affiliate" of any Loan
Party.

 

"After Acquired Property" has the meaning specified therefor in Section 6.01(n).

 

"Agent" has the meaning specified therefor in the preamble hereto.

 

"Agent Advances" has the meaning specified therefor in Section 10.08(a).

 

"Agreement" means this Financing Agreement, including all amendments,
modifications and supplements and any exhibits or schedules to any of the
foregoing, and shall refer to the Agreement as the same may be in effect at the
time such reference becomes operative.

 

"Anti-Corruption Laws" has the meaning specified therefor in Section 6.01(bb).

 



- 2 -

 

 

"Anti-Money Laundering and Anti-Terrorism Laws" means any Requirement of Law
relating to terrorism, economic sanctions or money laundering, including,
without limitation, (a) the Money Laundering Control Act of 1986 (i.e., 18
U.S.C. §§ 1956 and 1957), (b) the Bank Secrecy Act of 1970 (31 U.S.C. §§
5311-5330 and 12 U.S.C. §§ 1818(s), 1820(b) and 1951-1959), and the implementing
regulations promulgated thereunder, (c) the USA PATRIOT Act and the implementing
regulations promulgated thereunder, (d) the laws, regulations and Executive
Orders administered by the United States Department of the Treasury's Office of
Foreign Assets Control ("OFAC"), (e) any law prohibiting or directed against
terrorist activities or the financing or support of terrorist activities (e.g.,
18 U.S.C. §§ 2339A and 2339B), and (f) any similar laws enacted in the United
States or any other jurisdictions in which the parties to this Agreement
operate, as any of the foregoing laws have been, or shall hereafter be, amended,
renewed, extended, or replaced and all other present and future legal
requirements of any Governmental Authority governing, addressing, relating to,
or attempting to eliminate, terrorist acts and acts of war and any regulations
promulgated pursuant thereto.

 

"Applicable Margin" means, as of any date of determination, (a) with respect to
the Term Loan, 9.00% and (b) with respect to any Revolving Loan, 6.00%.

 

"Applicable Prepayment Premium" means, as of any date of determination,
(i) during the period of time from the Effective Date through (and including)
the date that is the first anniversary of the Effective Date, the Make-Whole
Amount, (ii) during the period of time after the date that is the first
anniversary of the Effective Date up to (but not including) the date that is the
second anniversary of the Effective Date, an amount equal to 2.00% times the
aggregate principal amount of the Term Loan prepaid on such date and (ii)
thereafter, zero.

 

"Assignment and Acceptance" means an assignment and acceptance entered into by
an assigning Lender and an assignee, and accepted by the Collateral Agent (and
the Administrative Agent, if applicable), in accordance with Section 12.07
hereof and substantially in the form of Exhibit B hereto or such other form
acceptable to the Agents.

 

"Authorized Officer" means, with respect to any Person, the chief executive
officer, chief operating officer, chief financial officer, treasurer or other
financial officer performing similar functions, president or executive vice
president of such Person.

 

"Availability" means, at any time, the difference between (a) the lesser of
(i) the Borrowing Base and (ii) the Total Revolving Credit Commitment and
(b) the aggregate outstanding principal amount of all Revolving Loans.

 

"Bank" means PNC, its successors or any other bank designated by the
Administrative Agent and reasonably acceptable to the Administrative Borrower
from time to time.

 

"Bank Product Agreements" means those certain agreements that may be entered
into from time to time between the Borrowers, on the one hand, and a Bank
Product Provider, on the other hand, in connection with any of the Bank
Products.

 

"Bank Product Provider" means any Lender or Affiliate thereof that provides Bank
Products to the Loan Parties.

 



- 3 -

 

 

"Bank Product Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Bank Product Provider pursuant to or evidenced by the Bank Product Agreements
and irrespective of whether for the payment of money, whether direct or
indirect, absolute or contingent, due or to become due, now existing or
hereafter arising, and including all such amounts that Loan Parties, as
applicable, are obligated to reimburse to Administrative Agent or any Lender as
a result of Administrative Agent or such Lender purchasing participations or
executing indemnities or reimbursement obligations with respect to the Bank
Products provided to the Loan Parties pursuant to the Bank Product Agreements.

 

"Bank Product Reserve" means as of any date of determination, the lesser of
(a) $1,000,000 and (b) the amount of reserves that the Administrative Agent has
established (based upon the Administrative Agent's reasonable determination of
the credit exposure in respect of the then extant Bank Products) in respect of
Bank Products then provided or outstanding; provided that, in order to qualify
as a Bank Product Reserve, such reserve must be established (i) on or
substantially contemporaneous with the date that the applicable Bank Product is
provided, or (ii) in response to a change in circumstances, including
market-to-market fluctuations, occurring (or becoming known to the
Administrative Agent) after the date that the applicable Bank Product is
provided.

 

"Bank Products" means any service or facility extended to the Borrowers by any
Bank Product Provider on account of Lender-Provided Hedge Agreements.

 

"Bankruptcy Code" means Title 11 of the United States Code, as amended from time
to time and any successor statute or any similar federal or state law for the
relief of debtors.

 

"Blocked Person" means any Person:

 

(a) that (i) is identified on the list of "Specially Designated Nationals and
Blocked Persons" published by OFAC; (ii) resides, is organized or chartered, or
has a place of business in a country or territory that is the subject of an OFAC
Sanctions Program; or (iii) a United States Person is prohibited from dealing or
engaging in a transaction with under any of the Anti-Money Laundering and
Anti-Terrorism Laws; and

 

(b) that is owned or controlled by, or that owns or controls, or that is acting
for or on behalf of, any Person described in clause (a) above.

 

"Board" means the Board of Governors of the Federal Reserve System of the United
States (or any successor).

 

"Board of Directors" means with respect to (a) any corporation, the board of
directors of the corporation or any committee thereof duly authorized to act on
behalf of such board, (b) a partnership, the board of directors of the general
partner of the partnership, (c) a limited liability company, the managing member
or members or any controlling committee or board of directors of such company or
the sole member or the managing member thereof, and (d) any other Person, the
board or committee of such Person serving a similar function.

 

"Borrower" has the meaning specified therefor in the preamble hereto.

 



- 4 -

 

 

"Borrowing Base" means, at any time, the difference between (a)  85% of the
value of the Net Amount of Eligible Accounts at such time minus the Dilution
Reserve and (b) such reserves (other than the Dilution Reserve) as the
Administrative Agent may deem appropriate in the exercise of its business
judgment based upon the lending practices of the Administrative Agent,
including, without limitation, Bank Product Reserves and Cash Management
Reserves.

 

"Borrowing Base Certificate" means a certificate signed by an Authorized Officer
of the Administrative Borrower and setting forth the calculation of the
Borrowing Base in compliance with Section 7.01(a)(vi), substantially in the form
of Exhibit E.

 

"Business Day" means (a) for all purposes other than as described in clause (b)
below, any day other than a Saturday, Sunday or other day on which commercial
banks in New York City or East Brunswick, New Jersey are authorized or required
to close, and (b) with respect to the borrowing, payment or continuation of, or
determination of interest rate on, LIBOR Rate Loans, any day that is a Business
Day described in clause (a) above and on which dealings in Dollars may be
carried on in the interbank eurodollar markets in New York City and London.

 

"Capital Expenditures" means, with respect to any Person for any period, the sum
of (a) the aggregate of all expenditures by such Person and its Subsidiaries
during such period that in accordance with GAAP are or should be included in
"property, plant and equipment" or in a similar fixed asset account on its
balance sheet, whether such expenditures are paid in cash or financed, including
all Capitalized Lease Obligations, obligations under synthetic leases and
capitalized software costs that are paid or due and payable during such period
and (b) to the extent not covered by clause (a) above, the aggregate of all
expenditures by such Person and its Subsidiaries during such period to acquire
by purchase or otherwise the business or fixed assets of, or the Equity
Interests of, any other Person; provided, that the term "Capital Expenditures"
shall not include any such expenditures which constitute (i) expenditures by a
Loan Party made in connection with the replacement, substitution or restoration
of such Loan Party's assets pursuant to Section 2.05(c)(v) from the Net Cash
Proceeds of Dispositions and Extraordinary Receipts consisting of insurance
proceeds or condemnation awards, (ii) a Permitted Acquisition, (iii)
expenditures that are accounted for as capital expenditures of such Person and
that actually are paid for by a third party (excluding any Loan Party) and for
which no Loan Party has provided or is required to provide or incur, directly or
indirectly, any consideration or obligation to such third party or any other
person (whether before, during or after such period), and (iv) the purchase
price of equipment that is purchased substantially contemporaneously with the
trade in of existing equipment to the extent that the gross amount of such
purchase price is reduced by the credit granted by the seller of such equipment
for the equipment being traded in at such time.

 

"Capitalized Lease" means, with respect to any Person, any lease of (or other
arrangement conveying the right to use) real or personal property by such Person
as lessee that is required under GAAP to be capitalized on the balance sheet of
such Person.

 

"Capitalized Lease Obligations" means, with respect to any Person, obligations
of such Person and its Subsidiaries under Capitalized Leases, and, for purposes
hereof, the amount of any such obligation shall be the capitalized amount
thereof determined in accordance with GAAP.

 



- 5 -

 

 

"Cash Equivalents" means (a) marketable direct obligations issued or
unconditionally guaranteed by the United States Government or issued by any
agency thereof and backed by the full faith and credit of the United States, in
each case, maturing within six months from the date of acquisition thereof;
(b) commercial paper, maturing not more than 270 days after the date of issue
rated P-1 by Moody's or A-1 by Standard & Poor's; (c) certificates of deposit
maturing not more than 270 days after the date of issue, issued by commercial
banking institutions and money market or demand deposit accounts maintained at
commercial banking institutions, each of which is a member of the Federal
Reserve System and has a combined capital and surplus and undivided profits of
not less than $500,000,000; (d) repurchase agreements having maturities of not
more than 90 days from the date of acquisition which are entered into with major
money center banks included in the commercial banking institutions described in
clause (c) above and which are secured by readily marketable direct obligations
of the United States Government or any agency thereof; (e) money market accounts
maintained with mutual funds having assets in excess of $2,500,000,000, which
assets are primarily comprised of Cash Equivalents described in another clause
of this definition; and (f) marketable tax exempt securities rated A or higher
by Moody's or A+ or higher by Standard & Poor's, in each case, maturing within
270 days from the date of acquisition thereof.

 

"Cash Management Accounts" means the bank accounts of each Loan Party maintained
at one or more Cash Management Banks listed on Schedule 8.01.

 

"Cash Management Agreements" means those agreements entered into from time to
time by any Loan Party with a Cash Management Services Provider in connection
with the obtaining of any of the Cash Management Services.

 

"Cash Management Bank" means the banks at which the Loan Parties have
established bank accounts, which banks are specified (as of the Effective Date)
on Schedule 8.01.

 

"Cash Management Obligations" means all obligations, liabilities, contingent
reimbursement obligations, fees, and expenses owing by the Loan Parties to any
Cash Management Services Provider pursuant to or evidenced by the Cash
Management Agreements and irrespective of whether for the payment of money,
whether direct or indirect, absolute or contingent, due or to become due, now
existing or hereafter arising, and including all such amounts that the Loan
Parties are obligated to reimburse to the Administrative Agent or any Lender as
a result of such Administrative Agent or such Lender purchasing participations
from, or executing indemnities or reimbursement obligations to, a Cash
Management Services Provider with respect to the Cash Management Services
provided by such Cash Management Services Provider to any Loan Party.

 

"Cash Management Reserve" means, as of any date of determination, the amount of
reserves that the Administrative Agent establishes from time to time (based upon
the Administrative Agent's determination in its good faith reasonable business
judgment of the credit exposure in respect of the then outstanding Cash
Management Obligations) in respect of Cash Management Services then provided;
provided that, the aggregate amount of such Cash Management Reserve shall not
exceed $250,000 at any time.

 



- 6 -

 

 

"Cash Management Services" means any cash management services or facilities
provided to any Loan Party by the Administrative Agent or any of its Affiliates,
including, without limitation: (a) credit cards, (b) credit card processing
services, (c) debit cards, (d) purchase cards, (e) ACH Transactions, or (f) cash
management, including controlled disbursements, accounts or services.

 

"Cash Management Services Provider" means any Lender or Affiliate thereof that
provides Cash Management Services to the Loan Parties.

 

"Change in Law" means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule,
regulation, judicial ruling, judgment or treaty, (b) any change in any law,
rule, regulation or treaty or in the administration, interpretation,
implementation or application thereof by any Governmental Authority or (c) the
making or issuance of any request, rule, guideline or directive (whether or not
having the force of law) by any Governmental Authority; provided that
notwithstanding anything herein to the contrary, (i) the Dodd-Frank Wall Street
Reform and Consumer Protection Act and all requests, rules, guidelines or
directives thereunder or issued in connection therewith and (ii) all requests,
rules, guidelines or directives concerning capital adequacy promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision
(or any successor or similar authority) or the United States or foreign
regulatory authorities shall, in each case, be deemed to be a "Change in Law",
regardless of the date enacted, adopted or issued.

 

"Change of Control" means each occurrence of any of the following:

 

(a) the Permitted Holders cease beneficially and of record to own and control,
directly or indirectly, at least 50.1% on a fully diluted basis of the aggregate
outstanding voting or economic power of the Equity Interests of the Parent;
provided, that if the Permitted Holders own or control less than such amount
solely as a result of the issuance of new Qualified Equity Interests by the
Parent, no Change of Control shall result therefrom, so long as the Permitted
Holders continue to own and control, beneficially and of record, at least 25% on
a fully diluted basis of the aggregate outstanding voting or economic power of
the Equity Interests of the Parent;

 

(b) the acquisition, directly or indirectly, by any person or group (within the
meaning of Section 13(d)(3) of the Exchange Act) (other than a Permitted Holder)
of beneficial ownership of more than either (i) 35% of the aggregate outstanding
voting or economic power of the Equity Interests of the Parent, or (ii) the
percentage of the aggregate outstanding voting or economic power of the Equity
Interests of the Parent held by the Permitted Holders;

 

(c) during any period of two consecutive years, individuals who at the beginning
of such period constituted the Board of Directors of the Parent (together with
any new directors whose election by such Board of Directors or whose nomination
for election by the shareholders of the Parent was approved by a vote of at
least a majority of the directors of the Parent then still in office who were
either directors at the beginning of such period, or whose election or
nomination for election was previously approved) cease for any reason to
constitute a majority of the Board of Directors of the Parent;

 



- 7 -

 

 

(d) the Parent shall cease to have beneficial ownership (as defined in
Rule 13d-3 under the Exchange Act) of 100% of the aggregate voting or economic
power of the Equity Interests of each other Loan Party and each of its
Subsidiaries (other than in connection with any transaction permitted pursuant
to Section 7.02(c)(i), so long as such transaction does not result in any Loan
Party or Subsidiary being less than wholly-owned), free and clear of all Liens
(other than Permitted Specified Liens); or

 

(e) a "Change of Control" (or any comparable term or provision) under or with
respect to any of the Equity Interests or Indebtedness of the Parent or any of
its Subsidiaries.

 

"Collateral" means all of the property and assets and all interests therein and
proceeds thereof now owned or hereafter acquired by any Person upon which a Lien
is granted or purported to be granted by such Person as security for all or any
part of the Obligations. For the avoidance of doubt, it is understood and agreed
that Excluded Property (as defined in the Security Agreement) shall not
constitute Collateral.

 

"Collateral Agent" has the meaning specified therefor in the preamble hereto.

 

"Collection Account" has the meaning specified therefor in Section 8.01.

 

"Collections" means all cash, checks, notes, instruments, and other items of
payment (including insurance proceeds, proceeds of cash sales, rental proceeds,
and tax refunds).

 

"Commitments" means, with respect to each Lender, such Lender's Revolving Credit
Commitment and Term Loan Commitment.

 

"Commodity Exchange Act" means the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

"Compliance Certificate" has the meaning assigned to such term in Section
7.01(a)(iv).

 

"Consolidated Adjusted EBITDA" means, with respect to any Person for any period:

 

(a) the Consolidated Net Income of such Person for such period,

 

plus

 

(b) without duplication, the sum of the following amounts for such period to the
extent deducted in the calculation of Consolidated Net Income for such period:

 

(i) any provision for United States federal income taxes or other taxes paid to
any Governmental Authority,

 

(ii) Consolidated Net Interest Expense,

 



- 8 -

 

 

(iii) any loss from extraordinary, unusual or nonrecurring items (including
severance and expenses required to be paid in connection with lawsuits) in an
aggregate amount not to exceed $1,500,000 during such period,1

 

(iv) any depreciation and amortization expense, including amortization of
capitalized software development costs,

 

(v) any aggregate net non-cash loss on the Disposition of property (other than
accounts and Inventory) and cash losses in respect of rent expenses required to
be paid with respect to real property no longer used, in each case, outside the
ordinary course of business, in an aggregate amount not to exceed $1,000,000
during such period,

 

(vi) without duplication of any amount in clause (viii), fees or expenses paid
in connection with the Future Ads Acquisition and other Acquisitions made by the
Loan Parties that occurred prior to the Effective Date and paid in connection
with the execution and delivery of the Loan Documents, in each case, paid in
cash during such period, in an aggregate amount not to exceed $3,000,000 during
the term of this Agreement,

 

(vii) any non-cash item reducing Consolidated Net Income (excluding any such
non-cash item to the extent that it represents an accrual or reserve for
potential cash items in any future period or amortization of a prepaid cash item
that was paid in a prior period), including non-cash purchase accounting
adjustments, non-cash charges resulting from the grant of stock options or other
equity-related compensation, and any write-off of non-cash deferred financing
costs incurred during such period in connection with the Future Ads Acquisition
and the Loan Documents,

 

(viii) fees paid in cash to the Agents and the Lenders under the terms of the
Loan Documents and to other third party lenders under other credit facilities to
the extent such Indebtedness is permitted under the terms of this Agreement,

 

(ix) fees, expenses or other costs related to any Acquisition, Disposition, or
incurrence of Indebtedness permitted by this Agreement, whether or not
consummated, in an aggregate amount not to exceed $2,500,000 during such period,

 

minus

 

(c) without duplication, the sum of the following amounts for such period to the
extent included in the calculation of such Consolidated Net Income for such
period:

 

(i) any credit for United States federal income taxes or other taxes measured by
net income,

 

(ii) any gain from extraordinary, unusual or nonrecurring items during such
period,

 



 

1 Severance covered by clause (v); write-downs covered by clause (vii).

 



- 9 -

 

 

(iii) any aggregate net gain on the Disposition of property (other than accounts
and Inventory) outside the ordinary course of business during such period, and

 

(iv) any non-cash item increasing Consolidated Net Income, in each case,
determined on a consolidated basis in accordance with GAAP; provided, that to
the extent the calculation of Consolidated Adjusted EBITDA includes fiscal
months prior to the Effective Date, the Consolidated Adjusted EBITDA for such
fiscal months shall include only the Consolidated Adjusted EBITDA of Future Ads.

 

"Consolidated Net Income" means, with respect to any Person, for any period, the
consolidated net income (or loss) of such Person and its Subsidiaries for such
period; provided, however, that the following shall be excluded: (a) the net
income of any other Person in which such Person or one of its Subsidiaries has a
joint interest with a third-party (which interest does not cause the net income
of such other Person to be consolidated into the net income of such Person),
except to the extent of the amount of dividends or distributions paid to such
Person or Subsidiary, (b) the net income of any Subsidiary of such Person that
is, on the last day of such period, subject to any restriction or limitation on
the payment of dividends or the making of other distributions, to the extent of
such restriction or limitation, and (c) the net income of any other Person
arising prior to such other Person becoming a Subsidiary of such Person or
merging or consolidating into such Person or its Subsidiaries.

 

"Consolidated Net Interest Expense" means, with respect to any Person for any
period, (a) gross interest expense of such Person and its Subsidiaries for such
period determined on a consolidated basis and in accordance with GAAP
(including, without limitation, interest expense paid to Affiliates of such
Person), less (b) the sum of (i) interest income for such period and (ii) gains
for such period on Hedging Agreements (to the extent not included in interest
income above and to the extent not deducted in the calculation of gross interest
expense), plus (c) the sum of (i) losses for such period on Hedging Agreements
(to the extent not included in gross interest expense) and (ii) the upfront
costs or fees for such period associated with Hedging Agreements (to the extent
not included in gross interest expense), in each case, determined on a
consolidated basis and in accordance with GAAP.

 

"Contingent Indemnity Obligations" means any Obligation constituting a
contingent, unliquidated indemnification obligation of any Loan Party, in each
case, to the extent (a) such obligation has not accrued and is not yet due and
payable and (b) no claim has been made or is reasonably anticipated to be made
with respect thereto.

 



- 10 -

 

 

"Contingent Obligation" means, with respect to any Person, any obligation of
such Person guaranteeing or intending to guarantee any Indebtedness, leases,
dividends or other obligations ("primary obligations") of any other Person
(the "primary obligor") in any manner, whether directly or indirectly,
including, without limitation, (a) the direct or indirect guaranty, endorsement
(other than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse or sale with recourse by such Person of the
obligation of a primary obligor, (b) the obligation to make take-or-pay or
similar payments, if required, regardless of nonperformance by any other party
or parties to an agreement, (c) any obligation of such Person, whether or not
contingent, (i) to purchase any such primary obligation or any property
constituting direct or indirect security therefor, (ii) to advance or supply
funds (A) for the purchase or payment of any such primary obligation or (B) to
maintain working capital or equity capital of the primary obligor or otherwise
to maintain the net worth or solvency of the primary obligor, (iii) to purchase
property, assets, securities or services primarily for the purpose of assuring
the owner of any such primary obligation of the ability of the primary obligor
to make payment of such primary obligation or (iv) otherwise to assure or hold
harmless the holder of such primary obligation against loss in respect thereof;
provided, however, that the term "Contingent Obligation" shall not include any
product warranties extended in the ordinary course of business. The amount of
any Contingent Obligation shall be deemed to be an amount equal to the stated or
determinable amount of the primary obligation with respect to which such
Contingent Obligation is made (or, if less, the maximum amount of such primary
obligation for which such Person may be liable pursuant to the terms of the
instrument evidencing such Contingent Obligation) or, if not stated or
determinable, the maximum reasonably anticipated liability with respect thereto
(assuming such Person is required to perform thereunder), as determined by such
Person in good faith.

 

"Contractual Obligation" means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

"Control Agreement" means, with respect to any deposit account, any securities
account, commodity account, securities entitlement or commodity contract, an
agreement, in form and substance reasonably satisfactory to the Collateral
Agent, among the Collateral Agent, the financial institution or other Person at
which such account is maintained or with which such entitlement or contract is
carried and the Loan Party maintaining such account, effective to grant
"control" (as defined under the applicable UCC) over such account to the
Collateral Agent.

 

"Controlled Investment Affiliate" means, as to any Person, any other Person that
(a) directly or indirectly, is in control of, is controlled by, or is under
common control with, such Person and (b) is organized by such Person primarily
for the purpose of making equity or debt investments in one or more companies.
For purposes of this definition, "control" of a Person means the power, directly
or indirectly, to direct or cause the direction of the management and policies
of such Person whether by contract or otherwise.

 

"Credit Card Acknowledgments" means, with respect to the Loan Parties,
individually and collectively, the agreements by Credit Card Issuers or Credit
Card Processors who are parties to Credit Card Agreements in favor of the
Collateral Agent acknowledging the Collateral Agent's first priority lien on and
security interest in the monies due and to become due to the Loan Parties
(including credits and reserves) under the Credit Card Agreements of such Loan
Parties, and agreeing to transfer all such amounts to a Cash Management Account
subject to a Control Agreement, as the same now exist or may hereafter be
amended, modified, supplemented, extended, renewed, restated or replaced.

 

"Credit Card Agreements" means, with respect to the Loan Parties, all agreements
(other than Credit Card Acknowledgments) now or hereafter entered into by any
Loan Party with any Credit Card Issuer or any Credit Card Processor, as the same
now exist or may hereafter be amended, modified, supplemented, extended,
renewed, restated or replaced, including, but not limited to, the agreements set
forth on Schedule 6.01(y).

 



- 11 -

 

 

"Credit Card Issuer" means any Person (other than any Loan Party) who issues or
whose members issue credit or debit cards, including, MasterCard or VISA bank
credit or debit cards or other bank credit or debit cards issued through
MasterCard International, Inc., VISA, U.S.A., Inc. or Visa International and
American Express, Discover, Diners Club, Carte Blanche and other non-bank credit
or debit cards, including, credit or debit cards issued by or through American
Express Travel Related Services Company, Inc. and Novus Services, Inc.

 

"Credit Card Processor" means, with respect to each Loan Party, any servicing or
processing agent or any factor or financial intermediary who facilitates,
services, processes or manages the credit authorization, billing transfer and/or
payment procedures with respect to any of such Loan Party's sales transactions
involving credit card or debit card purchases by customers using credit cards or
debit cards issued by any Credit Card Issuer.

 

"Credit Card Receivables" means, with respect to each Loan Party, collectively,
(a) all present and future rights of such Loan Party to payment from any Credit
Card Issuer, Credit Card Processor or other third party arising from sales of
goods or rendition of services to customers who have purchased such goods or
services using a credit or debit card and (b) all present and future rights of
such Loan Party to payment from any Credit Card Issuer, Credit Card Processor or
other third party in connection with the sale or transfer of Accounts arising
pursuant to the sale of goods or rendition of services to customers who have
purchased such goods or services using a credit card or a debit card, including,
but not limited to, all amounts at any time due or to become due from any Credit
Card Issuer or Credit Card Processor under the Credit Card Agreements or
otherwise.

 

"Current Value" has the meaning specified therefor in Section 7.01(m).

 

"Daily LIBOR Rate" means, for any date, the rate per annum determined by the
Administrative Agent by dividing (i) the Published Rate by (ii) a number equal
to 1.00 minus the Reserve Percentage.

 

"Debtor Relief Law" means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

"Default" means an event which, with the giving of notice or the lapse of time
or both, would constitute an Event of Default.

 



- 12 -

 

 

"Defaulting Lender" means any Lender that (a) has failed to (i) fund all or any
portion of its Loans within 2 Business Days of the date such Loans were required
to be funded hereunder unless such Lender notifies the Administrative Agent and
the Administrative Borrower in writing that such failure is the result of such
Lender's determination that one or more conditions precedent to funding (each of
which conditions precedent, together with any applicable default, shall be
specifically identified in such writing) has not been satisfied, or (ii) pay to
the Administrative Agent or any other Lender any other amount required to be
paid by it hereunder within 2 Business Days of the date when due, (b) has
notified the Administrative Borrower, or the Administrative Agent in writing
that it does not intend to comply with its funding obligations hereunder, or has
made a public statement to that effect (unless such writing or public statement
relates to such Lender's obligation to fund a Loan hereunder and states that
such position is based on such Lender's determination that a condition precedent
to funding (which condition precedent, together with any applicable default,
shall be specifically identified in such writing or public statement) cannot be
satisfied), (c) has failed, within 3 Business Days after written request by the
Administrative Agent or the Administrative Borrower, to confirm in writing to
the Administrative Agent and the Administrative Borrower that it will comply
with its prospective funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (c) upon receipt
of such written confirmation by the Administrative Agent and the Administrative
Borrower), or (d) has, or has a direct or indirect parent company that has,
(i) become the subject of a proceeding under any Debtor Relief Law, or (ii) had
appointed for it a receiver, custodian, conservator, trustee, administrator,
assignee for the benefit of creditors or similar Person charged with
reorganization or liquidation of its business or assets, including the Federal
Deposit Insurance Corporation or any other state or federal regulatory authority
acting in such a capacity. Notwithstanding anything to the contrary herein, a
Lender shall not be a Defaulting Lender solely by virtue of the ownership or
acquisition of any Equity Interest in that Lender or any direct or indirect
parent company thereof by a Governmental Authority so long as such ownership
interest does not result in or provide such Lender with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permits such Lender (or such
Governmental Authority) to reject, repudiate, disavow or disaffirm any contracts
or agreements made with such Lender. Any determination by the Administrative
Agent that a Lender is a Defaulting Lender under clauses (a) through (d) above
shall be conclusive and binding absent manifest error, and such Lender shall be
deemed to be a Defaulting Lender upon delivery of written notice of such
determination to the Administrative Borrower and each Lender.

 

"Dilution" means, as of any date of determination, a percentage, based upon the
experience of the immediately prior 90 consecutive days, that is the result of
dividing the Dollar amount of (a) set-off, warranty claims, discounts,
advertising allowances, credits, or other similar items that are granted in the
ordinary course of business with respect to the Loan Parties' accounts during
such period, by (b) the Loan Parties' billings with respect to accounts during
such period.

 

"Dilution Reserve" means, as of any date of determination, an amount sufficient
to reduce the advance rate against Eligible Accounts by 1 percentage point for
each percentage point by which Dilution is in excess of 5.0%.

 

"Disbursement Letter" means a disbursement letter, in form and substance
reasonably satisfactory to the Agents, by and among the Loan Parties, the
Agents, the Lenders and the other Persons party thereto, and the related funds
flow memorandum describing the sources and uses of all cash payments in
connection with the transactions contemplated to occur on the Effective Date.

 



- 13 -

 

 

"Disposition" means any transaction, or series of related transactions, pursuant
to which any Person or any of its Subsidiaries sells, assigns, transfers,
leases, licenses (as licensor) or otherwise disposes of any property or assets
(whether now owned or hereafter acquired) to any other Person, in each case,
whether or not the consideration therefor consists of cash, securities or other
assets owned by the acquiring Person. For purposes of clarification,
"Disposition" shall include (a) the sale or other disposition for value of any
contracts, (b) the early termination or modification of any contract resulting
in the receipt by any Loan Party of a cash payment or other consideration in
exchange for such event (other than payments in the ordinary course for accrued
and unpaid amounts due through the date of termination or modification), or (c),
any sale of merchant accounts (or any rights thereto (including, without
limitation, any rights to any residual payment stream with respect thereto)) by
any Loan Party.

 

"Disqualified Equity Interests" means any Equity Interest that, by its terms (or
by the terms of any security or other Equity Interest into which it is
convertible or for which it is exchangeable), or upon the happening of any event
or condition, (a) matures or is mandatorily redeemable, pursuant to a sinking
fund obligation or otherwise (except as a result of a change of control or asset
sale so long as any rights of the holders thereof upon the occurrence of a
change of control or asset sale event shall be subject to the prior repayment in
full of the Loans and all other Obligations and the termination of the
Commitments), (b) is redeemable at the option of the holder thereof, in whole or
in part, (c) provides for the scheduled payments of dividends or distributions
in cash, or (d) is convertible into or exchangeable for (i) Indebtedness or (ii)
any other Equity Interests that would constitute Disqualified Equity Interests,
in each case of clauses (a) through (d), prior to the date that is 91 days after
the Final Maturity Date.

 

"Dollar," "Dollars" and the symbol "$" each means lawful money of the United
States of America.

 

"Domestic Subsidiary" means any Subsidiary that is organized and existing under
the laws of the United States or any state or commonwealth thereof or under the
laws of the District of Columbia.

 

"Effective Date" has the meaning specified therefor in Section 5.01.

 

"Effective Date Material Adverse Effect" has the meaning specified therefor in
Section 5.01(e).

 



- 14 -

 

 

"Eligible Accounts" means the Accounts of a Loan Party resulting from the sale
of goods and performance of services by such Loan Party which are, and at all
times continue to be, acceptable to the Administrative Agent in the exercise of
its reasonable business judgment. In general, an Account may, in the reasonable
business judgment of the Administrative Agent, be deemed to be eligible if: (a)
delivery of the merchandise or the rendition of the services has been completed
with respect to such Account; (b) no return, rejection, repossession or dispute
has occurred with respect to such Account, the Account Debtor has not asserted
any set-off, defense or counterclaim with respect to such Account, and there has
not occurred any extension of the time for payment with respect to such Account
without the consent of the Administrative Agent, provided that, in the case of
any dispute, set-off, defense or counterclaim with respect to an Account, the
portion of such Account not subject to such dispute, set-off, defense or
counterclaim will not be ineligible solely by reason of this clause (b); (c)
such Account is lawfully owned by a Loan Party free and clear of any Lien other
than in favor of the Collateral Agent for the benefit of the Agents and the
Lenders and otherwise continues to be in full conformity with all
representations and warranties made by a Loan Party to the Agents and the
Lenders with respect thereto in the Loan Documents; (d) such Loan Party has the
right to grant Liens on such Account; (e) such Account is unconditionally
payable in Dollars within 120 days from the invoice date and is not evidenced by
a promissory note, chattel paper or any other instrument or other document
unless the original of such document is in the possession of the Collateral
Agent and contains all necessary endorsements in favor of the Collateral Agent;
(f) no more than 60 days have elapsed from the invoice due date and no more than
120 days have elapsed from the invoice date with respect to such Account; (g)
such Account is not due from an Affiliate of a Loan Party; (h) such Account does
not constitute an obligation of the United States or any other Governmental
Authority (unless all steps required by the Administrative Agent in connection
therewith, including notice to the United States Government under the Federal
Assignment of Claims Act or any action under any state statute comparable to the
Federal Assignment of Claims Act, have been duly taken in a manner satisfactory
to the Administrative Agent); (i) the Account Debtor (or the applicable office
of the Account Debtor) with respect to such Account is located in the
continental United States, unless such Account is supported by a letter of
credit or guaranty acceptable to the Administrative Agent, is credit insured
(with the insurance carrier, amount and terms of such credit insurance to be
acceptable to the Administrative Agent and which credit insurance shall name the
Collateral Agent as beneficiary or lender loss payee, as applicable) or such
Account is otherwise satisfactory to the Administrative Agent in its sole
discretion; (j) the Account Debtor with respect to such Account is not also a
supplier to or creditor of a Loan Party (but any such Account shall only be
ineligible to the extent of any offset, deduction, defense or counterclaim in
favor of such Account Debtor), unless such Account Debtor has executed a
no-offset letter satisfactory to the Administrative Agent; (k) not more than 50%
of the aggregate amount of all Accounts of the Account Debtor with respect to
such Account are ineligible as a result of the application of sub-clause (f) of
this definition; (l) Accounts with respect to an Account Debtor whose total
obligations owing to the Loan Parties do not exceed 15% (such percentage, as
applied to a particular Account Debtor, being subject to reduction by the
Administrative Agent in its reasonable business judgment if the creditworthiness
of such Account Debtor deteriorates) of all Eligible Accounts, to the extent of
the obligations owing by such Account Debtor not in excess of such percentage;
(m) the Account Debtor with respect to such Account (i) has not filed a petition
for bankruptcy or any other relief under any Debtor Relief Law, (ii) has not
failed, suspended business operations, become insolvent or called a meeting of
its creditors for the purpose of obtaining any financial concession or
accommodation, (iii) has not had or suffered to be appointed a receiver or a
trustee for all or a significant portion of its assets or affairs or (iv) in the
case of an Account Debtor who is an individual, is not an employee of a Loan
Party or any of its Affiliates and has not died or been declared incompetent;
(n) Accounts with respect to which the Account Debtor is not a Blocked Person;
(o) Accounts which are owed by an Account Debtor located in any jurisdiction
which requires filing of a "Notice of Business Activities Report" or other
similar report in order to permit any Loan Party to seek judicial enforcement in
such jurisdiction of payment of such Accounts, unless such Loan Party has filed
such report or qualified to do business in such jurisdiction; and (p) the
Administrative Agent is, and continues to be, satisfied with the credit standing
of the Account Debtor in relation to the amount of credit extended and the
Administrative Agent believes, in its discretion, that the prospect of
collection of such Account is not impaired for any reason.

 



- 15 -

 

 

"Employee Plan" means an employee benefit plan (other than a Multiemployer Plan)
covered by Title IV of ERISA and maintained (or that was maintained at any time
during the 6 calendar years preceding the date of any borrowing hereunder) for
employees of any Loan Party or any of its ERISA Affiliates.

 

"Environmental Actions" means any complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter or other communication from any Person or
Governmental Authority involving violations of Environmental Laws or Releases of
Hazardous Materials (a) from any assets, properties or businesses owned or
operated by any Loan Party or any of its Subsidiaries or any predecessor in
interest; (b) from adjoining properties or businesses; or (c) onto any
facilities which received Hazardous Materials generated by any Loan Party or any
of its Subsidiaries or any predecessor in interest.

 

"Environmental Laws" means the Comprehensive Environmental Response,
Compensation and Liability Act (42 U.S.C. § 9601, et seq.), the Hazardous
Materials Transportation Act (49 U.S.C. § 1801, et seq.), the Resource
Conservation and Recovery Act (42 U.S.C. § 6901, et seq.), the Federal Clean
Water Act (33 U.S.C. § 1251 et seq.), the Clean Air Act (42 U.S.C. § 7401 et
seq.), the Toxic Substances Control Act (15 U.S.C. § 2601 et seq.) and the
Occupational Safety and Health Act (29 U.S.C. § 651 et seq.), as such laws may
be amended or otherwise modified from time to time, and any other Requirement of
Law, permit, license or other binding determination of any Governmental
Authority imposing liability or establishing standards of conduct for protection
of the environment or other government restrictions relating to the protection
of the environment or the Release, deposit or migration of any Hazardous
Materials into the environment.

 

"Environmental Liabilities and Costs" means all liabilities, monetary
obligations, Remedial Actions, losses, damages, punitive damages, consequential
damages, treble damages, costs and expenses (including all reasonable fees,
disbursements and expenses of counsel, experts and consultants and costs of
investigations and feasibility studies), fines, penalties, sanctions and
interest incurred as a result of any claim or demand by any Governmental
Authority or any third party, and which relate to any environmental condition or
a Release of Hazardous Materials from or onto (a) any property presently or
formerly owned by any Loan Party or any of its Subsidiaries or (b) any facility
which received Hazardous Materials generated by any Loan Party or any of its
Subsidiaries.

 

"Environmental Lien" means any Lien in favor of any Governmental Authority for
Environmental Liabilities and Costs.

 

"Equity Interests" means (a) all shares of capital stock (whether denominated as
common stock or preferred stock), equity interests, beneficial, partnership or
membership interests, joint venture interests, participations or other ownership
or profit interests in or equivalents (regardless of how designated) of or in a
Person (other than an individual), whether voting or non-voting and (b) all
securities convertible into or exchangeable for any of the foregoing and all
warrants, options or other rights to purchase, subscribe for or otherwise
acquire any of the foregoing, whether or not presently convertible, exchangeable
or exercisable.

 



- 16 -

 

 

"Equity Issuance" means either (a) the sale or issuance by any Loan Party or any
of its Subsidiaries of any shares of its Equity Interests or (b) the receipt by
the Parent of any cash capital contributions.

 

"ERISA" means the Employee Retirement Income Security Act of 1974, as amended,
and any successor statute of similar import, and regulations thereunder, in each
case, as in effect from time to time. References to sections of ERISA shall be
construed also to refer to any successor sections.

 

"ERISA Affiliate" means, with respect to any Person, any trade or business
(whether or not incorporated) which is a member of a group of which such Person
is a member and which would be deemed to be a "controlled group" within the
meaning of Sections 414(b), (c), (m) and (o) of the Internal Revenue Code.

 

"Event of Default" has the meaning specified therefor in Section 9.01.

 

"Excess Availability" means, as of any date of determination, the amount equal
to the result of (a) Availability minus (b) the aggregate amount, if any, of all
trade payables of the Parent and its Subsidiaries that are more than 60 days
overdue (other than trade payables incurred in the ordinary course of business
subject to a good faith dispute, which are contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP).

 

"Excess Cash Flow" means, with respect to any Person for any period,
(a) Consolidated Adjusted EBITDA of such Person and its Subsidiaries for such
period, plus (b) cash gains from extraordinary, unusual or nonrecurring items
during such period (other than to the extent (x) repaid pursuant to Section
2.05(c) (other than as part of Excess Cash Flow pursuant to Section 2.05(c)(i)),
(y) included as a specified (and enumerated) exception to the mandatory
prepayments required by Section 2.05(c) requirements or (z) consisting of
proceeds of an Equity Issuance by Parent, less (c) the sum of, without
duplication, (i) all cash principal payments (excluding any principal payments
made pursuant to Section 2.05(b) or Section 2.05(c)) on the Loans made during
such period (but, in the case of the Revolving Loans, only to the extent that
the Total Revolving Credit Commitment is permanently reduced by the amount of
such payments), and all cash principal payments on Indebtedness (other than
Indebtedness incurred under this Agreement) of such Person or any of its
Subsidiaries during such period to the extent such other Indebtedness is
permitted to be incurred, and such payments are permitted to be made, under this
Agreement (but, in the case of revolving loans, only to the extent that the
revolving credit commitment in respect thereof is permanently reduced by the
amount of such payments), (ii) all Consolidated Net Interest Expense to the
extent paid or payable in cash during such period, (iii) to the extent added
back to Consolidated Adjusted EBITDA during such period, all scheduled loan
servicing fees, commitment fees and other similar fees in respect of
Indebtedness (including the Loans) of such Person or any of its Subsidiaries
paid in cash during such period, to the extent such Indebtedness is permitted to
be incurred, and such payments are permitted to be made, under this Agreement,
(iv) taxes paid or payable in cash by such Person and its Subsidiaries for such
period (including if such taxes are actually paid or payable in a subsequent
period, so long as such taxes are not also deducted from the calculation of
Excess Cash Flow during such subsequent period as "taxes paid in cash for such
period"), (v) the excess, if any, of Working Capital at the end of such period
over Working Capital at the beginning of such period (or minus the excess, if
any, of Working Capital at the beginning of such period over Working Capital at
the end of such period), (vi) cash losses from extraordinary, unusual or
nonrecurring items paid during such period, (vii) the cash portion of Capital
Expenditures made by such Person and its Subsidiaries during such period to the
extent permitted to be made under this Agreement (excluding Capital Expenditures
to the extent financed through asset sale proceeds, casualty insurance proceeds
or condemnation proceeds, or financed through the incurrence of Indebtedness
(other than Revolving Loans) or through an Equity Issuance), (viii) $1,000,000
(ix) any fees or expenses related to the Future Ads Acquisition and the executed
and delivery of the Loan Documents which are paid in cash during the period, (x)
fees, expenses or costs paid in cash related to any Equity Issuance, Permitted
Acquisition, Permitted Disposition or incurrence of Permitted Indebtedness,
whether or not consummated, and (xi) any cash item added back pursuant to item
(b)(v) in the definition of Consolidated Adjusted EBITDA.

 



- 17 -

 

 

"Exchange Act" means the Securities Exchange Act of 1934, as amended.

 

"Excluded Account" means (a) any deposit account specifically and exclusively
used for payroll, payroll taxes and other employee wage and benefit payments to
or for the benefit of any Loan Party's employees and (b) any Petty Cash
Accounts.

 

"Excluded Equity Issuance" means (a) in the event that the Parent or any of its
Subsidiaries forms any Subsidiary in accordance with this Agreement, the
issuance by such Subsidiary of Equity Interests to the Parent or such
Subsidiary, as applicable, (b) the issuance of Equity Interests by the Parent to
any Person that is an equity holder of the Parent prior to such issuance (an
"Equity Holder") so long as such Equity Holder did not acquire any Equity
Interests of the Parent so as to become an Equity Holder concurrently with, or
in contemplation of, the issuance of such Equity Interests to such Equity
Holder, (c) the issuance of Equity Interests of the Parent to directors,
officers and employees of the Parent and its Subsidiaries pursuant to employee
stock option plans (or other employee incentive plans or other compensation
arrangements) approved by the Board of Directors of the Parent, (d) the issuance
of Equity Interests of the Parent in order to finance the purchase consideration
(or a portion thereof) in connection with a Permitted Acquisition, and (e) the
issuance of Equity Interests by a Subsidiary of the Parent to its parent or
member in connection with the contribution by such parent or member to such
Subsidiary of the proceeds of an issuance described in clauses (a) – (e) above.

 

"Excluded Swap Obligation" means, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the guarantee of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor's failure for any reason not to constitute
an "eligible contract participant" as defined in the Commodity Exchange Act at
the time the guarantee of such Guarantor or the grant of such security interest
becomes effective with respect to such related Swap Obligation.

 



- 18 -

 

 

"Excluded Taxes" means any of the following Taxes imposed on or with respect to
a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the laws of, or having its principal
office or, in the case of any Lender, its applicable lending office located in,
the jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect to an applicable interest in a Loan or Commitment pursuant
to a law in effect on the date on which (i) such Lender acquires such interest
in the Loan or Commitment (other than pursuant to an assignment request by the
Borrower under Section 2.12(b)) or (ii) such Lender changes its lending office,
except in each case to the extent that, pursuant to Section 2.09, amounts with
respect to such Taxes were payable either to such Lender's assignor immediately
before such Lender became a party hereto or to such Lender immediately before it
changed its lending office, (c) Taxes attributable to such Recipient's failure
to comply with Section 2.09(d) and (d) any U.S. federal withholding Taxes
imposed under FATCA.

 

"Executive Order No. 13224" means the Executive Order No. 13224 on Terrorist
Financing, effective September 24, 2001, as the same has been, or shall
hereafter be, renewed, extended, amended or replaced.

 

"Existing Credit Facility" means the Credit and Security Agreement, dated as of
November 1, 2013, by and between Kitara and Wells Fargo Bank, National
Association, as amended or otherwise modified prior to the Effective Date.

 

"Existing Lenders" means the lenders party to the Existing Credit Facility.

 

"Extraordinary Receipts" means any cash received by the Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.05(c)(ii) or (iii) hereof), including, without
limitation, (a) foreign, United States, state or local tax refunds, (b) pension
plan reversions, (c) proceeds of insurance (other than to the extent such
insurance proceeds are (i) immediately payable to a Person that is not the
Parent or any of its Subsidiaries in accordance with applicable Requirements of
Law or with Contractual Obligations entered into in the ordinary course of
business, (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any out-of-pocket costs incurred or made by such Person prior
to the receipt thereof directly related to the event resulting from the payment
of such proceeds, or (iii) up to $7,000,000 of proceeds of business interruption
insurance during the term of this Agreement, to the extent paid to such Person
for purposes other than reimbursing such Person for lost profits, (d) judgments,
proceeds of settlements or other consideration of any kind in connection with
any cause of action, (e) condemnation awards (and payments in lieu thereof), (f)
indemnity payments (other than to the extent such indemnity payments are (i)
immediately payable to a Person that is not an Affiliate of the Parent or any of
its Subsidiaries or (ii) received by the Parent or any of its Subsidiaries as
reimbursement for any costs previously incurred or any payment previously made
by such Person) and (g) any purchase price adjustment received in connection
with any purchase agreement including, without limitation, the Future Ads
Acquisition Agreement.

 



- 19 -

 

 

"Facility" means any New Facility hereafter acquired by the Parent or any of its
Subsidiaries, including, without limitation, the land on which each such
facility is located, all buildings and other improvements thereon, and all
fixtures located thereat or used in connection therewith.

 

"FASB ASC" means the Accounting Standards Codification of the Financial
Accounting Standards Board.

 

"FATCA" means Sections 1471 through 1474 of the Internal Revenue Code, as of the
date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with) and any
current or future regulations or official interpretations thereof and any
agreements entered into pursuant to Section 1471(b)(1) of the Internal Revenue
Code.

 

"FCPA" has the meaning specified therefor in Section 6.01(bb).

 

"Federal Funds Effective Rate" means, for any day, the rate per annum (based on
a year of 360 days and actual days elapsed and rounded upward to the nearest
1/100 of 1%) announced by the Federal Reserve Bank of New York (or any
successor) on such day as being the weighted average of the rates on overnight
Federal funds transactions arranged by Federal funds brokers on the previous
trading day, as computed and announced by such Federal Reserve Bank (or any
successor) in substantially the same manner as such Federal Reserve Bank
computes and announces the weighted average it refers to as the "Federal Funds
Effective Rate" as of the date of this Agreement; provided, if such Federal
Reserve Bank (or its successor) does not announce such rate on any day, the
"Federal Funds Effective Rate" for such day shall be the Federal Funds Effective
Rate for the last day on which such rate was announced.

 

"Federal Funds Open Rate" means, for any day, the rate per annum (based on a
year of 360 days and actual days elapsed) which is the daily federal funds open
rate as quoted by ICAP North America, Inc. (or any successor) as set forth on
the Bloomberg Screen BTMM for that day opposite the caption "OPEN" (or on such
other substitute Bloomberg Screen that displays such rate), or as set forth on
such other recognized electronic source used for the purpose of displaying such
rate as selected by the Bank (an "Alternate Source") (or if such rate for such
day does not appear on the Bloomberg Screen BTMM (or any substitute screen) or
on any Alternate Source, or if there shall at any time, for any reason, no
longer exist a Bloomberg Screen BTMM (or any substitute screen) or any Alternate
Source, a comparable replacement rate determined by the Bank at such time (which
determination shall be conclusive absent manifest error); provided however, that
if such day is not a Business Day, the Federal Funds Open Rate for such day
shall be the "open" rate on the immediately preceding Business Day. If and when
the Federal Funds Open Rate changes, the rate of interest hereunder will change
automatically without notice to the Borrowers, effective on the date of any such
change.

 

"Fee Letter" means the fee letter, dated as of the date hereof, among the
Borrowers and the Collateral Agent.

 

"Final Maturity Date" means January 28, 2019.

 



- 20 -

 

 

"Financial Statements" means (a) the audited consolidated balance sheet of the
Kitara and its Subsidiaries for the Fiscal Years ended December 31, 2011,
December 31, 2012 and December 31, 2013, and the related consolidated statement
of operations, shareholders' equity and cash flows for the Fiscal Years then
ended, (b) the audited consolidated balance sheet of Future Ads and its
Subsidiaries for the Fiscal Years ended December 31, 2011, December 31, 2012 and
December 31, 2013, and the related consolidated statement of operations,
shareholders' equity and cash flows for the Fiscal Years then ended, (c) the
unaudited consolidated balance sheet of Kitara and its Subsidiaries for the
fiscal quarters ended March 31, 2014, June 30, 2014 and September 30, 2014, and
the related consolidated statement of operations, shareholder's equity and cash
flows for the fiscal quarters then ended and (d) the unaudited consolidated
balance sheet of Future Ads and its Subsidiaries for the fiscal quarters ended
March 31, 2014, June 30, 2014 and September 30, 2014, and the related
consolidated statement of operations, shareholder's equity and cash flows for
the fiscal quarters then ended.

 

"Fiscal Year" means the fiscal year of the Parent and its Subsidiaries ending on
December 31 of each year.

 

"Foreign Official" has the meaning specified therefor in Section 6.01(bb).

 

"Foreign Sovereign Immunities Act" means the US Foreign Sovereign Immunities Act
of 1976 (28 U.S.C. Sections 1602-1611), as amended.

 

"Foreign Subsidiary" means any Subsidiary of the Parent that is not a Domestic
Subsidiary.

 

"Funding Losses" has the meaning specified therefor in Section 2.08.

 

"Future Ads" means Future Ads LLC, a California limited liability company.

 

"Future Ads Acquisition" means the acquisition by the Parent of 100% of the
Equity Interests of Future Ads, pursuant to the terms of the Future Ads
Acquisition Agreement.

 

"Future Ads Acquisition Agreement" means the Unit Exchange Agreement, dated
October 10, 2014 by and between Parent, Kitara and Future Ads, and the members
of Future Ads.

 

"Future Ads Acquisition Assets" means all of the property and assets (tangible
and intangible) proposed to be purchased by Parent pursuant to the Future Ads
Acquisition Agreement.

 

"Future Ads Acquisition Collateral Assignment" means the Collateral Assignment
of Future Ads Acquisition Documents, dated as of the date hereof, and in form
and substance reasonably satisfactory to the Collateral Agent, made by Parent in
favor of the Collateral Agent.

 

"Future Ads Acquisition Documents" means the Future Ads Acquisition Agreement
and all other agreements, instruments and other documents related thereto or
executed in connection therewith.

 



- 21 -

 

 

"GAAP" means generally accepted accounting principles in effect from time to
time in the United States, applied on a consistent basis, provided that for the
purpose of Section 7.03 hereof and the definitions used therein, "GAAP" shall
mean generally accepted accounting principles in effect on the date hereof and
consistent with those used in the preparation of the Financial Statements,
provided, further, that if there occurs after the date of this Agreement any
change in GAAP that affects in any respect the calculation of any covenant
contained in Section 7.03 hereof, the Agents and the Administrative Borrower
shall negotiate in good faith amendments to the provisions of this Agreement
that relate to the calculation of such covenant with the intent of having the
respective positions of the Lenders and the Borrowers after such change in GAAP
conform as nearly as possible to their respective positions as of the date of
this Agreement and, until any such amendments have been agreed upon, the
covenants in Section 7.03 hereof shall be calculated as if no such change in
GAAP has occurred.

 

"Governing Documents" means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization, and the operating agreement; (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture, declaration or other applicable agreement or
documentation evidencing or otherwise relating to its formation or organization,
governance and capitalization; and (d) with respect to any of the entities
described above, any other agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization.

 

"Governmental Authority" means any nation or government, any foreign, Federal,
state, city, town, municipality, county, local or other political subdivision
thereof or thereto and any department, commission, board, bureau,
instrumentality, agency or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

"Guaranteed Obligations" has the meaning specified therefor in Section 11.01.

 

"Guarantor" means (a) each Subsidiary of the Parent listed as a "Guarantor" on
the signature pages hereto, and (b) each other Person which guarantees, pursuant
to Section 7.01(b) or otherwise, all or any part of the Obligations.

 

"Guaranty" means (a) the guaranty of each Guarantor party hereto contained in
Article XI hereof and (b) each other guaranty, in form and substance reasonably
satisfactory to the Collateral Agent, made by any other Guarantor in favor of
the Collateral Agent for the benefit of the Agents and the Lenders guaranteeing
all or part of the Obligations.

 



- 22 -

 

 

"Hazardous Material" means (a) any element, compound or chemical that is
defined, listed or otherwise classified as a contaminant, pollutant, toxic
pollutant, toxic or hazardous substance, extremely hazardous substance or
chemical, hazardous waste, special waste, or solid waste under Environmental
Laws or that is likely to cause immediately, or at some future time, harm to or
have an adverse effect on, the environment or risk to human health or safety,
including, without limitation, any pollutant, contaminant, waste, hazardous
waste, toxic substance or dangerous good which is defined or identified in any
Environmental Law and which is present in the environment in such quantity or
state that it contravenes any Environmental Law; (b) petroleum and its refined
products; (c) polychlorinated biphenyls; (d) any substance exhibiting a
hazardous waste characteristic, including, without limitation, corrosivity,
ignitability, toxicity or reactivity as well as any radioactive or explosive
materials; and (e) any raw materials, building components (including, without
limitation, asbestos-containing materials) and manufactured products containing
hazardous substances listed or classified as such under Environmental Laws.

 

"Hedge Liabilities" means the liabilities of the Loan Parties under any Hedging
Agreement as calculated on a marked-to-market basis in accordance with GAAP.

 

"Hedging Agreement" means any interest rate, foreign currency, commodity or
equity swap, collar, cap, floor or forward rate agreement, or other agreement or
arrangement designed to protect against fluctuations in interest rates or
currency, commodity or equity values (including, without limitation, any option
with respect to any of the foregoing and any combination of the foregoing
agreements or arrangements), and any confirmation executed in connection with
any such agreement or arrangement.

 

"Highest Lawful Rate" means, with respect to any Agent or any Lender, the
maximum non-usurious interest rate, if any, that at any time or from time to
time may be contracted for, taken, reserved, charged or received on the
Obligations under laws applicable to such Agent or such Lender which are
currently in effect or, to the extent allowed by law, under such applicable laws
which may hereafter be in effect and which allow a higher maximum non-usurious
interest rate than applicable laws now allow.

 

"Holdout Lender" has the meaning specified therefor in Section 12.02(b).

 

"Inactive Subsidiary" means each of the Persons specified on Schedule 1.01(C).

 



- 23 -

 

 

"Indebtedness" means, with respect to any Person, without duplication, (a) all
indebtedness of such Person for borrowed money; (b) all obligations of such
Person for the deferred purchase price of property or services, including
without limitation, all earnout payments, deferred consideration, purchase price
adjustments and other payments required to be made in connection with (and
following the consummation of) any Acquisition (other than (i) trade payables or
other accounts payable incurred in the ordinary course of such Person's business
and not outstanding for more than 120 days after the date such payable was
created or 60 days after the date such payable was due, (ii) trade payables and
other accounts incurred in the ordinary course of business subject to a good
faith dispute, and which are contested in good faith by proper proceedings which
stay the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof in accordance with GAAP, and (iii) any unsecured earnout,
purchase price adjustment or similar obligation that is subordinated to the
Obligations, on terms reasonably satisfactory to the Agents and in respect of
which no cash payments are required to be made until the Obligations are paid in
full following the termination of the Commitments); (c) all obligations of such
Person evidenced by bonds, debentures, notes or other similar instruments or
upon which interest payments are customarily made; (d) all reimbursement,
payment or other obligations and liabilities of such Person created or arising
under any conditional sales or other title retention agreement with respect to
property used and/or acquired by such Person, even though the rights and
remedies of the lessor, seller and/or lender thereunder may be limited to
repossession or sale of such property; (e) all Capitalized Lease Obligations of
such Person; (f) all obligations and liabilities, contingent or otherwise, of
such Person, in respect of letters of credit, acceptances and similar
facilities; (g) all obligations and liabilities, calculated on a basis
reasonably satisfactory to the Agents and in accordance with accepted practice,
of such Person under Hedging Agreements; (h) all monetary obligations under any
receivables factoring, receivable sales or similar transactions and all monetary
obligations under any synthetic lease, tax ownership/operating lease,
off-balance sheet financing or similar financing; (i) all Contingent
Obligations; (j) all Disqualified Equity Interests; and (k) all obligations
referred to in clauses (a) through (j) of this definition of another Person
secured by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) a Lien upon property owned by such
Person, even though such Person has not assumed or become liable for the payment
of such Indebtedness. The Indebtedness of any Person shall include the
Indebtedness of any partnership of or joint venture in which such Person is a
general partner or a joint venturer (except to the extent such Person is not
legally responsible for the Indebtedness of such partnership or joint venture).

 

"Indemnified Matters" has the meaning specified therefor in Section 12.15.

 

"Indemnified Taxes" means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a), Other Taxes.

 

"Indemnitees" has the meaning specified therefor in Section 12.15.

 

"Insolvency Proceeding" means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

"Intellectual Property" has the meaning specified therefor in the Security
Agreement.

 

"Intellectual Property Contracts" means all agreements concerning Intellectual
Property, including without limitation license agreements, technology consulting
agreements, confidentiality agreements, co-existence agreements, consent
agreements and non-assertion agreements.

 

"Intercompany Subordination Agreement" means an Intercompany Subordination
Agreement made by the Parent and its Subsidiaries in favor of the Collateral
Agent for the benefit of the Agents and the Lenders, in form and substance
reasonably satisfactory to the Collateral Agent.

 



- 24 -

 

 

"Interest Period" means, with respect to each LIBOR Rate Loan, a period
commencing on the date of the making of such LIBOR Rate Loan (or the
continuation of a LIBOR Rate Loan or the conversion of a Reference Rate Loan to
a LIBOR Rate Loan) and ending 1, 2 or 3 months thereafter; provided, however,
that (a) if any Interest Period would end on a day that is not a Business Day,
such Interest Period shall be extended (subject to clauses (c)-(e) below) to the
next succeeding Business Day, (b) interest shall accrue at the applicable rate
based upon the LIBOR Rate from and including the first day of each Interest
Period to, but excluding, the day on which any Interest Period expires, (c) any
Interest Period that would end on a day that is not a Business Day shall be
extended to the next succeeding Business Day unless such Business Day falls in
another calendar month, in which case such Interest Period shall end on the next
preceding Business Day, (d) with respect to an Interest Period that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period), the Interest Period shall end on the last Business Day of the calendar
month that is 1, 2 or 3 months after the date on which the Interest Period
began, as applicable, and (e) the Borrowers may not elect an Interest Period
which will end after the Final Maturity Date.

 

"Internal Revenue Code" means the Internal Revenue Code of 1986, as amended (or
any successor statute thereto) and the regulations thereunder.

 

"Inventory" means, with respect to any Person, all goods and merchandise of such
Person leased or held for sale or lease by such Person, including, without
limitation, all raw materials, work-in-process and finished goods, and all
packaging, supplies and materials of every nature used or usable in connection
with the shipping, storing, advertising or sale of such goods and merchandise,
whether now owned or hereafter acquired, and all such other property the sale or
other disposition of which would give rise to an Account or cash.

 

"Investment" means, with respect to any Person, (a) any investment by such
Person in any other Person (including Affiliates) in the form of loans,
guarantees, advances or other extensions of credit (excluding Accounts arising
in the ordinary course of business), capital contributions or acquisitions of
Indebtedness (including, any bonds, notes, debentures or other debt securities),
Equity Interests, or all or substantially all of the assets of such other Person
(or of any division or business line of such other Person), (b) the purchase or
ownership of any futures contract or liability for the purchase or sale of
currency or other commodities at a future date in the nature of a futures
contract, or (c) any investment in any other items that are or would be
classified as investments on a balance sheet of such Person prepared in
accordance with GAAP.

 

"Joinder Agreement" means a Joinder Agreement, substantially in the form of
Exhibit A, duly executed by a Subsidiary of a Loan Party made a party hereto
pursuant to Section 7.01(b).

 

"Kitara" means Kitara Media Corp., a Delaware corporation.

 

"Lease" means any lease of real property to which any Loan Party or any of its
Subsidiaries is a party as lessor or lessee.

 

"Lender" has the meaning specified therefor in the preamble hereto.

 



- 25 -

 

 

"Lender-Provided Hedge Agreement" means a Hedging Agreement which is provided by
any Lender, any Agent or any affiliate thereof. The Hedge Liabilities of the
Borrowers to the provider of any Lender-Provided Hedge Agreement shall be
"Obligations" hereunder, guaranteed obligations under any Guaranty and secured
obligations under any Security Agreement and otherwise treated as Obligations
for purposes of each of the Loan Documents. The Liens securing the Hedge
Liabilities shall be pari passu with the Liens securing all other Obligations
under this Agreement and the Loan Documents, but the Persons to whom such Hedge
Liabilities are owed (other than an Agent or Lender in their capacity as such)
shall not have any right to vote or take any other actions under this Agreement
and the other Loan Documents.

 

"LIBOR Alternate Source" shall have the meaning set forth in the definition of
LIBOR.

 

"LIBOR" means for any LIBOR Rate Loan for the then current Interest Period
relating thereto, the interest rate per annum determined by Administrative Agent
by dividing (the resulting quotient rounded upwards, if necessary, to the
nearest 1/100th of 1% per annum) (a) the rate which appears on the Bloomberg
Page BBAM1 (or on such other substitute Bloomberg page that displays rates at
which U.S. dollar deposits are offered by leading banks in the London interbank
deposit market), or the rate which is quoted by another source selected by
Administrative Agent as an authorized information vendor for the purpose of
displaying rates at which U.S. dollar deposits are offered by leading banks in
the London interbank deposit market (a "LIBOR Alternate Source"), at
approximately 11:00 a.m., London time, two (2) Business Days prior to the
commencement of such Interest Period as the London interbank offered rate for
U.S. Dollars for an amount comparable to such LIBOR Rate Loan and having a
borrowing date and a maturity comparable to such Interest Period (or if there
shall at any time, for any reason, no longer exist a Bloomberg Page BBAM1 (or
any substitute page) or any LIBOR Alternate Source, a comparable replacement
rate determined by Administrative Agent at such time (which determination shall
be conclusive absent manifest error)), by (b) a number equal to 1.00 minus the
Reserve Percentage. The LIBOR Rate shall be adjusted with respect to any LIBOR
Rate Loan that is outstanding on the effective date of any change in the Reserve
Percentage as of such effective date. Administrative Agent shall give reasonably
prompt notice to the Borrowing Agent of the LIBOR Rate as determined or adjusted
in accordance herewith, which determination shall be conclusive absent manifest
error.

 

"LIBOR Notice" means a written notice substantially in the form of Exhibit D.

 

"LIBOR Option" has the meaning specified therefor in Section 2.07(a).

 

"LIBOR Rate" means, for each Interest Period for each LIBOR Rate Loan, the rate
per annum determined by the Administrative Agent (rounded upwards if necessary,
to the next 1/100%) by dividing (i) LIBOR for such Interest Period by (ii) 100%
minus the Reserve Percentage; provided that in no event shall the LIBOR Rate be
less than 1.00% or greater than 3.00%. The LIBOR Rate shall be adjusted on and
as of the effective day of any change in the Reserve Percentage.

 

"LIBOR Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the LIBOR Rate.

 



- 26 -

 

 

"Lien" means any mortgage, deed of trust, pledge, lien (statutory or otherwise),
security interest, charge or other encumbrance or security or preferential
arrangement of any nature, including, without limitation, any conditional sale
or title retention arrangement, any Capitalized Lease and any assignment,
deposit arrangement or financing lease intended as, or having the effect of,
security.

 

"Loan" means the Term Loan or any Revolving Loan made by an Agent or a Lender to
the Borrowers pursuant to Article II hereof.

 

"Loan Account" means an account maintained hereunder by the Administrative Agent
on its books of account at the Payment Office, and with respect to the
Borrowers, in which the Borrowers will be charged with all Loans made to, and
all other Obligations incurred by, the Borrowers.

 

"Loan Document" means this Agreement, any Control Agreement, the Disbursement
Letter, the Fee Letter, the Future Ads Acquisition Collateral Assignment, any
Guaranty, the Intercompany Subordination Agreement, any Joinder Agreement, any
Mortgage, any Security Agreement, any UCC Filing Authorization Letter, any
landlord waiver, any collateral access agreement, any Perfection Certificate and
any other agreement, instrument, certificate, report and other document executed
and delivered pursuant hereto or thereto or otherwise evidencing or securing any
Loan or any other Obligation.

 

"Loan Party" means any Borrower and any Guarantor.

 

"Lockbox" has the meaning specified therefor in Section 8.01.

 

"Lockbox Bank" has the meaning specified therefor in Section 8.01.

 

"Make-Whole Amount" means, as of any date of determination, an amount equal to
(i) the aggregate amount of interest (including, without limitation, interest
payable in cash, in kind or deferred) that would have otherwise been payable on
the amount of principal of the Term Loan paid on such date, from the date of
such payment until the date that is the first anniversary of the Effective Date
(calculated at a rate equal to the interest rate in effect on the date of such
payment), plus (ii) an amount equal to 2.0% of the principal amount of the Term
Loan paid on such date.

 

"Material Adverse Effect" means a material adverse effect on any of (a) the
operations, assets, liabilities or financial condition of the Loan Parties taken
as a whole, (b) the ability of the Loan Parties taken as a whole to perform any
of their payment or other material obligations under any Loan Document, (c) the
legality, validity or enforceability of this Agreement or any other Loan
Document, (d) the rights and remedies of any Agent or any Lender under any Loan
Document, or (e) the validity, perfection or priority of a Lien in favor of the
Collateral Agent for the benefit of the Agents and the Lenders on Collateral
having a fair market value in excess of $500,000.

 



- 27 -

 

 

"Material Contract" means, with respect to any Person, (a) the Future Ads
Acquisition Agreement, (b) each contract or agreement to which such Person or
any of its Subsidiaries is a party involving aggregate consideration payable to
or by such Person or such Subsidiary of $1,000,000 or more in any Fiscal Year
(other than (i) purchase orders in the ordinary course of the business of such
Person or such Subsidiary and (ii) other contracts that by their terms may be
terminated by such Person or Subsidiary in the ordinary course of its business
upon less than 60 days' notice without penalty or premium) and (c) all other
contracts or agreements as to which the breach, nonperformance, cancellation or
failure to renew by any party thereto could reasonably be expected to have a
Material Adverse Effect.

 

"Moody's" means Moody's Investors Service, Inc. and any successor thereto.

 

"Mortgage" means a mortgage, deed of trust or deed to secure debt, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent for the benefit of the Agents and the Lenders,
securing the Obligations and delivered to the Collateral Agent.

 

"Multiemployer Plan" means a "multiemployer plan" as defined in Section
4001(a)(3) of ERISA to which any Loan Party or any of its ERISA Affiliates has
contributed, or has been obligated to contribute, to at any time during the
preceding 6 years.

 

"Net Amount of Eligible Accounts" means the aggregate unpaid invoice amount of
Eligible Accounts less, without duplication, sales, excise or similar taxes,
returns, discounts, chargebacks, claims, advance payments, credits and
allowances of any nature at any time issued, owing, granted, outstanding,
available or claimed with respect to such Eligible Accounts.

 

"Net Cash Proceeds" means, with respect to, any issuance or incurrence of any
Indebtedness, any Equity Issuance, any Disposition or the receipt of any
Extraordinary Receipts by any Person or any of its Subsidiaries, the aggregate
amount of cash received (directly or indirectly) from time to time (whether as
initial consideration or through the payment or disposition of deferred
consideration) by or on behalf of such Person or such Subsidiary, in connection
therewith after deducting therefrom only (a) in the case of any Disposition or
the receipt of any Extraordinary Receipts consisting of insurance proceeds or
condemnation awards, the amount of any Indebtedness secured by any Permitted
Lien on any asset (other than Indebtedness assumed by the purchaser of such
asset) which is required to be, and is, repaid in connection therewith (other
than Indebtedness under this Agreement), (b) reasonable expenses related thereto
incurred by such Person or such Subsidiary in connection therewith, (c) transfer
taxes paid to any taxing authorities by such Person or such Subsidiary in
connection therewith, (d) net income taxes to be paid in connection therewith
(after taking into account any tax credits or deductions and any tax sharing
arrangements), (e) amounts required to be deposited into escrow pursuant to the
terms of the agreements governing the transaction giving rise to such Net Cash
Proceeds (but only for so long as such amounts remain in escrow (it being
understood that any funds released from escrow and payable to a Loan Party or a
Subsidiary of a Loan Party shall be deemed to be Net Cash Proceeds at the time
such funds are so released), and (f) amounts required to be applied to make
indemnification payments pursuant to the terms of the agreements governing the
transaction giving rise to such Net Cash Proceeds to the extent identified as
such in the "sources and uses statement" for such transaction, in each case, to
the extent, but only to the extent, that the amounts so deducted are
(i) actually paid to a Person that, except in the case of reasonable
out-of-pocket expenses, is not an Affiliate of such Person or any of its
Subsidiaries and (ii) properly attributable to such transaction or to the asset
that is the subject thereof.

 



- 28 -

 

 

"New Facility" has the meaning specified therefor in Section 7.01(m).

 

"New Lending Office" has the meaning specified therefor in Section 2.09(d).

 

"Non-U.S. Lender" has the meaning specified therefor in Section 2.09(d).

 

"Notice of Borrowing" has the meaning specified therefor in Section 2.02(a).

 

"Obligations" means all present and future indebtedness, obligations, and
liabilities of each Loan Party to the Agents and the Lenders arising under or in
connection with this Agreement or any other Loan Document, whether or not the
right of payment in respect of such claim is reduced to judgment, liquidated,
unliquidated, fixed, contingent, matured, disputed, undisputed, legal,
equitable, secured, unsecured, and whether or not such claim is discharged,
stayed or otherwise affected by any proceeding referred to in Section 9.01.
Without limiting the generality of the foregoing, the Obligations of each Loan
Party under the Loan Documents include (a) the obligation (irrespective of
whether a claim therefor is allowed in an Insolvency Proceeding) to pay
principal, interest, charges, expenses, fees, premiums, attorneys' fees and
disbursements, indemnities and other amounts payable by such Person under the
Loan Documents, (b) the obligation of such Person to reimburse any amount in
respect of any of the foregoing that any Agent or any Lender (in its sole
discretion) may elect to pay or advance on behalf of such Person, (c) all Bank
Product Obligations, and (d) all Cash Management Obligations. Notwithstanding
any of the foregoing, Obligations shall not include (i) any Excluded Swap
Obligations or (ii) the Additional Amount (as defined in the Fee Letter).

 

"OFAC Sanctions Programs" means (a) the Requirements of Law and Executive Orders
administered by OFAC, including, without limitation, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

"Other Connection Taxes" means, with respect to any Recipient, Taxes imposed as
a result of a present or former connection between such Recipient and the
jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

"Other Taxes" means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document.

 

"Parent" has the meaning specified therefor in the preamble hereto.

 

"Participant Register" has the meaning specified therefor in Section 12.07(i).

 

"Payment Office" means the Administrative Agent's office located at Two Tower
Center, East Brunswick, New Jersey 08816, or at such other office or offices of
the Administrative Agent as may be designated in writing from time to time by
the Administrative Agent to the Collateral Agent and the Administrative
Borrower.

 



- 29 -

 

 

"PBGC" means the Pension Benefit Guaranty Corporation or any successor thereto.

 

"Perfection Certificate" means a certificate in form and substance reasonably
satisfactory to the Collateral Agent providing information with respect to the
property of each Loan Party.

 

"Permitted Acquisition" means any Acquisition by a Loan Party to the extent that
each of the following conditions shall have been satisfied:

 

(a) no Default or Event of Default shall have occurred and be continuing or
would result from the consummation of the proposed Acquisition;

 

(b) the Borrowers shall have furnished to the Agents at least 10 Business Days
(or such shorter period as the Agents may otherwise agree) prior to the
consummation of such Acquisition (i) a substantially definitive form of the
proposed acquisition agreement or an executed term sheet and/or commitment
letter (setting forth in reasonable detail the terms and conditions of such
Acquisition) and, at the request of any Agent, such other information and
documents that any Agent may reasonably request, including, without limitation,
executed counterparts of the respective agreements, instruments or other
documents pursuant to which such Acquisition is to be consummated (including,
without limitation, any related management, non-compete, employment, option or
other material agreements), any schedules to such agreements, instruments or
other documents and all other material ancillary agreements, instruments or
other documents to be executed or delivered in connection therewith, (ii) pro
forma financial statements of the Parent and its Subsidiaries after the
consummation of such Acquisition, (iii) a certificate of the chief financial
officer of the Parent, demonstrating on a pro forma basis compliance, as at the
end of the most recently ended fiscal quarter for which internally prepared
financial statements are available, with all covenants set forth in Section 7.03
hereof after the consummation of such Acquisition, and (iv) copies of such other
agreements, instruments or other documents as any Agent shall reasonably
request;

 

(c) the agreements, instruments and other documents referred to in paragraph (c)
above shall provide that (i) neither the Loan Parties nor any of their
Subsidiaries shall, in connection with such Acquisition, assume or remain liable
in respect of any Indebtedness of the Seller or Sellers, or other obligation of
the Seller or Sellers, and (ii) all property to be so acquired in connection
with such Acquisition shall be free and clear of any and all Liens (other than
Permitted Liens permitted pursuant to clause (o) of the definition of Permitted
Liens);

 

(d) such Acquisition shall be effected in such a manner so that the acquired
assets or Equity Interests are owned by a Loan Party and, if effected by merger
or consolidation, such Loan Party shall be the continuing or surviving Person;

 

(e) the Borrowers shall have Excess Availability plus Qualified Cash in an
amount equal to or greater than $5,000,000 immediately after giving effect to
the consummation of the proposed Acquisition;

 



- 30 -

 

 

(f) the assets being acquired or the Person whose Equity Interests are being
acquired did not have negative Consolidated Adjusted EBITDA during the 12
consecutive month period most recently concluded prior to the date of the
proposed Acquisition;

 

(g) the assets being acquired (other than a de minimis amount of assets in
relation to the Loan Parties' and their Subsidiaries' total assets), or the
Person whose Equity Interests are being acquired, are useful in or engaged in,
as applicable, the business of the Loan Parties and their Subsidiaries or a
business reasonably related thereto;

 

(h) the assets being acquired (other than a de minimis amount of assets in
relation to the assets being acquired) are located within the United States or
the Person whose Equity Interests are being acquired is organized in a
jurisdiction located within the United States;

 

(i) such Acquisition shall be consensual and shall have been approved by the
board of directors of the Person whose Equity Interests or assets are proposed
to be acquired and shall not have been preceded by an unsolicited tender offer
for such Equity Interests by, or proxy contest initiated by, Parent or any of
its Subsidiaries or an Affiliate thereof;

 

(j) any such Subsidiary (and its equityholders) shall execute and deliver the
agreements, instruments and other documents required by Section 7.01(b) on or
prior to the date of the consummation of such Acquisition;

 

(k) the transaction costs in respect of any single Acquisition or series of
related Acquisitions shall not exceed $2,000,000;

 

(l) the consideration for such Acquisition shall be funded solely with Qualified
Equity Interests of the Parent, proceeds from the issuance of Qualified Equity
Interests of the Parent or capital contributions to the Parent; and

 

(m) with respect to any Acquisition or series of related Acquisitions for which
the Purchase Price exceeds $25,000,000, the Agents shall have completed their
business, legal and collateral due diligence with respect to the assets being
acquired or the Person whose Equity Interests are being acquired, and the
results thereof shall be acceptable to the Agents, in their reasonable
discretion.

 

Notwithstanding anything to the contrary contained herein, none of the assets
acquired directly or indirectly in a Permitted Acquisition shall be included in
the Borrowing Base until such time as the Administrative Agent shall have
completed a field examination with respect to such assets.

 

"Permitted Disposition" means:

 

(a) sale of Inventory in the ordinary course of business;

 

(b) licensing, on a non-exclusive basis, Intellectual Property rights in the
ordinary course of business;

 

(c) leasing or subleasing assets in the ordinary course of business;

 



- 31 -

 

 

(d) (i) the lapse of Registered Intellectual Property of the Parent and its
Subsidiaries to the extent not economically desirable in the conduct of their
business or (ii) the abandonment of Intellectual Property rights in the ordinary
course of business so long as (in each case under clauses (i) and (ii)), (A)
with respect to copyrights, such copyrights are not material revenue generating
copyrights, and (B) such lapse is not materially adverse to the interests of the
Secured Parties;

 

(e) any involuntary loss, damage or destruction of property;

 

(f) any involuntary condemnation, seizure or taking, by exercise of the power of
eminent domain or otherwise, or confiscation or requisition of use of property;

 

(g) so long as no Event of Default has occurred and is continuing or would
result therefrom, transfers of assets (i) from a Loan Party to a Loan Party
(other than the Parent), and (ii) from any Subsidiary of the Parent that is not
a Loan Party to any other Subsidiary of the Parent;

 

(h) Disposition of obsolete or worn-out equipment in the ordinary course of
business; and

 

(i) Disposition of property or assets not otherwise permitted in clauses (a)
through (h) above for cash in an aggregate amount not less than the fair market
value of such property or assets;

 

provided that the Net Cash Proceeds of all such Dispositions (including the
Disposition in respect of which such calculation is being made) (1) in the case
of clauses (h) and (i) above, do not exceed $3,000,000 in the aggregate in any
Fiscal Year and (2) in all cases, are paid to the Administrative Agent for the
benefit of the Agents and the Lenders pursuant to the terms of Section
2.05(c)(ii) or applied as provided in Section 2.05(c)(v).

 

"Permitted Holder" means (a) Jared Pobre (either directly, or through the Family
Trust of Jared L. Pobre, U/A DTD 12/31/2004, so long as the Trust Conditions are
satisfied), (b) Neptune Capital Trust, so long as the Trust Conditions are
satisfied, (c) Jonathan Ledecky, (d) Robert Regular, (e) Sam Humphreys and/or
(f) any Controlled Investment Affiliate of one or more of the foregoing.

 

"Permitted Indebtedness" means:

 

(a) any Indebtedness owing to any Agent or any Lender under this Agreement and
the other Loan Documents;

 

(b) any other Indebtedness listed on Schedule 7.02(b), and any Permitted
Refinancing Indebtedness in respect of such Indebtedness;

 

(c) Permitted Purchase Money Indebtedness and any Permitted Refinancing
Indebtedness in respect of such Indebtedness;

 

(d) Permitted Intercompany Investments;

 



- 32 -

 

 

(e) Indebtedness incurred in the ordinary course of business under performance,
surety, statutory, and appeal bonds;

 

(f) Indebtedness owed to any Person providing property, casualty, liability, or
other insurance to the Loan Parties, so long as the amount of such Indebtedness
is not in excess of the amount of the unpaid cost of, and shall be incurred only
to defer the cost of, such insurance for the period in which such Indebtedness
is incurred and such Indebtedness is outstanding only during such period;

 

(g) the incurrence by any Loan Party of Indebtedness under Hedging Agreements
that are incurred for the bona fide purpose of hedging the interest rate,
commodity, or foreign currency risks associated with such Loan Party's
operations and not for speculative purposes;

 

(h) Indebtedness incurred in respect of credit cards, credit card processing
services, debit cards, stored value cards, purchase cards (including so-called
"procurement cards" or "P-cards") or other similar cash management services, in
each case, incurred in the ordinary course of business;

 

(i) contingent liabilities in respect of any indemnification obligation,
adjustment of purchase price, non-compete, or similar obligation of any Loan
Party incurred in connection with the consummation of one or more Permitted
Acquisitions;

 

(j) Indebtedness of a Person whose assets or Equity Interests are acquired by
the Parent or any of its Subsidiaries in a Permitted Acquisition in an aggregate
amount not to exceed $1,500,000 at any one time outstanding; provided, that such
Indebtedness (i) is either Permitted Purchase Money Indebtedness or a
Capitalized Lease with respect to equipment or mortgage financing with respect
to a Facility, (ii) was in existence prior to the date of such Permitted
Acquisition, and (iii) was not incurred in connection with, or in contemplation
of, such Permitted Acquisition;

 

(k) Subordinated Indebtedness in an aggregate amount not exceeding $2,500,000 at
any time outstanding; and

 

(l) other Indebtedness not exceeding $2,500,000 at any time outstanding.

 

"Permitted Intercompany Investments" means Investments made by (a) a Loan Party
to or in another Loan Party (other than the Parent), (b) a Subsidiary that is
not a Loan Party to or in another Subsidiary that is not a Loan Party, (c) a
Subsidiary that is not a Loan Party to or in a Loan Party, so long as, in the
case of a loan or advance, the parties thereto are party to the Intercompany
Subordination Agreement, and (d) a Loan Party to or in a Subsidiary that is not
a Loan Party so long as (i) the aggregate amount of all such Investments made by
the Loan Parties to or in Subsidiaries that are not Loan Parties does not exceed
$2,000,000 at any time outstanding, (ii) no Default or Event of Default has
occurred and is continuing either before or after giving effect to such
Investment, and (iii) the Borrowers have Excess Availability plus Qualified Cash
of not less than $2,000,000 after giving effect to such Investment.

 



- 33 -

 

 

"Permitted Investments" means:

 

(a) Investments in cash and Cash Equivalents;

 

(b) Investments in negotiable instruments deposited or to be deposited for
collection in the ordinary course of business;

 

(c) advances made in connection with purchases of goods or services in the
ordinary course of business;

 

(d) Investments received in settlement of amounts due to any Loan Party or any
of its Subsidiaries effected in the ordinary course of business or owing to any
Loan Party or any of its Subsidiaries as a result of Insolvency Proceedings
involving an Account Debtor or upon the foreclosure or enforcement of any Lien
in favor of a Loan Party or its Subsidiaries;

 

(e) Investments existing on the date hereof, as set forth on Schedule 7.02(e)
hereto, but not any increase in the amount thereof as set forth in such Schedule
or any other modification of the terms thereof;

 

(f) Permitted Intercompany Investments;

 

(g) Permitted Acquisitions;

 

(h) loans or advances to officers and employees for the purpose of travel,
entertainment, relocation and other reasonable and ordinary out-of-pocket
expenses, in each case, incurred in the ordinary course of business; provided
that such loans and advances shall not exceed $1,000,000 in the aggregate at any
time outstanding (calculated without regard to any write-downs or write-offs
thereof); and

 

(i) so long as no Default or Event of Default has occurred and is continuing or
would result therefrom, any other Investments in an aggregate amount not to
exceed $2,500,000 at any time outstanding.

 

"Permitted Liens" means:

 

(a) Liens securing the Obligations;

 

(b) Liens for taxes, assessments and governmental charges the payment of which
is not required under Section 7.01(c)(ii);

 

(c) Liens imposed by law, such as carriers', warehousemen's, mechanics',
materialmen's and other similar Liens arising in the ordinary course of business
and securing obligations (other than Indebtedness for borrowed money) that are
not overdue by more than 30 days or are being contested in good faith and by
appropriate proceedings promptly initiated and diligently conducted, and a
reserve or other appropriate provision, if any, as shall be required by GAAP
shall have been made therefor;

 



- 34 -

 

 

(d) Liens described on Schedule 7.02(a), provided that any such Lien shall only
secure the Indebtedness that it secures on the Effective Date and any Permitted
Refinancing Indebtedness in respect thereof;

 

(e) purchase money Liens on equipment acquired or held by any Loan Party or any
of its Subsidiaries in the ordinary course of its business to secure Permitted
Purchase Money Indebtedness so long as such Lien only (i) attaches to such
property and (ii) secures the Indebtedness that was incurred to acquire such
property or any Permitted Refinancing Indebtedness in respect thereof;

 

(f) deposits and pledges of cash securing (i) obligations incurred in respect of
workers' compensation, unemployment insurance or other forms of governmental
insurance or benefits, (ii) the performance of bids, tenders, leases, contracts
(other than for the payment of money) and statutory obligations or (iii)
obligations on surety or appeal bonds, but only to the extent such deposits or
pledges are made or otherwise arise in the ordinary course of business and
secure obligations not past due;

 

(g) with respect to any Facility, easements, zoning restrictions and similar
encumbrances on real property and minor irregularities in the title thereto that
do not (i) secure obligations for the payment of money or (ii) materially impair
the value of such property or its use by any Loan Party or any of its
Subsidiaries in the normal conduct of such Person's business;

 

(h) Liens of landlords and mortgagees of landlords (i) arising by statute or
under any lease or related Contractual Obligation entered into in the ordinary
course of business, (ii) on fixtures and movable tangible property located on
the real property leased or subleased from such landlord, (iii) for amounts not
yet due or that are being contested in good faith by appropriate proceedings
diligently conducted and (iv) for which adequate reserves or other appropriate
provisions are maintained on the books of such Person in accordance with GAAP;

 

(i) the title and interest of a lessor or sublessor in and to personal property
leased or subleased (other than through a Capitalized Lease), in each case
extending only to such personal property;

 

(j) non-exclusive licenses of Intellectual Property rights in the ordinary
course of business;

 

(k) judgment liens (other than for the payment of taxes, assessments or other
governmental charges) securing judgments and other proceedings not constituting
an Event of Default under Section 9.01(j);

 

(l) rights of set-off or bankers' liens upon deposits of cash in favor of banks
or other depository institutions, solely to the extent incurred in connection
with the maintenance of such deposit accounts in the ordinary course of
business;

 

(m) Liens granted in the ordinary course of business on the unearned portion of
insurance premiums securing the financing of insurance premiums to the extent
the financing is permitted under the definition of Permitted Indebtedness;

 



- 35 -

 

 

(n) Liens solely on any cash earnest money deposits made by any Loan Party in
connection with any letter of intent or purchase agreement with respect to a
Permitted Acquisition; and

 

(o) other Liens which (i) do not secure Indebtedness for borrowed money or
letters of credit, or (ii) are assumed in connection with a Permitted
Acquisition that secure Indebtedness permitted by clause (j) of the definition
of Permitted Indebtedness in an aggregate amount not to exceed, for all Liens
under this clause (o), $1,500,000.

 

"Permitted Purchase Money Indebtedness" means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capitalized Lease
Obligations) incurred to finance the acquisition of any fixed assets secured by
a Lien permitted under clause (e) of the definition of "Permitted Liens";
provided that (a) such Indebtedness is incurred within 90 days after such
acquisition, (b) such Indebtedness when incurred shall not exceed the purchase
price of the asset financed and (c) the aggregate principal amount of all such
Indebtedness shall not exceed $1,000,000 at any time outstanding.

 

"Permitted Refinancing Indebtedness" means the extension of maturity,
refinancing or modification of the terms of Indebtedness so long as:

 

(a) after giving effect to such extension, refinancing or modification, the
amount of such Indebtedness is not greater than the amount of Indebtedness
outstanding immediately prior to such extension, refinancing or modification
(other than by the amount of premiums paid thereon and the fees and expenses
incurred in connection therewith and by the amount of unfunded commitments with
respect thereto);

 

(b) such extension, refinancing or modification does not result in a shortening
of the average weighted maturity (measured as of the extension, refinancing or
modification) of the Indebtedness so extended, refinanced or modified;

 

(c) such extension, refinancing or modification is pursuant to terms that, taken
as a whole, are not less favorable to the Loan Parties and the Lenders than the
terms of the Indebtedness (including, without limitation, terms relating to the
collateral (if any) and subordination (if any)) being extended, refinanced or
modified; and

 

(d) the Indebtedness that is extended, refinanced or modified is not recourse to
any Loan Party or any of its Subsidiaries that is liable on account of the
obligations other than those Persons which were obligated with respect to the
Indebtedness that was refinanced, renewed, or extended.

 

"Permitted Restricted Payments" means any of the following Restricted Payments
made by:

 

(a) any Loan Party to the Parent in amounts necessary to pay taxes and other
customary expenses as and when due and owing by the Parent in the ordinary
course of its business as a public holding company (including salaries and
related reasonable and customary expenses incurred by employees of the Parent),
so long as no Default or Event of Default shall have occurred and be continuing
or would result from the making of such payment,

 



- 36 -

 

 

(b) any Subsidiary of any Borrower to such Borrower,

 

(c) the Parent for the repurchase of Equity Interests from directors, officers
and employees upon the death, disability or termination of employment of such
Persons, in an aggregate amount not to exceed $500,000 during the term of this
Agreement; provided that after giving effect to such repurchase, no Default or
Event of Default has occurred and is continuing and the sum of Excess
Availability plus Qualified Cash exceeds $5,000,000;

 

(d) the Parent with respect to the repurchase of Equity Interests deemed to
occur upon the "cashless exercise" of options, warrants or other similar rights
to acquire Equity Interests;

 

(e) the Parent to pay dividends in the form of common Equity Interests; and

 

(f) any Loan Party to make the Restricted Payments described on
Schedule 7.02(h).

 

"Permitted Specified Liens" means Permitted Liens described in clauses (a), (b)
and (c) of the definition of Permitted Liens, and, solely in the case of Section
7.01(b)(i), including clauses (g), (h) and (i) of the definition of Permitted
Liens.

 

"Person" means an individual, corporation, limited liability company,
partnership, association, joint-stock company, trust, unincorporated
organization, joint venture or other enterprise or entity or Governmental
Authority.

 

"Petty Cash Accounts" means Cash Management Accounts with deposits at any time
in an aggregate amount not in excess of $10,000 for any one account and $50,000
in the aggregate for all such accounts.

 

"Plan" means any Employee Plan or Multiemployer Plan.

 

"Post-Default Rate" means a rate of interest per annum equal to the rate of
interest otherwise in effect from time to time pursuant to the terms of this
Agreement plus 3.00%, or, if a rate of interest is not otherwise in effect,
interest at the highest rate specified herein for any Loan then outstanding
prior to an Event of Default plus 3.00%.

 

"Pro Forma Balance Sheet" has the meaning specified therefor in Section 6.01(g).

 

"Pro Rata Share" means, with respect to:

 

(a) a Lender's obligation to make Revolving Loans and the right to receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Revolving Credit Commitment, by (ii) the
Total Revolving Credit Commitment, provided, that, if the Total Revolving Credit
Commitment has been reduced to zero, the numerator shall be the aggregate unpaid
principal amount of such Lender's Revolving Loans and the denominator shall be
the aggregate unpaid principal amount of all Revolving Loans,

 



- 37 -

 

 

(b) a Lender's obligation to make the Term Loan and the right to receive
payments of interest, fees, and principal with respect thereto, the percentage
obtained by dividing (i) such Lender's Term Loan Commitment, by (ii) the Total
Term Loan Commitment, provided that, if the Total Term Loan Commitment has been
reduced to zero, the numerator shall be the aggregate unpaid principal amount of
such Lender's portion of the Term Loan and the denominator shall be the
aggregate unpaid principal amount of the Term Loan, and

 

(c) all other matters (including, without limitation, the indemnification
obligations arising under Section 10.05), the percentage obtained by dividing
(i) the sum of such Lender's Revolving Credit Commitment and the unpaid
principal amount of such Lender's portion of the Term Loan and Agent Advances,
by (ii) the sum of the Total Revolving Credit Commitment and the aggregate
unpaid principal amount of the Term Loan and Agent Advances, provided that, if
such Lender's Revolving Credit Commitment shall have been reduced to zero, such
Lender's Revolving Credit Commitment shall be deemed to be the aggregate unpaid
principal amount of such Lender's Revolving Loans and if the Total Revolving
Credit Commitment shall have been reduced to zero, the Total Revolving Credit
Commitment shall be deemed to be the aggregate unpaid principal amount of all
Revolving Loans.

 

"Projections" means financial projections of the Parent and its Subsidiaries
delivered pursuant to Section 6.01(g)(ii), as updated from time to time pursuant
to Section 7.01(a)(vii).

 

"Published Rate" means the rate of interest published each Business Day in the
Wall Street Journal "Money Rates" listing under the caption "London Interbank
Offered Rates" for a one month period (or, if no such rate is published therein
for any reason, then the Published Rate shall be the LIBOR Rate for a one month
period as published in another publication reasonably selected by the
Administrative Agent).

 

"Purchase Price" means, with respect to any Acquisition, an amount equal to the
sum of (a) the aggregate consideration, whether cash, property or securities
(including, without limitation, the fair market value of any Equity Interests of
any Loan Party or any of its Subsidiaries issued in connection with such
Acquisition), paid or delivered by a Loan Party or any of its Subsidiaries
(whether as initial consideration or through the payment or disposition of
deferred consideration, including, without limitation, in the form of seller
financing, royalty payments, payments allocated towards non-compete covenants,
payments to principals for consulting services or other similar payments,
earnout payments, purchase price adjustments, deferred consideration, and other
payments required to be made in connection with any Acquisition) in connection
with such Acquisition, plus (b) the aggregate amount of liabilities of the
acquired business (net of current assets of the acquired business) that would be
reflected on a balance sheet (if such were to be prepared) of the Parent and its
Subsidiaries after giving effect to such Acquisition, plus (c) the aggregate
amount of all transaction fees, costs and expenses incurred by the Parent or any
of its Subsidiaries in connection with such Acquisition.

 

"Qualified Cash" means, as of any date of determination, the aggregate amount of
unrestricted cash on-hand of the Loan Parties maintained in deposit accounts
held by the Administrative Agent in the name of a Loan Party in the United
States as of such date, which deposit accounts are, following the date set forth
in Section 5.03(b), subject to Control Agreements.

 



- 38 -

 

 

"Qualified Equity Interests" means, with respect to any Person, all Equity
Interests of such Person that are not Disqualified Equity Interests.

 

"Real Property Deliverables" means each of the following agreements, instruments
and other documents in respect of each Facility:

 

(a) a Mortgage duly executed by the applicable Loan Party,

 

(b) evidence of the recording of each Mortgage in such office or offices as may
be necessary or, in the opinion of the Collateral Agent, desirable to perfect
the Lien purported to be created thereby or to otherwise protect the rights of
the Collateral Agent and the Lenders thereunder;

 

(c) a Title Insurance Policy with respect to each Mortgage;

 

(d) a current ALTA survey and a surveyor's certificate, in form and substance
reasonably satisfactory to the Collateral Agent, certified to the Collateral
Agent and to the issuer of the Title Insurance Policy with respect thereto by a
professional surveyor licensed in the state in which such Facility is located
and reasonably satisfactory to the Collateral Agent;

 

(e) a copy of each letter issued by the applicable Governmental Authority,
evidencing each Facility's compliance with all applicable building codes, fire
codes, other health and safety rules and regulations, parking, density and
height requirements and other building and zoning laws together with a copy of
all certificates of occupancy issued with respect to each Facility;

 

(f) an opinion of counsel, reasonably satisfactory to the Collateral Agent, in
the state where such Facility is located with respect to the enforceability of
the Mortgage to be recorded and such other matters as the Collateral Agent may
reasonably request;

 

(g) a reasonably satisfactory ASTM 1527-00 Phase I Environmental Site Assessment
("Phase I ESA") provided by the Borrowers to the Collateral Agent (and, if
requested by the Collateral Agent based upon the results of such Phase I ESA an
ASTM 1527-00 Phase II Environmental Site Assessment) of each Facility, in form
and substance and by an independent firm reasonably satisfactory to the
Collateral Agent; and

 

(h) such other agreements, instruments and other documents (including guarantees
and opinions of counsel) as the Collateral Agent may reasonably require.

 

"Recipient" means any Agent, any Lender, as applicable.

 

"Reference Bank" means the PNC, its successors or any other commercial bank
designated by the Administrative Agent to the Administrative Borrower from time
to time.

 



- 39 -

 

 

"Reference Rate" means, on any date, the greatest of (a) the Federal Funds Open
Rate plus 0.50% per annum, (b) the Daily LIBOR Rate plus 1.00% per annum,
(c) 2.0% per annum and (d) the rate of interest publicly announced by the
Reference Bank in New York, New York from time to time as its reference rate,
base rate or prime rate. The reference rate, base rate or prime rate is
determined from time to time by the Reference Bank as a means of pricing some
loans to its borrowers and neither is tied to any external rate of interest or
index nor necessarily reflects the lowest rate of interest actually charged by
the Reference Bank to any particular class or category of customers. Each change
in the Reference Rate shall be effective from and including the date such change
is publicly announced as being effective.

 

"Reference Rate Loan" means each portion of a Loan that bears interest at a rate
determined by reference to the Reference Rate.

 

"Register" has the meaning specified therefor in Section 12.07(f).

 

"Registered Intellectual Property" means Intellectual Property that is issued,
registered, renewed or the subject of a pending application.

 

"Registered Loans" has the meaning specified therefor in Section 12.07(f).

 

"Regulation T", "Regulation U" and "Regulation X" mean, respectively,
Regulations T, U and X of the Board or any successor, as the same may be amended
or supplemented from time to time.

 

"Related Fund" means, with respect to any Person, an Affiliate of such Person,
or a fund or account managed by such Person or an Affiliate of such Person.

 

"Related Party Assignment" has the meaning specified therefor in Section
12.07(c)(ii).

 

"Related Party Register" has the meaning specified therefor in Section 12.07(f).

 

"Release" means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, seeping, migrating, dumping or
disposing of any Hazardous Material (including the abandonment or discarding of
barrels, containers and other closed receptacles containing any Hazardous
Material) into the indoor or outdoor environment, including, without limitation,
the movement of Hazardous Materials through or in the ambient air, soil, surface
or ground water, or property.

 

"Remedial Action" means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate or in any other way address Hazardous
Materials in the indoor or outdoor environment; (b) prevent or minimize a
Release or threatened Release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment; (c) perform pre-remedial studies and investigations and
post-remedial operation and maintenance activities; or (d) perform any other
actions authorized by 42 U.S.C. § 9601.

 

"Replacement Lender" has the meaning specified therefor in Section 12.02(b).

 



- 40 -

 

 

"Reportable Event" means an event described in Section 4043 of ERISA (other than
an event not subject to the provision for 30-day notice to the PBGC under the
regulations promulgated under such Section).

 

"Required Lenders" means Lenders whose Pro Rata Shares (calculated in accordance
with clause (c) of the definition thereof) aggregate at least 50.1%.

 

"Requirements of Law" means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 

"Reserve Percentage" means as of any day the maximum effective percentage in
effect on such day as prescribed by the Board of Governors of the Federal
Reserve System (or any successor) for determining the reserve requirements
(including supplemental, marginal and emergency reserve requirements) with
respect to eurocurrency funding (currently referred to as "Eurocurrency
Liabilities").

 

"Restricted Payment" means (a) the declaration or payment of any dividend or
other distribution, direct or indirect, on account of any Equity Interests of
any Loan Party or any of its Subsidiaries, now or hereafter outstanding, (b) the
making of any repurchase, redemption, retirement, defeasance, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Equity Interests of any Loan Party or any direct or indirect parent of any
Loan Party, now or hereafter outstanding, (c) the making of any payment to
retire, or to obtain the surrender of, any outstanding warrants, options or
other rights for the purchase or acquisition of shares of any class of Equity
Interests of any Loan Party, now or hereafter outstanding, (d) the return of any
Equity Interests to any shareholders or other equity holders of any Loan Party
or any of its Subsidiaries, or make any other distribution of property, assets,
shares of Equity Interests, warrants, rights, options, obligations or securities
thereto as such or (e) the payment of any management, consulting, monitoring or
advisory fees or any other fees or expenses (including the reimbursement thereof
by any Loan Party or any of its Subsidiaries) pursuant to any management,
consulting, monitoring, advisory or other services agreement (excluding, for the
avoidance of doubt, reasonable and customary employment and consulting
agreements entered into in the ordinary course of business) to (i) any Affiliate
of any Loan Party, (ii) any equityholder of any Loan Party that acquired all or
a portion of its Equity Interests in such Loan Party, either from a Loan Party
or an Affiliate of a Loan Party, (iii) any equityholder of any Loan Party or any
of its Subsidiaries holding 5% or more of the Equity Interests of the Parent or
any of its Subsidiaries, or (iv) any Affiliate of any of the foregoing.

 

"Revolving Credit Commitment" means, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrowers in the amount set forth
opposite such Lender's name in Schedule 1.01(A) hereto or in the Assignment and
Acceptance pursuant to which such Lender became a Lender under this Agreement,
as such amount may be terminated or reduced from time to time in accordance with
the terms of this Agreement.

 



- 41 -

 

 

"Revolving Loan" means a loan made by a Lender to the Borrowers pursuant to
Section 2.01(a)(i).

 

"Revolving Loan Lender" means a Lender with a Revolving Credit Commitment or a
Revolving Loan.

 

"Revolving Loan Obligations" means any Obligations with respect to the Revolving
Loans (including without limitation, the principal thereof, the interest
thereon, and the fees and expenses specifically related thereto).

 

"Sale and Leaseback Transaction" means, with respect to the Parent or any of its
Subsidiaries, any arrangement, directly or indirectly, with any Person whereby
the Parent or any of its Subsidiaries shall sell or transfer any property used
or useful in its business, whether now owned or hereafter acquired, and
thereafter rent or lease such property or other property that it intends to use
for substantially the same purpose or purposes as the property being sold or
transferred.

 

"SEC" means the Securities and Exchange Commission or any other similar or
successor agency of the Federal government administering the Securities Act.

 

"Secured Party" means any Agent, any Lender, any Bank Product Provider and any
Cash Management Services Provider.

 

"Securities Act" means the Securities Act of 1933, as amended, or any similar
Federal statute, and the rules and regulations of the SEC thereunder, all as the
same shall be in effect from time to time.

 

"Securitization" has the meaning specified therefor in Section 12.07(l).

 

"Security Agreement" means a Pledge and Security Agreement, in form and
substance reasonably satisfactory to the Collateral Agent, made by a Loan Party
in favor of the Collateral Agent for the benefit of the Secured Parties securing
the Obligations.

 

"Seller" means any Person that sells Equity Interests or other property or
assets to a Loan Party or a Subsidiary of a Loan Party in a Permitted
Acquisition.

 

"Solvent" means, with respect to any Person on a particular date, that on such
date (i) the sum of such Person's (and its Subsidiaries') debt (including
contingent liabilities calculated based upon the probability of the contingency
materializing and discounted to its net present value), taken as a whole, does
not exceed the present fair saleable value of such Person's (and its
Subsidiaries') present assets, taken as a whole, (ii) such Person's (and its
Subsidiaries') capital, taken as a whole, is not unreasonably small in relation
to its business as contemplated on the date hereof and reflected in the
projections or with respect to any transaction contemplated or undertaken after
the date hereof, and (iii) none of such Person nor any of its Subsidiaries has
incurred and intends to incur, or believes (nor should it reasonably believe)
that it will incur, debts beyond its ability to pay such debts as they become
due (whether at maturity or otherwise).

 



- 42 -

 

 

"Standard & Poor's" means Standard & Poor's Ratings Services, a division of
The McGraw-Hill Companies, Inc. and any successor thereto.

 

"Subordinated Indebtedness" means Indebtedness of any Loan Party the terms of
which (including, without limitation, payment terms, interest rates, covenants,
remedies, defaults and other material terms) are reasonably satisfactory to the
Agents and the Required Lenders and which has been expressly subordinated in
right of payment to all Indebtedness of such Loan Party under the Loan Documents
(a) by the execution and delivery of a subordination agreement, in form and
substance reasonably satisfactory to the Agents and the Required Lenders, or
(b) otherwise on terms and conditions reasonably satisfactory to the Agents and
the Required Lenders.

 

"Subsidiary" means, with respect to any Person at any date, any corporation,
limited or general partnership, limited liability company, trust, estate,
association, joint venture or other business entity (a) the accounts of which
would be consolidated with those of such Person in such Person's consolidated
financial statements if such financial statements were prepared in accordance
with GAAP or (b) of which more than 50% of (i) the outstanding Equity Interests
having (in the absence of contingencies) ordinary voting power to elect a
majority of the Board of Directors of such Person, (ii) in the case of a
partnership or limited liability company, the interest in the capital or profits
of such partnership or limited liability company or (iii) in the case of a
trust, estate, association, joint venture or other entity, the beneficial
interest in such trust, estate, association or other entity business is, at the
time of determination, owned or controlled directly or indirectly through one or
more intermediaries, by such Person. References to a Subsidiary shall mean a
Subsidiary of the Parent unless the context expressly provides otherwise.

 

"Swap Obligation" means, with respect to any Guarantor, any obligation to pay or
perform under any agreement, contract or transaction that constitutes a "swap"
within the meaning of section 1a(47) of the Commodity Exchange Act.

 

"Taxes" means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

"Termination Date" means the first date on which all of the Obligations are paid
in full in cash and the Commitments of the Lenders are terminated.

 

"Termination Event" means (a) a Reportable Event with respect to any Employee
Plan, (b) any event that causes any Loan Party or any of its ERISA Affiliates to
incur liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064, 4069,
4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal Revenue
Code, (c) the filing of a notice of intent to terminate an Employee Plan or the
treatment of an Employee Plan amendment as a termination under Section 4041 of
ERISA, (d) the institution of proceedings by the PBGC to terminate an Employee
Plan, or (e) any other event or condition that could reasonably be expected to
constitute grounds under Section 4042 of ERISA for the termination of, or the
appointment of a trustee to administer, any Employee Plan.

 



- 43 -

 

 

"Term Loan" means, collectively, the loans made by the Term Loan Lenders to the
Borrowers on the Effective Date pursuant to Section 2.01(a)(ii).

 

"Term Loan Commitment" means, with respect to each Lender, the commitment of
such Lender to make the Term Loan to the Borrowers in the amount set forth in
Schedule 1.01(A) hereto or in the Assignment and Acceptance pursuant to which
such Lender became a Lender under this Agreement, as the same may be terminated
or reduced from time to time in accordance with the terms of this Agreement.

 

"Term Loan Lender" means a Lender with a Term Loan Commitment or a Term Loan.

 

"Term Loan Obligations" means any Obligations with respect to the Term Loan
(including, without limitation, the principal thereof, the interest thereon, and
the fees and expenses specifically related thereto).

 

"Title Insurance Policy" means a mortgagee's loan policy, in form and substance
reasonably satisfactory to the Collateral Agent, together with all endorsements
made from time to time thereto, issued to the Collateral Agent by or on behalf
of a title insurance company selected by or otherwise reasonably satisfactory to
the Collateral Agent, insuring the Lien created by a Mortgage in an amount and
on terms and with such endorsements reasonably satisfactory to the Collateral
Agent, delivered to the Collateral Agent.

 

"Total Commitment" means the sum of the Total Revolving Credit Commitment and
the Total Term Loan Commitment.

 

"Total Leverage Ratio" means, with respect to any Person and its Subsidiaries
for any period, on a consolidated basis, the ratio of (a) all Indebtedness of
such Person and its Subsidiaries as of the end of such period (other than (i)
Indebtedness as to which no cash payments in respect of interest, principal or
other amounts are required (or could be required under any circumstance) to be
made prior to the date that is six months following the Final Maturity Date;
(ii) obligations payable in connection with the Future Ads Acquisition,
including but not limited to earnout payments and deferred consideration,
whenever payable, so long as no portion of any such obligation is required to be
paid in cash (or could be required under any circumstance to be paid in cash)
prior to the date that is six months following the Final Maturity Date; (iii)
the cash payment required to be made pursuant to clause 2.1(b)(iii) of the
Future Ads Acquisition Agreement, so long as such payment is not made prior to
the date required by the Future Ads Acquisition Agreement as in effect on the
date hereof, and (iv) amounts required to be paid pursuant to the terms of the
Fee Letter) to (b) Consolidated Adjusted EBITDA of such Person and its
Subsidiaries for such period.

 

"Total Revolving Credit Commitment" means the sum of the amounts of the Lenders'
Revolving Credit Commitments.

 



- 44 -

 

 

"Total Term Loan Commitment" means the sum of the amounts of the Lenders' Term
Loan Commitments.

 

"Transferee" has the meaning specified therefor in Section 2.09(a).

 

"Trust Conditions" has the meaning specified therefor in the letter agreement,
dated as of the date hereof, between the Collateral Agent and the Parent.

 

"UCC Filing Authorization Letter" means a letter duly executed by each Loan
Party authorizing the Collateral Agent to file appropriate financing statements
on Form UCC-1 without the signature of such Loan Party in such office or offices
as may be necessary or, in the opinion of the Collateral Agent, desirable to
perfect the security interests purported to be created by each Security
Agreement and each Mortgage.

 

"Uniform Commercial Code" or "UCC" has the meaning specified therefor in Section
1.04.

 

"Unused Line Fee" has the meaning specified therefor in Section 2.06(b).

 

"USA PATRIOT Act" means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (PATRIOT) Act of
2001 (Title III of Pub. L. 107-56, Oct. 26, 2001)) as amended by the USA Patriot
Improvement and Reauthorization Act of 2005 (Pub. L. 109-177, March 9, 2006) and
as the same may have been or may be further renewed, extended, amended, or
replaced.

 

"U.S. Person" means any Person that is a "United States Person" as defined in
Section 7701(a)(30) of the Code.

 

"VCOC Management Rights Agreement" has the meaning specified therefor in Section
5.01(d)(x).

 

"WARN" has the meaning specified therefor in Section 6.01(p).

 

"Withholding Agent" means any Loan Party and the Administrative Agent.

 

"Working Capital" means, at any date of determination thereof, (a) the sum, for
any Person and its Subsidiaries, of (i) the unpaid face amount of all Accounts
of such Person and its Subsidiaries as at such date of determination, plus
(ii) the aggregate amount of prepaid expenses and other current assets of such
Person and its Subsidiaries as at such date of determination (other than cash,
Cash Equivalents and any Indebtedness owing to such Person or any of its
Subsidiaries by Affiliates of such Person), minus (b) the sum, for such Person
and its Subsidiaries, of (i) the unpaid amount of all accounts payable of such
Person and its Subsidiaries as at such date of determination, plus (ii) the
aggregate amount of all accrued expenses of such Person and its Subsidiaries as
at such date of determination (other than the current portion of long-term debt
and all accrued interest and taxes).

 



- 45 -

 

 

Section 1.02 Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words "include", "includes" and "including" shall
be deemed to be followed by the phrase "without limitation". The word "will"
shall be construed to have the same meaning and effect as the word "shall".
Unless the context requires otherwise, (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (b) any reference
herein to any Person shall be construed to include such Person's successors and
assigns, (c) the words "herein", "hereof" and "hereunder", and words of similar
import, shall be construed to refer to this Agreement in its entirety and not to
any particular provision hereof, (d) all references herein to Articles,
Sections, Exhibits and Schedules shall be construed to refer to Articles and
Sections of, and Exhibits and Schedules to, this Agreement and (e) the words
"asset" and "property" shall be construed to have the same meaning and effect
and to refer to any right or interest in or to assets and properties of any kind
whatsoever, whether real, personal or mixed and whether tangible or intangible.

 

Section 1.03 Certain Matters of Construction. References in this Agreement to
"determination" by any Agent include good faith estimates by such Agent (in the
case of quantitative determinations) and good faith beliefs by such Agent (in
the case of qualitative determinations). A Default or Event of Default shall be
deemed to exist at all times during the period commencing on the date that such
Default or Event of Default occurs to the date on which such Default or Event of
Default is waived in writing pursuant to this Agreement or, in the case of a
Default, is cured within any period of cure expressly provided for in this
Agreement; and an Event of Default shall "continue" or be "continuing" until
such Event of Default has been waived in writing by the Required Lenders. Any
Lien referred to in this Agreement or any other Loan Document as having been
created in favor of any Agent, any agreement entered into by any Agent pursuant
to this Agreement or any other Loan Document, any payment made by or to or funds
received by any Agent pursuant to or as contemplated by this Agreement or any
other Loan Document, or any act taken or omitted to be taken by any Agent,
shall, unless otherwise expressly provided, be created, entered into, made or
received, or taken or omitted, for the benefit or account of the Agents and the
Lenders. Wherever the phrase "to the knowledge of any Loan Party" or words of
similar import relating to the knowledge or the awareness of any Loan Party are
used in this Agreement or any other Loan Document, such phrase shall mean and
refer to (i) the actual knowledge of a senior officer of any Loan Party or
(ii) the knowledge that a senior officer would have obtained if such officer had
engaged in good faith and diligent performance of such officer's duties. All
covenants hereunder shall be given independent effect so that if a particular
action or condition is not permitted by any of such covenants, the fact that it
would be permitted by an exception to, or otherwise within the limitations of,
another covenant shall not avoid the occurrence of a default if such action is
taken or condition exists. In addition, all representations and warranties
hereunder shall be given independent effect so that if a particular
representation or warranty proves to be incorrect or is breached, the fact that
another representation or warranty concerning the same or similar subject matter
is correct or is not breached will not affect the incorrectness of a breach of a
representation or warranty hereunder.

 



- 46 -

 

 

Section 1.04 Accounting and Other Terms.

 

(a) Unless otherwise expressly provided herein, each accounting term used herein
shall have the meaning given it under GAAP. For purposes of determining
compliance with any incurrence or expenditure tests set forth in Section 7.01,
Section 7.02 and Section 7.03, any amounts so incurred or expended (to the
extent incurred or expended in a currency other than Dollars) shall be converted
into Dollars on the basis of the exchange rates (as shown on the Bloomberg
currency page for such currency or, if the same does not provide such exchange
rate, by reference to such other publicly available service for displaying
exchange rates as may be reasonably selected by the Agents or, in the event no
such service is selected, on such other basis as is reasonably satisfactory to
the Agents) as in effect on the date of such incurrence or expenditure under any
provision of any such Section that has an aggregate Dollar limitation provided
for therein (and to the extent the respective incurrence or expenditure test
regulates the aggregate amount outstanding at any time and it is expressed in
terms of Dollars, all outstanding amounts originally incurred or spent in
currencies other than Dollars shall be converted into Dollars on the basis of
the exchange rates (as shown on the Bloomberg currency page for such currency
or, if the same does not provide such exchange rate, by reference to such other
publicly available service for displaying exchange rates as may be reasonably
selected by the Agents or, in the event no such service is selected, on such
other basis as is reasonably satisfactory to the Agents) as in effect on the
date of any new incurrence or expenditures made under any provision of any such
Section that regulates the Dollar amount outstanding at any time).
Notwithstanding the foregoing, (i) with respect to the accounting for leases as
either operating leases or capital leases and the impact of such accounting in
accordance with FASB ASC 840 on the definitions and covenants herein, GAAP as in
effect on the Effective Date shall be applied and (ii) for purposes of
determining compliance with any covenant (including the computation of any
financial covenant) contained herein, Indebtedness of the Parent and its
Subsidiaries shall be deemed to be carried at 100% of the outstanding principal
amount thereof, and the effects of FASB ASC 825 and FASB ASC 470-20 on financial
liabilities shall be disregarded.

 

(b) All terms used in this Agreement which are defined in Article 8 or Article 9
of the Uniform Commercial Code as in effect from time to time in the State of
New York (the "Uniform Commercial Code" or the "UCC") and which are not
otherwise defined herein shall have the same meanings herein as set forth
therein, provided that terms used herein which are defined in the Uniform
Commercial Code as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as any Agent may otherwise determine in good faith.

 

Section 1.05 Time References. Unless otherwise indicated herein, all references
to time of day refer to Eastern Standard Time or Eastern daylight saving time,
as in effect in New York City on such day. For purposes of the computation of a
period of time from a specified date to a later specified date, the word "from"
means "from and including" and the words "to" and "until" each means "to but
excluding"; provided, however, that with respect to a computation of fees or
interest payable to any Secured Party, such period shall in any event consist of
at least one full day.

 



- 47 -

 

 

ARTICLE II

 

THE LOANS

 

Section 2.01 Commitments. (a) Subject to the terms and conditions and relying
upon the representations and warranties herein set forth:

 

(i) each Revolving Loan Lender severally agrees to make Revolving Loans to the
Borrowers at any time and from time to time during the term of this Agreement,
in an aggregate principal amount of Revolving Loans at any time outstanding not
to exceed the amount of such Lender's Revolving Credit Commitment; and

 

(ii) each Term Loan Lender severally agrees to make the Term Loan to the
Borrowers on the Effective Date, in an aggregate principal amount not to exceed
the amount of such Lender's Term Loan Commitment.

 

(b) Notwithstanding the foregoing:

 

(i) The aggregate principal amount of Revolving Loans outstanding at any time to
the Borrowers shall not exceed the lesser of (A) the Total Revolving Credit
Commitment and (B) the then current Borrowing Base (as reflected by the most
recent Borrowing Base Certificate). The Revolving Credit Commitment of each
Lender shall automatically and permanently be reduced to zero on the Final
Maturity Date. Within the foregoing limits, the Borrowers may borrow, repay and
reborrow, the Revolving Loans on or after the Effective Date and prior to the
Final Maturity Date, subject to the terms, provisions and limitations set forth
herein.

 

(ii) The aggregate principal amount of the Term Loan made on the Effective Date
shall not exceed the Total Term Loan Commitment. Any principal amount of the
Term Loan which is repaid or prepaid may not be reborrowed.

 

Section 2.02 Making the Loans. (a) The Administrative Borrower shall give the
Administrative Agent prior telephonic notice (immediately confirmed in writing,
in substantially the form of Exhibit C hereto (a "Notice of Borrowing")), not
later than (i) 12:00 noon (New York City time) on the date which is 3 Business
Days prior to the date of the proposed LIBOR Rate Loan (or such shorter period
as the Administrative Agent is willing to accommodate from time to time, but in
no event later than 12:00 noon (New York City time) on the borrowing date of the
proposed LIBOR Rate Loan) and (ii) 12:00 noon (New York City time) on the date
that is 1 Business Day prior to the date of the proposed Reference Rate Loan;
provided, that any Notice of Borrowing with respect to Loans to be made on the
Effective Date shall be required to be delivered by 5:00 p.m. on the Business
Day prior to the Effective Date. Such Notice of Borrowing shall be irrevocable
and shall specify (i) the principal amount of the proposed Loan, (ii) in the
case of Loans requested on the Effective Date, whether such Loan is requested to
be a Revolving Loan or the Term Loan, (iii) whether the Loan is requested to be
a Reference Rate Loan or a LIBOR Rate Loan and, in the case of a LIBOR Rate
Loan, the initial Interest Period with respect thereto, which shall be a period
contemplated by the definition of the term "Interest Period", and (iv) the
proposed borrowing date, which must be a Business Day, and, with respect to any
Term Loan, must be the Effective Date. If no election as to the type of Loan is
specified, then the requested Loan shall be a Reference Rate Loan. The
Administrative Agent and the Lenders may act without liability upon the basis of
written, telecopied or telephonic notice believed by the Administrative Agent in
good faith to be from the Administrative Borrower (or from any Authorized
Officer thereof designated in writing purportedly from the Administrative
Borrower to the Administrative Agent). Each Borrower hereby waives the right to
dispute the Administrative Agent's record of the terms of any such telephonic
Notice of Borrowing. The Administrative Agent and each Lender shall be entitled
to rely conclusively on any Authorized Officer's authority to request a Loan on
behalf of the Borrowers until the Administrative Agent receives written notice
to the contrary. The Administrative Agent and the Lenders shall have no duty to
verify the authenticity of the signature appearing on any written Notice of
Borrowing.

 



- 48 -

 

 

(b) Each Notice of Borrowing pursuant to this Section 2.02 shall be irrevocable
and the Borrowers shall be bound to make a borrowing in accordance therewith.
Each Revolving Loan shall be made in a minimum amount of $100,000 and integral
multiples of $50,000 in excess thereof.

 

(c) (i) Except as otherwise provided in this Section 2.02(c), all Loans under
this Agreement shall be made by the Lenders simultaneously and proportionately
to their Pro Rata Shares of the Total Revolving Credit Commitment or the Total
Term Loan Commitment, as the case may be, it being understood that no Lender
shall be responsible for any default by any other Lender in that other Lender's
obligations to make a Loan requested hereunder, nor shall the Commitment of any
Lender be increased or decreased as a result of the default by any other Lender
in that other Lender's obligation to make a Loan requested hereunder, and each
Lender shall be obligated to make the Loans required to be made by it by the
terms of this Agreement regardless of the failure by any other Lender.

 

      (ii) Notwithstanding any other provision of this Agreement, and in order
to reduce the number of fund transfers among the Borrowers, the Agents and the
Lenders, the Borrowers, the Agents and the Lenders agree that the Administrative
Agent may (but shall not be obligated to), and the Borrowers and the Lenders
hereby irrevocably authorize the Administrative Agent to, fund, on behalf of the
Revolving Loan Lenders, Revolving Loans pursuant to Section 2.01, subject to the
procedures for settlement set forth in Section 2.02(d); provided, however, that
(a)  the Administrative Agent shall in no event fund any such Revolving Loans if
the Administrative Agent shall have received written notice from the Collateral
Agent or the Required Lenders on the Business Day prior to the date of the
proposed Revolving Loan that one or more of the conditions precedent contained
in Section 5.02 will not be satisfied at the time of the proposed Revolving
Loan, and (b) the Administrative Agent shall not otherwise be required to
determine that, or take notice whether, the conditions precedent in Section 5.02
have been satisfied. If the Administrative Borrower gives a Notice of Borrowing
requesting a Revolving Loan and the Administrative Agent elects not to fund such
Revolving Loan on behalf of the Revolving Loan Lenders, then promptly after
receipt of the Notice of Borrowing requesting such Revolving Loan, the
Administrative Agent shall notify each Revolving Loan Lender of the specifics of
the requested Revolving Loan and that it will not fund the requested Revolving
Loan on behalf of the Revolving Loan Lenders. If the Administrative Agent
notifies the Revolving Loan Lenders that it will not fund a requested Revolving
Loan on behalf of the Revolving Loan Lenders, each Revolving Loan Lender shall
make its Pro Rata Share of the Revolving Loan available to the Administrative
Agent, in immediately available funds, in the Administrative Agent's Account no
later than 3:00 p.m. (New York City time) (provided that the Administrative
Agent requests payment from such Revolving Loan Lender not later than 1:00 p.m.
(New York City time)) on the date of the proposed Revolving Loan. The
Administrative Agent will make the proceeds of such Revolving Loans available to
the Borrowers on the day of the proposed Revolving Loan by causing an amount, in
immediately available funds, equal to the proceeds of all such Revolving Loans
received by the Administrative Agent in the Administrative Agent's Account or
the amount funded by the Administrative Agent on behalf of the Revolving Loan
Lenders to be deposited in an account designated by the Administrative Borrower.

 



- 49 -

 

 

      (iii) If the Administrative Agent has notified the Revolving Loan Lenders
that the Administrative Agent, on behalf of the Revolving Loan Lenders, will not
fund a particular Revolving Loan pursuant to Section 2.02(c)(ii), the
Administrative Agent may assume that each such Revolving Loan Lender has made
such amount available to the Administrative Agent on such day and the
Administrative Agent, in its sole discretion, may, but shall not be obligated
to, cause a corresponding amount to be made available to the Borrowers on such
day. If the Administrative Agent makes such corresponding amount available to
the Borrowers and such corresponding amount is not in fact made available to the
Administrative Agent by any such Revolving Loan Lender, the Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Effective Rate for 3 Business Days and thereafter at
the Reference Rate. During the period in which such Revolving Loan Lender has
not paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrowers shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent for its own account.

 

      (iv) Nothing in this Section 2.02(c) shall be deemed to relieve any
Revolving Loan Lender from its obligations to fulfill its Revolving Credit
Commitment hereunder or to prejudice any rights that the Administrative Agent or
the Borrowers may have against any Revolving Loan Lender as a result of any
default by such Revolving Loan Lender hereunder.

 



- 50 -

 

 

(d) (i) With respect to all periods for which the Administrative Agent has
funded Revolving Loans pursuant to Section 2.02(c), on Friday of each week, or
if the applicable Friday is not a Business Day, then on the following Business
Day, or such shorter period as the Administrative Agent may from time to time
select (any such week or shorter period being herein called a "Settlement
Period"), the Administrative Agent shall notify each Revolving Loan Lender of
the unpaid principal amount of the Revolving Loans outstanding as of the last
day of each such Settlement Period. In the event that such amount is greater
than the unpaid principal amount of the Revolving Loans outstanding on the last
day of the Settlement Period immediately preceding such Settlement Period (or,
if there has been no preceding Settlement Period, the amount of the Revolving
Loans made on the date of such Revolving Loan Lender's initial funding), each
Revolving Loan Lender shall promptly (and in any event not later than 2:00 p.m.
(New York City time) if the Administrative Agent requests payment from such
Lender not later than 12:00 noon (New York City time) on such day) make
available to the Administrative Agent its Pro Rata Share of the difference in
immediately available funds. In the event that such amount is less than such
unpaid principal amount, the Administrative Agent shall promptly pay over to
each Revolving Loan Lender its Pro Rata Share of the difference in immediately
available funds. In addition, if the Administrative Agent shall so request at
any time when a Default or an Event of Default shall have occurred and be
continuing, or any other event shall have occurred as a result of which the
Administrative Agent shall determine that it is desirable to present claims
against the Borrowers for repayment, each Revolving Loan Lender shall promptly
remit to the Administrative Agent or, as the case may be, the Administrative
Agent shall promptly remit to each Revolving Loan Lender, sufficient funds to
adjust the interests of the Revolving Loan Lenders in the then outstanding
Revolving Loans to such an extent that, after giving effect to such adjustment,
each such Revolving Loan Lender's interest in the then outstanding Revolving
Loans will be equal to its Pro Rata Share thereof. The obligations of the
Administrative Agent and each Revolving Loan Lender under this Section 2.02(d)
shall be absolute and unconditional. Each Revolving Loan Lender shall only be
entitled to receive interest on its Pro Rata Share of the Revolving Loans which
have been funded by such Revolving Loan Lender.

 

      (ii) In the event that any Revolving Loan Lender fails to make any payment
required to be made by it pursuant to Section 2.02(d)(i), the Administrative
Agent shall be entitled to recover such corresponding amount on demand from such
Revolving Loan Lender together with interest thereon, for each day from the date
such payment was due until the date such amount is paid to the Administrative
Agent, at the Federal Funds Effective Rate for 3 Business Days and thereafter at
the Reference Rate. During the period in which such Revolving Loan Lender has
not paid such corresponding amount to the Administrative Agent, notwithstanding
anything to the contrary contained in this Agreement or any other Loan Document,
the amount so advanced by the Administrative Agent to the Borrowers shall, for
all purposes hereof, be a Revolving Loan made by the Administrative Agent for
its own account. Upon any such failure by a Revolving Loan Lender to pay the
Administrative Agent, the Administrative Agent shall promptly thereafter notify
the Administrative Borrower of such failure and the Borrowers shall immediately
pay such corresponding amount to the Administrative Agent for its own account.
Nothing in this Section 2.02 shall be deemed to relieve any Revolving Loan
Lender from its obligation to fulfill its Revolving Credit Commitment hereunder
or to prejudice any rights that the Administrative Agent or the Borrowers may
have against any Revolving Loan Lender as a result of any default by such
Revolving Loan Lender hereunder.

 

Section 2.03 Repayment of Loans; Evidence of Debt. (a) The outstanding principal
of all Revolving Loans shall be due and payable on the Final Maturity Date or,
if earlier, on the date on which they are declared due and payable pursuant to
the terms of this Agreement.

 



- 51 -

 

 

(b) The outstanding principal amount of the Term Loan shall be repayable in
consecutive quarterly installments in equal amounts of $1,750,000 on the last
day of each March, June, September and December commencing on March 31, 2015;
provided, that the payment due on March 31, 2015 shall be in an amount equal to
$1,219,101.12. Notwithstanding the foregoing, the outstanding unpaid principal
amount of the Term Loan, and all accrued and unpaid interest thereon, shall be
due and payable on the earliest of (i) the termination of the Total Revolving
Credit Commitment, unless, on the date of such termination, the Loan Parties
have Qualified Cash of not less than $5,000,000 (as evidenced by a certificate
of an Authorized Officer of the Administrative Borrower), (ii) the Final
Maturity Date and (iii) the date on which the Term Loan is declared due and
payable pursuant to the terms of this Agreement.

 

(c) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the Indebtedness of the Borrowers to such Lender
resulting from each Loan made by such Lender, including the amounts of principal
and interest payable and paid to such Lender from time to time hereunder.

 

(d) The Administrative Agent shall maintain accounts in which it shall record
(i) the amount of each Loan made hereunder, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrowers to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder for the account of the Lenders and each Lender's share thereof.

 

(e) The entries made in the accounts maintained pursuant to Section 2.03(c) or
Section 2.03(d) shall be prima facie evidence of the existence and amounts of
the obligations recorded therein; provided that (i) the failure of any Lender or
the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligation of the Borrowers to repay the Loans in
accordance with the terms of this Agreement and (ii) in the event of any
conflict between the entries made in the accounts maintained pursuant to Section
2.03(c) and the accounts maintained pursuant to Section 2.03(d), the accounts
maintained pursuant to Section 2.03(d) shall govern and control.

 

(f) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrowers shall execute and deliver to such Lender a
promissory note payable to the order of such Lender (or, if requested by such
Lender, to such Lender and its registered assigns) in a form furnished by the
Collateral Agent and reasonably acceptable to the Administrative Borrower.
Thereafter, the Loans evidenced by such promissory note and interest thereon
shall at all times (including after assignment pursuant to Section 12.07) be
represented by one or more promissory notes in such form payable to the order of
the payee named therein (or, if such promissory note is a registered note, to
such payee and its registered assigns).

 



- 52 -

 

 

Section 2.04 Interest.

 

(a) Revolving Loans. Subject to the terms of this Agreement, at the option of
the Administrative Borrower, each Revolving Loan shall be either a Reference
Rate Loan or a LIBOR Rate Loan. Each Revolving Loan that is a Reference Rate
Loan shall bear interest on the principal amount thereof from time to time
outstanding, from the date of such Loan until repaid, at a rate per annum equal
to the Reference Rate plus the Applicable Margin. Each Revolving Loan that is a
LIBOR Rate Loan shall bear interest on the principal amount thereof from time to
time outstanding, from the date of such Loan until repaid, at a rate per annum
equal to the LIBOR Rate for the Interest Period in effect for such Loan plus the
Applicable Margin.

 

(b) Term Loan. Subject to the terms of this Agreement, at the option of the
Administrative Borrower, the Term Loan or any portion thereof shall be either a
Reference Rate Loan or a LIBOR Rate Loan. Each portion of the Term Loan that is
a Reference Rate Loan shall bear interest on the principal amount thereof from
time to time outstanding, from the date of the Term Loan until repaid, at a rate
per annum equal to the Reference Rate plus the Applicable Margin, and each
portion of the Term Loan that is a LIBOR Rate Loan shall bear interest on the
principal amount thereof from time to time outstanding, from the date of the
Term Loan until repaid, at a rate per annum equal to the LIBOR Rate for the
Interest Period in effect for the Term Loan (or such portion thereof) plus the
Applicable Margin.

 

(c) Default Interest. To the extent permitted by law and notwithstanding
anything to the contrary in this Section, upon the occurrence and during the
continuance of an Event of Default, at the election of either Agent or the
Required Lenders, the principal of, and all accrued and unpaid interest on, all
Loans, fees, indemnities or any other Obligations of the Loan Parties under this
Agreement and the other Loan Documents, shall bear interest, from the date such
Event of Default occurred until the date such Event of Default is cured or
waived in writing in accordance herewith, at a rate per annum equal at all times
to the Post-Default Rate.

 

(d) Interest Payment. Interest on each Loan shall be payable (i) in the case of
a Reference Rate Loan, monthly, in arrears, on the last day of each month,
commencing on the last day of the month in which such Loan is made, (ii) in the
case of a LIBOR Rate Loan, on the last day of each Interest Period applicable to
such Loan and (iii) in the case of each Loan, at maturity (whether upon demand,
by acceleration or otherwise. Interest at the Post-Default Rate shall be payable
on demand. Each Borrower hereby authorizes the Administrative Agent to, and the
Administrative Agent may, from time to time, charge the Loan Account pursuant to
Section 4.01 with the amount of any interest payment due hereunder.

 

(e) General. All interest shall be computed on the basis of a year of 360 days
for the actual number of days, including the first day but excluding the last
day, elapsed.

 



- 53 -

 

 

Section 2.05 Reduction of Commitment; Prepayment of Loans.

 

(a) Reduction of Commitments.

 

(i) Revolving Credit Commitments. The Total Revolving Credit Commitment shall
terminate on the Final Maturity Date. The Borrowers may reduce the Total
Revolving Credit Commitment to an amount (which may be zero) not less than the
sum of (A) the aggregate unpaid principal amount of all Revolving Loans then
outstanding, and (B) the aggregate principal amount of all Revolving Loans not
yet made as to which a Notice of Borrowing has been given by the Administrative
Borrower under Section 2.02. Each such reduction that is not a reduction of the
full amount of the Total Revolving Credit Commitment shall be (1) in an amount
which is an integral multiple of $1,000,000 (or by the full amount of the Total
Revolving Credit Commitment in effect immediately prior to such reduction if
such amount at that time is less than $1,000,000), (2) made by providing not
less than 5 Business Days' prior written notice to the Administrative Agent and
(3) except as provided in clause (b)(iii) below, irrevocable; provided that in
no event shall the Borrowers be permitted to reduce the Total Revolving Credit
Commitment to an amount less than $10,000,000 (other than a permanent reduction
in the Total Revolving Credit Commitment to zero). Once reduced, the Total
Revolving Credit Commitment may not be increased. Each such reduction of the
Total Revolving Credit Commitment shall reduce the Revolving Credit Commitment
of each Lender proportionately in accordance with its Pro Rata Share thereof.

 

(ii) Term Loan. The Total Term Loan Commitment shall terminate upon the earlier
of (A) the making of the Term Loan on the Effective Date, and (B) 5:00 p.m. (New
York City time) on January 28, 2015.

 

(b) Optional Prepayment.

 

(i) Revolving Loans. The Borrowers may, at any time and from time to time,
prepay the principal of any Revolving Loan, in whole or in part.

 

(ii) Term Loan. The Borrowers may, at any time and from time to time, upon at
least 5 Business Days' prior written notice to the Administrative Agent, prepay
the principal of the Term Loan, in whole or in part; provided, that after giving
effect to such payment, the sum of Excess Availability plus all unrestricted
cash of the Loan Parties that is subject to a Control Agreement in favor of the
Collateral Agent equals or exceeds $3,500,000. Each prepayment made pursuant to
this Section 2.05(b)(ii) shall be accompanied by the payment of (A) accrued
interest to the date of such payment on the amount prepaid and (B) the
Applicable Prepayment Premium, if any, payable in connection with such
prepayment of the Term Loan. Each such prepayment shall be applied against the
remaining installments of principal due on the Term Loan in the inverse order of
maturity.

 

(iii) Termination of Agreement. The Borrowers may, upon at least 15 days prior
written notice to the Administrative Agent, terminate this Agreement by paying
to the Administrative Agent, in cash, the Obligations, in full, plus the
Applicable Prepayment Premium, if any, payable in connection with such
termination of this Agreement. If the Administrative Borrower has sent a notice
of termination pursuant to this Section 2.05(b)(iii), then the Lenders'
obligations to extend credit hereunder shall terminate and the Borrowers shall
be obligated to repay the Obligations, in full, plus the Applicable Prepayment
Premium, if any, payable in connection with such termination of this Agreement
on the date set forth as the date of termination of this Agreement in such
notice; provided that if a notice of termination states that such notice is
conditioned upon the effectiveness of other credit facilities or the receipt of
the proceeds from the issuance of other Indebtedness, such notice of termination
may be revoked by the Administrative Borrower (by notice to the Agents on or
prior to the specified date) if such condition is not satisfied.

 



- 54 -

 

 

(c) Mandatory Prepayment.

 

(i) Contemporaneously with the delivery to the Agents and the Lenders of audited
annual financial statements pursuant to Section 7.01(a)(iii), commencing with
the delivery to the Agents and the Lenders of the financial statements for the
Fiscal Year ending December 31, 2015 or, if such financial statements are not
delivered to the Agents and the Lenders on the date such statements are required
to be delivered pursuant to Section 7.01(a)(iii), on the date such statements
are required to be delivered to the Agents and the Lenders pursuant to Section
7.01(a)(iii), the Borrowers shall prepay the outstanding principal amount of the
Loans in accordance with Section 2.05(d) in an amount equal to the result of
(1) 75% of the Excess Cash Flow of the Parent and its Subsidiaries for such
Fiscal Year (or, if Consolidated Adjusted EBITDA for the applicable Fiscal Year
exceeds $50,000,000, 50% of Excess Cash Flow of Parent and its Subsidiaries for
such Fiscal Year) minus (2) the aggregate principal amount of all payments made
by the Borrowers pursuant to Section 2.05(b) for such Fiscal Year (and, in the
case of payments made by the Borrowers pursuant to Section 2.05(b)(i), only to
the extent that the Total Revolving Credit Commitment is permanently reduced by
the amount of such payments) for such Fiscal Year. For purposes of this Section
2.05(c)(i), all calculations made with respect to the Fiscal Year ending
December 31, 2015, shall take into account the results of operations of the
Parent and its Subsidiaries for the period beginning on the Effective Date and
ending on December 31, 2015. Notwithstanding the foregoing, if, after giving
effect to any payment under this Section 2.05(c)(i), the sum of Excess
Availability plus all unrestricted cash of the Loan Parties that is subject to a
Control Agreement in favor of the Collateral Agent would be less than
$1,500,000, such payment shall not be required to be made until such time as
after giving effect to such payment, the sum of Excess Availability plus all
unrestricted cash of the Loan Parties that is subject to a Control Agreement in
favor of the Collateral Agent would be equal to or greater than $1,500,000;
provided, that if at any time a portion of such payment would be permitted to be
made, the Borrowers shall be required to make such payment in the maximum amount
permitted to be paid at such time to the extent requested by the Required
Lenders.

 

(ii) Immediately upon any Disposition (excluding Dispositions which qualify as
Permitted Dispositions under clauses (a), (b), (c), (d), (e), (f) or (g) of the
definition of Permitted Disposition) by any Loan Party or its Subsidiaries, the
Borrowers shall prepay the outstanding principal amount of the Loans in
accordance with Section 2.05(d) in an amount equal to the Net Cash Proceeds
received by such Person in connection with such Disposition to the extent that
the aggregate amount of Net Cash Proceeds received by all Loan Parties and their
Subsidiaries (and not paid to the Administrative Agent as a prepayment of the
Loans) shall exceed $3,000,000 for all such Dispositions during the term of this
Agreement. Nothing contained in this Section 2.05(c)(ii) shall permit any Loan
Party or any of its Subsidiaries to make a Disposition of any property other
than in accordance with Section 7.02(c)(ii).

 

(iii) Upon the issuance or incurrence by any Loan Party or any of its
Subsidiaries of any Indebtedness (other than Permitted Indebtedness), the
Borrowers shall prepay the outstanding amount of the Loans in accordance with
Section 2.05(d) in an amount equal to the Net Cash Proceeds received by such
Person in connection therewith. The provisions of this Section 2.05(c)(iii)
shall not be deemed to be implied consent to any such issuance, incurrence or
sale otherwise prohibited by the terms and conditions of this Agreement.

 



- 55 -

 

 

(iv) Upon the receipt by any Loan Party or any of its Subsidiaries of any
Extraordinary Receipts, the Borrowers shall prepay the outstanding principal of
the Loans in accordance with Section 2.05(d) in an amount equal to the Net Cash
Proceeds received by such Person in connection therewith to the extent that the
aggregate amount of Net Cash Proceeds received by all Loan Parties and their
Subsidiaries (and not paid to the Administrative Agent as a prepayment of the
Loans shall exceed $250,000 for all such Extraordinary Receipts during the term
of this Agreement.

 

(v) Notwithstanding the foregoing, with respect to Net Cash Proceeds received by
any Loan Party or any of its Subsidiaries in connection with a Disposition or
the receipt of Extraordinary Receipts consisting of insurance proceeds or
condemnation awards that are required to be used to prepay the Obligations
pursuant to Section 2.05(c)(ii) or Section 2.05(c)(iv), as the case may be, up
to $2,000,000 during the term of this Agreement of the Net Cash Proceeds from
all such Dispositions and Extraordinary Receipts shall not be required to be so
used to prepay the Obligations to the extent that such Net Cash Proceeds are
used to acquire, improve, replace, repair or restore properties or assets (other
than current assets) useful in such Person's business, provided that, (A) no
Default or Event of Default has occurred and is continuing on the date such
Person receives such Net Cash Proceeds, (B) the Administrative Borrower delivers
a certificate to the Administrative Agent on the date of receipt of such Net
Cash Proceeds stating that such Net Cash Proceeds shall be used to acquire,
improve, replace, repair or restore properties or assets (other than current
assets) useful in such Person's business within a period specified in such
certificate not to exceed 365 days after the date of receipt of such Net Cash
Proceeds (which certificate shall set forth estimates of the Net Cash Proceeds
to be so expended), (C) such Net Cash Proceeds are deposited in an account
subject to a Control Agreement, and (D) upon the earlier of (1) the expiration
of the period specified in the relevant certificate furnished to the
Administrative Agent pursuant to clause (B) above or (2) the occurrence of a
Default or an Event of Default, such Net Cash Proceeds, if not theretofore so
used, shall be used to prepay the Obligations in accordance with Section
2.05(c)(ii) or Section 2.05(c)(iv) as applicable.

 

(vi) The Borrowers will immediately prepay the Revolving Loans at any time when
the aggregate principal amount of all Revolving Loans exceeds the Borrowing Base
(as determined pursuant to the most-recently delivered Borrowing Base
Certificate), to the full extent of any such excess. On each day that any
Revolving Loans are outstanding, the Borrowers shall hereby be deemed to
represent and warrant to the Agents and the Lenders that the Borrowing Base (as
determined pursuant to the most-recently delivered Borrowing Base Certificate)
equals or exceeds the aggregate principal amount of all Revolving Loans
outstanding on such day.

 

(vii) The Administrative Agent shall on each Business Day apply all funds
transferred to or deposited in the Administrative Agent's Account, to the
payment, in whole or in part, of the outstanding principal amount of the
Revolving Loans.

 



- 56 -

 

 

(d) Application of Payments. Each prepayment pursuant to subsections (c)(i),
(c)(ii), (c)(iii), and (c)(iv) above shall be applied, first, to the Term Loan,
until paid in full, and second, (other than in the case of subsection (c)(i)),
to the Revolving Loans (with a corresponding permanent reduction in the
Revolving Credit Commitments) until paid in full. Each such prepayment of the
Term Loan shall be applied against the remaining installments of principal of
the Term Loan in the inverse order of maturity. Notwithstanding the foregoing,
after the occurrence and during the continuance of an Event of Default, if the
Administrative Agent has elected, or has been directed by the Collateral Agent
or the Required Lenders, to apply payments in respect of any Obligations in
accordance with Section 4.03(b), prepayments required under Section 2.05(c)
shall be applied in the manner set forth in Section 4.03(b).

 

(e) Interest and Fees. Any prepayment made pursuant to this Section 2.05 (other
than prepayments made pursuant to subsection (c)(vi) of this Section 2.05) shall
be accompanied by (i) accrued interest on the principal amount being prepaid to
the date of prepayment, (ii) any Funding Losses payable pursuant to Section
2.08, (iii) the Applicable Prepayment Premium, if any, payable in connection
with such prepayment of the Loans to the extent required under Section 2.06(c)
and (iv) if such prepayment would reduce the amount of the outstanding Loans to
zero at a time when the Total Revolving Credit Commitment has been terminated,
such prepayment shall be accompanied by the payment of all fees accrued to such
date pursuant to Section 2.06.

 

(f) Cumulative Prepayments. Except as otherwise expressly provided in this
Section 2.05, payments with respect to any subsection of this Section 2.05 are
in addition to payments made or required to be made under any other subsection
of this Section 2.05.

 

(g) Waivable Mandatory Prepayment. Anything contained herein to the contrary
notwithstanding, in the event the Borrowers are required to make any mandatory
prepayment (a "Waivable Mandatory Prepayment") of the Loans, not less than three
Business Days prior to the date (the "Required Prepayment Date") on which
Borrowers are required to make such Waivable Mandatory Prepayment, the
Administrative Borrower shall notify Administrative Agent of the amount of such
prepayment, and Administrative Agent will promptly thereafter notify each Lender
holding an outstanding Loan of the amount of such Lender's Pro Rata Share of
such Waivable Mandatory Prepayment and such Lender's option to refuse such
amount (the "Refusal Option"). Each such Lender may exercise the Refusal Option
by giving written notice to the Administrative Borrower and each Agent of its
election to do so on or before the first Business Day prior to the Required
Prepayment Date (it being understood that any Lender which does not notify the
Administrative Borrower and each Agent of its election to exercise the Refusal
Option on or before the first Business Day prior to the Required Prepayment Date
shall be deemed to have elected, as of such date, not to exercise the Refusal
Option). On the Required Prepayment Date, the Borrowers shall pay to
Administrative Agent the amount of the Waivable Mandatory Prepayment, which
amount shall be applied (i) in an amount equal to that portion of the Waivable
Mandatory Prepayment payable to those Lenders that have elected not to exercise
the Refusal Option, to prepay the Loans of such Lenders, and (ii) to the extent
of any excess, to those Lenders that have elected not to exercise the Refusal
Option, on a pro rata basis (based upon the amount of Loans held by each such
Lender that elected not to exercise the Refusal Option, as compared to the
amount of Loans held by all such Lenders that did not elect to exercise the
Refusal Option) to prepay the Loans of such Lenders, or, to the extent any such
Lender refuses the excess amount specified in this clause (g), to the Borrowers
for working capital and general corporate purposes.

 



- 57 -

 

 

Section 2.06 Fees.

 

(a) Fee Letter. As and when due and payable under the terms of the Fee Letter,
the Borrowers shall pay the fees set forth in the Fee Letter.

 

(b) Unused Line Fee. From and after the Effective Date and until the Termination
Date, the Borrowers shall pay to the Administrative Agent for the account of the
Revolving Loan Lenders, in accordance with their Pro Rata Shares, quarterly in
arrears on the first day of each quarter commencing January 1, 2015, an unused
line fee (the "Unused Line Fee"), which shall accrue at the rate per annum of
0.50% on the excess, if any, of the Total Revolving Credit Commitment over the
sum of the average principal amount of all Revolving Loans outstanding from time
to time during the preceding quarter.

 

(c) Applicable Prepayment Premium. In the event of (i) an optional prepayment of
the Term Loan pursuant to Section 2.05(b)(ii) and Section 2.05(b)(iii), (ii) a
mandatory prepayment of the Term Loan pursuant to Section 2.05(c)(ii) in an
amount of $500,000 or more, or Section 2.05(c)(iii) or (iii) the termination of
this Agreement at any time prior to January 28, 2017, for any reason, including
(A) termination of this Agreement upon the election of the Required Lenders
after the occurrence and during the continuation of an Event of Default (or, in
the case of the occurrence of any Event of Default described in Section 9.01(f)
or Section 9.01(g), automatically upon the occurrence thereof), (B) foreclosure
and sale of Collateral, (C) sale of Collateral in any Insolvency Proceeding, or
(D) restructure, reorganization, or compromise of the Obligations by the
confirmation of a plan of reorganization or any other plan of compromise,
restructure, or arrangement in any Insolvency Proceeding, then, in view of the
impracticability and extreme difficulty of ascertaining the actual amount of
damages to the Agents and the Lenders or profits lost by the Agents and the
Lenders as a result of such early termination, and by mutual agreement of the
parties as to a reasonable estimation and calculation of the lost profits or
damages of the Agents and the Lenders, the Borrowers shall pay to the
Administrative Agent, for the account of the Lenders in accordance with their
Pro Rata Shares, the Applicable Prepayment Premium, measured as of the date of
such termination. Notwithstanding anything to the contrary, the Applicable
Prepayment Premium shall not be payable in connection with (x) any mandatory
prepayment of the Term Loans pursuant to Section 2.05(c)(i), Section 2.05(c)(ii)
in an amount less than $500,000 or Section 2.05(c)(iv), and (y) any voluntary
prepayments of the Term Loan in an amount required for the Loan Parties to
remain in compliance with the financial covenants set forth in Section 7.03
using internally-generated funds or proceeds of an Equity Issuance of the
Parent. Without limiting the generality of the foregoing, it is understood and
agreed that if the Obligations are accelerated for any reason, including because
of default, sale, disposition or encumbrance (including that by operation of law
or otherwise), the Applicable Prepayment Premium will also be due and payable as
though said indebtedness was voluntarily prepaid and shall constitute part of
the Obligations. Any Applicable Prepayment Premium payable above shall be
presumed to be the liquidated damages sustained by each Lender as the result of
the early termination and the Loan Parties agree that it is reasonable under the
circumstances currently existing. The Applicable Prepayment Premium shall also
be payable in the event the Obligations (and/or this Agreement) are satisfied or
released by foreclosure (whether by power of judicial proceeding), deed in lieu
of foreclosure or by any other means. EACH OF THE LOAN PARTIES EXPRESSLY WAIVES
THE PROVISIONS OF ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY
PROHIBIT THE COLLECTION OF THE FOREGOING APPLICABLE PREPAYMENT PREMIUM IN
CONNECTION WITH ANY SUCH ACCELERATION. Each Loan Party expressly agrees that:
(1) the Applicable Prepayment Premium is reasonable and is the product of an
arm's length transaction between sophisticated business people, ably represented
by counsel; (2) the Applicable Prepayment Premium shall be payable
notwithstanding the then prevailing market rates at the time payment is made;
(3) there has been a course of conduct between Lenders and the Loan Parties
giving specific consideration in this transaction for such agreement to pay the
Applicable Prepayment Premium; and (4) the Loan Parties shall be estopped
hereafter from claiming differently than as agreed to in this paragraph. Each
Loan Party expressly acknowledges that its agreement to pay the Applicable
Prepayment Premium to Lenders as herein described is a material inducement to
Lenders to provide the Commitments and make the Loans.

 



- 58 -

 

 

(d) Audit and Collateral Monitoring Fees. The Borrowers acknowledge that
pursuant to Section 7.01(f), representatives of the Agents may visit any or all
of the Loan Parties and/or conduct inspections, audits, physical counts,
valuations, appraisals, environmental site assessments and/or examinations of
any or all of the Loan Parties at any time and from time to time. The Borrowers
agree to pay (i) to the Administrative Agent a collateral monitoring fee of
$1,500 per month (the "Collateral Monitoring Fee"), payable in advance on the
Effective Date and on the first day of each month thereafter, (ii) $1,500 per
day per examiner plus the examiner's reasonable out-of-pocket costs and expenses
incurred in connection with all such visits, inspections, audits, physical
counts, valuations, appraisals, environmental site assessments and/or
examinations and (iii) the cost of all visits, inspections, audits, physical
counts, valuations, appraisals, environmental site assessments and/or
examinations conducted by a third party on behalf of the Agents. Notwithstanding
the foregoing, so long as no Event of Default has occurred and is continuing,
the Borrowers shall not be required to reimburse the Agents for expenses in
respect of visits, inspections, audits, physical counts, valuations, appraisals,
environmental site assessments and/or examinations in excess of an amount equal
to $60,000 during any Fiscal Year (which amount shall be in addition to the
Collateral Monitoring Fee).

 

Section 2.07 LIBOR Option.

 

(a) The Borrowers may, at any time and from time to time, so long as no Default
or Event of Default has occurred and is continuing, elect to have interest on
all or any portion of the Loans be charged at a rate of interest based upon the
LIBOR Rate (the "LIBOR Option"). Each Interest Period of a LIBOR Rate Loan shall
commence on the date such LIBOR Rate Loan is made and shall end on such date as
the Administrative Borrower may elect as set forth in subsection 2.02(a) above;
provided that no Interest Period may be selected which shall end after the Final
Maturity Date.

 

(b) The Administrative Borrower shall elect the initial Interest Period
applicable to a LIBOR Rate Loan by its Notice of Borrowing given to the
Administrative Agent pursuant to Section 2.02(a) or by its notice of conversion
given to the Administrative Agent pursuant to Section 2.07(c), as the case may
be. The Administrative Borrower shall elect the duration of each succeeding
Interest Period by giving irrevocable (except as otherwise permitted hereunder)
written notice to the Administrative Agent of such duration not later than 11:00
a.m. (New York time) on the day which is three (3) Business Days prior to the
last day of the then current Interest Period applicable to such LIBOR Rate Loan.
If the Administrative Agent does not receive timely notice of the Interest
Period elected by the Administrative Borrower, the Administrative Borrower shall
be deemed to have elected to convert such LIBOR Rate Loan to a Reference Rate
Loan, subject to Section 2.07(c) herein below.

 



- 59 -

 

 

(c) The Administrative Borrower may, on any Business Day, convert any such loan
into a loan of another type (i.e., a Reference Rate Loan or a LIBOR Rate Loan),
provided that any conversion of a LIBOR Rate Loan that is not made on the last
Business Day of the then current Interest Period applicable to such LIBOR Rate
Loan shall be subject to Section 2.08. For the avoidance of doubt, Reference
Rate Loans may be converted into LIBOR Rate Loans on any Business Day (subject
to the procedure specified in the following sentence), and such conversion shall
not be subject to Section 2.08. If a Borrower desires to convert a Loan, the
Administrative Borrower shall give the Administrative Agent a LIBOR Notice by no
later than 12:00 noon (New York time) (i) on the day which is three (3) Business
Days' prior to the date on which such conversion is to occur with respect to a
conversion from a Reference Rate Loan to a LIBOR Rate Loan, or (ii) on the day
which is one (1) Business Day prior to the date on which such conversion is to
occur with respect to a conversion from a LIBOR Rate Loan to a Reference Rate
Loan, specifying, in each case, the date of such conversion, the Loans to be
converted and if the conversion is from a Reference Rate Loan to a LIBOR Rate
Loan, the duration of the first Interest Period therefor.

 

(d) Subject to Section 2.05(b), the Borrowers may prepay the LIBOR Rate Loans in
whole at any time or in part from time to time with accrued interest on the
principal being prepaid to the date of such repayment. The Administrative
Borrower shall specify the date of prepayment of Loans which are LIBOR Rate
Loans, the Loan to which such prepayment is to be applied and the amount of such
prepayment. In the event that any prepayment of a LIBOR Rate Loan is required or
permitted on a date other than the last Business Day of the then current
Interest Period with respect thereto, the Borrowers shall indemnify the
Administrative Agent and Lenders therefor in accordance with Section 2.08
hereof.

 

(e) Notwithstanding any other provision hereof, if any Requirement of Law, or
any Change in Law, shall make it unlawful for any Lender (for purposes of this
subsection (e), the term "Lender" shall include any Lender and the office or
branch where any Lender or any corporation or bank controlling such Lender makes
or maintains any LIBOR Rate Loans) to make or maintain its LIBOR Rate Loans, the
obligation of Lenders to make LIBOR Rate Loans hereunder shall forthwith be
cancelled and the Borrowers shall, if any affected LIBOR Rate Loans are then
outstanding, promptly upon request from the Administrative Agent, either (i) pay
all such affected LIBOR Rate Loans or (ii) convert such affected LIBOR Rate
Loans into loans of another type (the date specified in the Administrative
Agent's request shall, unless otherwise required by law, be the last day of the
Interest Period of such LIBOR Rate Loan). If any such payment or conversion of
any LIBOR Rate Loan is made on a day that is not the last day of the Interest
Period applicable to such LIBOR Loan, the Borrowers shall pay the Administrative
Agent, upon the Administrative Agent's request, such amount or amounts as may be
necessary to compensate Lenders for any Funding Losses sustained or incurred by
Lenders in respect of such LIBOR Rate Loan as a result of such payment or
conversion, including (but not limited to) any interest or other amounts payable
by Lenders to lenders of funds obtained by Lenders in order to make or maintain
such LIBOR Rate Loan. A certificate as to any additional amounts that describes
in reasonable detail the calculations thereof payable pursuant to the foregoing
sentence submitted by Lenders to Administrative Borrower shall be conclusive
absent manifest error.

 



- 60 -

 

 

(f) In the event that:

 

(i) the Administrative Agent shall have determined that reasonable means do not
exist for ascertaining the LIBOR Rate applicable pursuant to Section 2.02(a)
hereof for any Interest Period;

 

(ii) the Required Lenders shall have determined that dollar deposits in the
relevant amount and for the relevant maturity are not available in the London
interbank market, with respect to an outstanding LIBOR Rate Loan, a proposed
LIBOR Rate Loan, or a proposed conversion of a Reference Rate Loan into a LIBOR
Rate Loan; or

 

(iii) any Default or Event of Default shall have occurred and be continuing,
then upon notice of same being given to Administrative Agent, Administrative
Agent shall give the Administrative Borrower prompt written, telephonic or
facsimile notice of such determination. If such notice is given, (i) any such
requested LIBOR Rate Loan shall be made as a Reference Rate Loan, unless the
Administrative Borrower shall notify the Administrative Agent no later than 1:00
p.m. (New York time) two (2) Business Days prior to the date of such proposed
borrowing, that its request for such borrowing shall be cancelled or made as an
unaffected type of LIBOR Rate Loan, (ii) any Reference Rate Loan or LIBOR Rate
Loan which was to have been converted to an affected type of LIBOR Rate Loan
shall be continued as or converted into a Reference Rate Loan, or, if the
Administrative Borrower shall notify the Administrative Agent, no later than
11:00 a.m. (New York time) two (2) Business Days prior to the proposed
conversion, shall be maintained as an unaffected type of LIBOR Rate Loan, and
(iii) any outstanding affected LIBOR Rate Loans shall be converted into a
Reference Rate Loan at the end of the applicable Interest Period. Until such
notice has been withdrawn, Lenders shall have no obligation to make an affected
type of LIBOR Rate Loan or maintain outstanding affected LIBOR Rate Loans and
the Borrowers shall not have the right to convert a Reference Rate Loan or an
unaffected type of LIBOR Rate Loan into an affected type of LIBOR Rate Loan.

 

(g) Anything to the contrary contained herein notwithstanding, neither any Agent
nor any Lender, nor any of their participants, is required actually to acquire
LIBOR deposits to fund or otherwise match fund any Obligation as to which
interest accrues at the LIBOR Rate. Except for Section 2.07(f)(ii), the
provisions of this Section 2.07 shall apply as if each Lender or its
participants had match funded any Obligation as to which interest is accruing at
the LIBOR Rate by acquiring LIBOR deposits for each Interest Period in the
amount of the LIBOR Rate Loans.

 



- 61 -

 

 

(h) If any Lender requests compensation or if the Borrowers are required to pay
any additional amount to any Lender or if the Borrowers are required to pay any
additional interest or other amount to any Lender hereunder, then such Lender
shall use reasonable efforts to designate a different lending office for funding
or booking its Loans hereunder or to assign its rights and obligations hereunder
to another of its offices, branches or affiliates, if, in the reasonable
judgment of such Lender, such designation or assignment (i) would eliminate or
reduce amounts payable hereunder in the future, (ii) would not subject such
Lender to any unreimbursed cost or expense, and would not otherwise be
disadvantageous to such Lender.

 

(i) Notwithstanding anything to the contrary contained in this Agreement, the
Borrowers (i) shall have not more than five (5) LIBOR Rate Loans in effect at
any given time, and (ii) only may exercise the LIBOR Option for LIBOR Rate Loans
of at least $100,000 and integral multiples of $50,000 in excess thereof.

 

Section 2.08 Funding Losses. In connection with each LIBOR Rate Loan, the
Borrowers shall indemnify, defend, and hold the Agents and the Lenders harmless
against any loss, cost, or expense incurred by any Agent or any Lender as a
result of (a) the payment of any principal of any LIBOR Rate Loan other than on
the last day of an Interest Period applicable thereto (including as a result of
a Default or an Event of Default or any mandatory prepayment required pursuant
to Section 2.05(c)), (b) the conversion of any LIBOR Rate Loan other than on the
last day of the Interest Period applicable thereto (including as a result of a
Default or an Event of Default), or (c) the failure to borrow, convert, continue
or prepay any LIBOR Rate Loan on the date specified in any Notice of Borrowing
or LIBOR Notice delivered pursuant hereto (such losses, costs, and expenses,
collectively, "Funding Losses"). Funding Losses shall, with respect to any Agent
or any Lender, be deemed to equal the amount reasonably determined by such Agent
or such Lender to be the excess, if any, of (i) the amount of interest that
would have accrued on the principal amount of such LIBOR Rate Loan had such
event not occurred, at the LIBOR Rate that would have been applicable thereto,
for the period from the date of such event to the last day of the then current
Interest Period therefor (or, in the case of a failure to borrow, convert or
continue, for the period that would have been the Interest Period therefor),
minus (ii) the amount of interest that would accrue on such principal amount for
such period at the interest rate which such Agent or such Lender would be
offered were it to be offered, at the commencement of such period, Dollar
deposits of a comparable amount and period in the London interbank market. A
certificate of an Agent or a Lender delivered to the Administrative Borrower
setting forth any amount or amounts that such Agent or such Lender is entitled
to receive pursuant to this Section 2.08 shall be conclusive absent manifest
error.

 

Section 2.09 Taxes. (a) Any and all payments by or on account of any Loan Party
hereunder or under any other Loan Document shall be made free and clear of and
without deduction for any and all Taxes, except as required by applicable law.
If any Loan Party shall be required to deduct any Taxes from or in respect of
any sum payable hereunder to any Secured Party (or any transferee or assignee
thereof, including a participation holder (any such entity, a "Transferee")),
(i) the applicable Withholding Agent shall make such deductions and (ii) the
applicable Withholding Agent shall pay the full amount deducted to the relevant
Governmental Authority in accordance with applicable law and (iii) if such Tax
is an Indemnified Tax, then the sum payable by the applicable Loan Party shall
be increased by the amount (an "Additional Amount") necessary such that after
making all required deductions (including deductions applicable to additions
sums payable under this Section 2.09) such Secured Party (or such Transferee)
receives the amount equal to the sum it would have received had no such
deductions been made.

 



- 62 -

 

 

(b) In addition, each Loan Party agrees to pay to the relevant Governmental
Authority in accordance with applicable law any Other Taxes. Each Loan Party
shall deliver to each Secured Party official receipts in respect of any Taxes or
Other Taxes payable hereunder promptly after payment of such Taxes or Other
Taxes.

 

(c) The Loan Parties hereby jointly and severally indemnify and agree to hold
each Secured Party harmless from and against Indemnified Taxes (including,
without limitation, Indemnified Taxes imposed on any amounts payable under this
Section 2.09) paid by such Person, whether or not such Indemnified Taxes were
correctly or legally asserted. Such indemnification shall be paid within 10 days
from the date on which any such Person makes written demand therefore specifying
in reasonable detail the nature and amount of such Indemnified Taxes.

 

(d) Each Lender (or Transferee) that is not a U.S. Person (a "Non-U.S. Lender")
agrees that it shall, no later than the Effective Date (or, in the case of a
Lender which becomes a party hereto pursuant to Section 12.07 hereof after the
Effective Date, promptly after the date upon which such Lender becomes a party
hereto) deliver to the Agents one properly completed and duly executed copy of
either U.S. Internal Revenue Service Form W-8BEN, W-8ECI or W-8IMY or any
subsequent versions thereof or successors thereto, in each case claiming
complete exemption from, or reduced rate of, U.S. Federal withholding tax on
payments of interest hereunder. In addition, in the case of a Non-U.S. Lender
claiming exemption from U.S. Federal withholding tax under Section 871(h) or
881(c) of the Internal Revenue Code, such Non-U.S. Lender hereby represents to
the Agents and the Borrowers that such Non-U.S. Lender is not a bank for
purposes of Section 881(c) of the Internal Revenue Code, is not a 10-percent
shareholder (within the meaning of Section 871(h)(3)(B) of the Internal Revenue
Code) of the Parent and is not a controlled foreign corporation related to the
Parent (within the meaning of Section 864(d)(4) of the Internal Revenue Code),
and such Non-U.S. Lender agrees that it shall promptly notify the Agents in the
event any such representation is no longer accurate. Such forms shall be
delivered by each Non-U.S. Lender on or before the date it becomes a party to
this Agreement (or, in the case of a Transferee that is a participation holder,
on or before the date such participation holder becomes a Transferee hereunder)
and on or before the date, if any, such Non-U.S. Lender changes its applicable
lending office by designating a different lending office (a "New Lending
Office"). In addition, such Lender (or Transferee) or Agent shall deliver such
forms within 20 days after receipt of a written request therefor from any Agent,
the assigning Lender or the Lender granting a participation, as applicable.
Notwithstanding any other provision of this Section 2.09, a Non-U.S. Lender
shall not be required to deliver any form pursuant to this Section 2.09(d) that
such Non-U.S. Lender is not legally able to deliver.

 



- 63 -

 

 

(e) Any Secured Party (or Transferee) claiming any indemnity payment or
additional payment amounts payable pursuant to this Section 2.09 shall use
reasonable efforts (consistent with legal and regulatory restrictions) to file
any certificate or document reasonably requested in writing by the
Administrative Borrower or to change the jurisdiction of its applicable lending
office if the making of such a filing or change would avoid the need for or
reduce the amount of any such indemnity payment or additional amount that may
thereafter accrue, would not require such Secured Party (or Transferee) to
disclose any information such Secured Party (or Transferee) deems confidential
and would not, in the sole determination (in good faith) of such Secured Party
(or Transferee), be otherwise disadvantageous to such Secured Party (or
Transferee).

 

(f) If any Secured Party (or a Transferee) shall become aware that it is
entitled to claim a refund from a Governmental Authority in respect of
Indemnified Taxes with respect to which any Loan Party has made an indemnity
payment or paid additional amounts, pursuant to this Section 2.09, it shall
promptly notify the Administrative Borrower of the availability of such refund
claim and shall, within 30 days after receipt of a request by the Administrative
Borrower, make a claim to such Governmental Authority for such refund at the
Loan Parties' expense. If any Secured Party (or a Transferee) receives a refund
(including pursuant to a claim for refund made pursuant to the preceding
sentence) in respect of any Indemnified Taxes with respect to which any Loan
Party has made an indemnity payment or paid additional amounts pursuant to this
Section 2.09, it shall within 30 days from the date of such receipt pay over
such refund to the Administrative Borrower, net of all out-of-pocket expenses of
such Secured Party (or Transferee).

 

(g) If a payment made to a Lender (or Transferee) or any Agent under any Loan
Document would be subject to U.S. Federal withholding tax imposed by FATCA if
such Lender (or Transferee) or Agent were to fail to comply with the applicable
reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Internal Revenue Code, as applicable), such Lender (or
Transferee) or Agent shall deliver to the Administrative Borrower and the Agents
at the time or times prescribed by law and at such time or times reasonably
requested by the Administrative Borrower or the Agents such documentation
prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional documentation
reasonably requested by the Administrative Borrower or the Agents as may be
necessary for the Administrative Borrower and the Agents to comply with their
obligations under FATCA and to determine that such Lender (or Transferee) or
Agent has complied with its obligations under FATCA or to determine the amount
to deduct and withhold from such payment. Solely for purposes of this clause
(g), "FATCA" shall include any amendments made to FATCA after the date of this
Agreement. Any forms, certifications or other documentation under this clause
(g) shall be delivered by each Lender (or Transferee) and each Agent.

 

(h) The obligations of the Loan Parties under this Section 2.09 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 



- 64 -

 

 

Section 2.10 Increased Costs and Reduced Return.  (a) If any Secured Party shall
have determined in good faith that any Change in Law shall (i) subject such
Secured Party, or any Person controlling such Secured Party to any tax, duty or
other charge with respect to this Agreement or any Loan made by such Agent or
such Lender, or change the basis of taxation of payments to such Secured Party
or any Person controlling such Secured Party of any amounts payable hereunder
(except for taxes on the overall net income of such Secured Party or any Person
controlling such Secured Party), (ii) impose, modify or deem applicable any
reserve, special deposit or similar requirement against any Loan or against
assets of or held by, or deposits with or for the account of, or credit extended
by, such Secured Party or any Person controlling such Secured Party or
(iii) impose on such Secured Party or any Person controlling such Secured Party
any other condition regarding this Agreement or any Loan, and the result of any
event referred to in clauses (i), (ii) or (iii) above shall be to increase the
cost to such Secured Party of making any Loan, or agreeing to make any Loan, or
to reduce any amount received or receivable by such Secured Party hereunder,
then, upon demand by such Secured Party, the Borrowers shall pay to such Secured
Party such additional amounts as will compensate such Secured Party for such
increased costs or reductions in amount.

 

(b) If any Secured Party shall have determined in good faith that any Change in
Law either (i) affects or would affect the amount of capital required or
expected to be maintained by such Secured Party or any Person controlling such
Secured Party, and such Secured Party determines in good faith that the amount
of such capital is increased as a direct or indirect consequence of any Loans
made or maintained hereunder, or such Secured Party's (or such other controlling
Person's) other obligations hereunder, or (ii) has or would have the effect of
reducing the rate of return on such Secured Party's or such other controlling
Person's capital to a level below that which such Secured Party or such
controlling Person could have achieved but for such circumstances as a
consequence of any Loans made or maintained, or any agreement to make Loans, or
such Secured Party's or such other controlling Person's other obligations
hereunder (in each case, taking into consideration, such Secured Party's or such
other controlling Person's policies with respect to capital adequacy), then,
upon demand by such Secured Party, the Borrowers shall pay to such Secured Party
from time to time such additional amounts as will compensate such Secured Party
for such cost of maintaining such increased capital or such reduction in the
rate of return on such Secured Party's or such other controlling Person's
capital.

 

(c) All amounts payable under this Section 2.10 shall bear interest from the
date that is 10 days after the date of demand by any Secured Party until payment
in full to such Secured Party at the Reference Rate. A certificate of such
Secured Party claiming compensation under this Section 2.10, specifying the
event herein above described and the nature of such event shall be submitted by
such Secured Party to the Administrative Borrower, setting forth the additional
amount due and an explanation of the calculation thereof, and such Secured
Party's reasons for invoking the provisions of this Section 2.10, and shall be
final and conclusive absent manifest error.

 

(d) The obligations of the Loan Parties under this Section 2.10 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 



- 65 -

 

 

Section 2.11 Changes in Law; Impracticability or Illegality.

 

(a) The LIBOR Rate may be adjusted by the Administrative Agent with respect to
any Lender on a prospective basis to take into account any additional or
increased costs to such Lender of maintaining or obtaining any eurodollar
deposits or increased costs due to changes in applicable law occurring
subsequent to the commencement of the then applicable Interest Period, including
changes in tax laws (except changes of general applicability in corporate income
tax laws) and changes in the reserve requirements imposed by the Board of
Governors of the Federal Reserve System (or any successor), excluding the
Reserve Percentage, which additional or increased costs would increase the cost
of funding loans bearing interest at the LIBOR Rate. In any such event, the
affected Lender shall give the Administrative Borrower and the Administrative
Agent notice of such a determination and adjustment and the Administrative Agent
promptly shall transmit the notice to each other Lender and, upon its receipt of
the notice from the affected Lender, the Administrative Borrower may, by notice
to such affected Lender (i) require such Lender to furnish to the Administrative
Borrower a statement setting forth the basis for adjusting such LIBOR Rate and
the method for determining the amount of such adjustment, or (ii) repay the
LIBOR Rate Loans with respect to which such adjustment is made (together with
any amounts due under Section 2.09).

 

(b) In the event that any change in market conditions shall at any time after
the date hereof, in the reasonable opinion of any Lender, make it unlawful or,
in such Lender's good faith business judgment, impractical for such Lender to
fund or maintain LIBOR Rate Loans or to continue such funding or maintaining, or
to determine or charge interest rates at the LIBOR Rate, such Lender shall give
notice of such changed circumstances to the Administrative Borrower and the
Administrative Agent, and the Administrative Agent promptly shall transmit the
notice to each other Lender and (i) in the case of any LIBOR Rate Loans of such
Lender that are outstanding, the date specified in such Lender's notice shall be
deemed to be the last day of the Interest Period of such LIBOR Rate Loans, and
interest upon the LIBOR Rate Loans of such Lender thereafter shall accrue
interest at the rate then applicable to Reference Rate Loans of the same type
hereunder, and (ii) the Borrowers shall not be entitled to elect the LIBOR
Option (including in any borrowing, conversion or continuation then being
requested) until such Lender determines that it would no longer be unlawful or,
in such Lender's good faith business judgment, impractical to do so.

 

(c) The obligations of the Loan Parties under this Section 2.11 shall survive
the termination of this Agreement and the payment of the Loans and all other
amounts payable hereunder.

 



- 66 -

 

 

ARTICLE III

 

[INTENTIONALLY OMITTED]

 

ARTICLE IV

 

APPLICATION OF PAYMENTS; DEFAULTING LENDERS;
JOINT AND SEVERAL LIABILITY OF BORROWERS

 

Section 4.01 Payments; Computations and Statements. (a) The Borrowers will make
each payment under this Agreement not later than 1:00 p.m. (New York City time)
on the day when due, in lawful money of the United States of America and in
immediately available funds, to the Administrative Agent's Account. For the
purposes of calculating interest and other charges under this Agreement, any
payment in respect of such interest or charges shall be deemed applied by the
Administrative Agent on account of the Obligations 1 Business Day after (i) the
Business Day following the Administrative Agent's receipt of such payment made
by wire transfer or electronic depository check and (ii) the Business Day
following any payment made in any other form that constitutes good funds in the
Administrative Agent's Account. For all other purposes, payments received by the
Administrative Agent after 1:00 p.m. (New York City time) on any Business Day
which constitute good funds will be credited to the Loan Account on the next
succeeding Business Day. All payments shall be made by the Borrowers without
set-off, counterclaim, recoupment, deduction or other defense to the Agents and
the Lenders. After receipt, the Administrative Agent will promptly thereafter
cause to be distributed like funds relating to the payment of principal ratably
to the Lenders in accordance with their Pro Rata Shares and like funds relating
to the payment of any other amount payable to any Lender to such Lender, in each
case to be applied in accordance with the terms of this Agreement; provided that
the Administrative Agent will cause to be distributed all interest and fees
received from or for the account of the Borrowers not less than once each month
and in any event promptly after the receipt thereof. The Lenders and the
Borrowers hereby authorize the Administrative Agent to, and the Administrative
Agent may, from time to time, charge the Loan Account of the Borrowers with any
amount due and payable by the Borrowers under any Loan Document. Each of the
Lenders and the Borrowers agrees that the Administrative Agent shall have the
right to make such charges whether or not any Default or Event of Default shall
have occurred and be continuing or whether any of the conditions precedent in
Section 5.02 have been satisfied. Any amount charged to the Loan Account of the
Borrowers shall be deemed a Revolving Loan hereunder made by the Revolving Loan
Lenders to the Borrowers, funded by the Administrative Agent on behalf of the
Revolving Loan Lenders and subject to Section 2.02 of this Agreement. The
Lenders and the Borrowers confirm that any charges which the Administrative
Agent may so make to the Loan Account of the Borrowers as herein provided will
be made as an accommodation to the Borrowers and solely at the Administrative
Agent's discretion, provided that the Administrative Agent shall from time to
time upon the request of the Collateral Agent, charge the Loan Account of the
Borrowers with any amount due and payable under any Loan Document. Whenever any
payment to be made under any such Loan Document shall be stated to be due on a
day other than a Business Day, such payment shall be made on the next succeeding
Business Day and such extension of time shall in such case be included in the
computation of interest or fees, as the case may be. All computations of fees
shall be made by the Administrative Agent on the basis of a year of 360 days for
the actual number of days. Each determination by the Administrative Agent of an
interest rate or fees hereunder shall be conclusive and binding for all purposes
in the absence of manifest error.

 

(b) The Administrative Agent shall provide the Administrative Borrower, promptly
after the end of each calendar month, a summary statement (in the form from time
to time used by the Administrative Agent) of the opening and closing daily
balances in the Loan Account of the Borrowers during such month, the amounts and
dates of all Loans made to the Borrowers during such month, the amounts and
dates of all payments on account of the Loans to the Borrowers during such month
and the Loans to which such payments were applied, the amount of interest
accrued on the Loans to the Borrowers during such month, and the amount and
nature of any charges to the Loan Account made during such month on account of
fees, commissions, expenses and other Obligations. All entries on any such
statement shall be presumed to be correct and, 30 days after the same is sent,
shall be final and conclusive absent manifest error.

 



- 67 -

 

 

Section 4.02 Sharing of Payments. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of any Obligation in excess of its ratable share of
payments on account of similar obligations obtained by all the Lenders, such
Lender shall forthwith purchase from the other Lenders such participations in
such similar obligations held by them as shall be necessary to cause such
purchasing Lender to share the excess payment ratably with each of them;
provided, however, that (a) if all or any portion of such excess payment is
thereafter recovered from such purchasing Lender, such purchase from each Lender
shall be rescinded and each Lender shall repay to the purchasing Lender the
purchase price to the extent of such recovery together with an amount equal to
such Lender's ratable share (according to the proportion of (i) the amount of
such Lender's required repayment to (ii) the total amount so recovered from the
purchasing Lender) of any interest or other amount paid by the purchasing Lender
in respect of the total amount so recovered and (b) the provisions of this
Section shall not be construed to apply to (i) any payment made by the Borrowers
pursuant to and in accordance with the express terms of this Agreement
(including the application of funds arising from the existence of a Defaulting
Lender), or (ii) any payment obtained by a Lender as consideration for the
assignment of or sale of a participation in any of its Loans, other than to any
Loan Party or any Subsidiary thereof (as to which the provisions of this Section
shall apply). The Borrowers agree that any Lender so purchasing a participation
from another Lender pursuant to this Section may, to the fullest extent
permitted by law, exercise all of its rights (including the Lender's right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrowers in the amount of such participation.

 

Section 4.03 Apportionment of Payments.  Subject to any written agreement among
the Agents and/or the Lenders:

 

(a) All payments of principal and interest in respect of outstanding Loans, all
payments of fees (other than the fees set forth in Section 2.06 hereof to the
extent set forth in any written agreement among the Agents and the Lenders) and
all other payments in respect of any other Obligations, shall be allocated by
the Administrative Agent among such of the Lenders as are entitled thereto, in
proportion to their respective Pro Rata Shares or otherwise as provided herein
or, in respect of payments not made on account of Loans, as designated by the
Person making payment when the payment is made.

 



- 68 -

 

 

(b) After the occurrence and during the continuance of an Event of Default, the
Administrative Agent may, and upon the direction of the Collateral Agent or the
Required Lenders shall, apply all payments in respect of any Obligations,
including without limitation, all proceeds of the Collateral, subject to the
provisions of this Agreement, (i) first, ratably to pay the Obligations in
respect of any fees, expense reimbursements, indemnities and other amounts then
due and payable to the Agents until paid in full; (ii) second, to pay interest
then due and payable in respect of the Agent Advances until paid in full; (iii)
third, to pay principal of the Agent Advances until paid in full; (iv) fourth,
ratably to pay the Revolving Loan Obligations in respect of any fees (other than
any Applicable Prepayment Premium), expense reimbursements, indemnities and
other amounts then due and payable to the Revolving Loan Lenders until paid in
full; (v) fifth, ratably to pay interest then due and payable in respect of the
Revolving Loans until paid in full; (vi) sixth, ratably to pay principal of the
Revolving Loans until paid in full; (vii) seventh, ratably to pay the Bank
Product Obligations in an amount not to exceed the amount of the Bank Product
Reserve; (viii) eighth, ratably to pay the Term Loan Obligations in respect of
any fees (other than any Applicable Prepayment Premium), expense reimbursements
indemnities and other amounts then due and payable to the Term Loan Lenders
until paid in full; (ix) ninth, ratably to pay interest then due and payable in
respect of the Term Loan until paid in full; (x) tenth, ratably to pay principal
of the Term Loan until paid in full; (xi) eleventh, ratably to pay the
Obligations in respect of the Applicable Prepayment Premium then due and payable
to the Lenders until paid in full, (xii) twelfth, ratably to pay the Bank
Product Obligations to the extent not paid under clause (vii) above until paid
in full; (xiii) thirteenth, to the ratable payment of all other Obligations then
due and payable until paid in full; and (xiv) fourteenth, to the Borrowers or
whomever shall be entitled thereto to the extent permitted by Requirements of
Law.

 

(c) For purposes of Section 4.03(b) (other than clause (xiii)), "paid in full"
means payment in cash of all amounts owing under the Loan Documents according to
the terms thereof, including loan fees, service fees, professional fees,
interest (and specifically including interest accrued after the commencement of
any Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, whether or not same would be or is allowed or disallowed in
whole or in part in any Insolvency Proceeding, except to the extent that
default or overdue interest (but not any other interest) and loan fees, each
arising from or related to a default, are disallowed in any Insolvency
Proceeding; provided, however, that for the purposes of clause (xiii), "paid in
full" means payment in cash of all amounts owing under the Loan Documents
according to the terms thereof, including loan fees, service fees, professional
fees, interest (and specifically including interest accrued after the
commencement of any Insolvency Proceeding), default interest, interest on
interest, and expense reimbursements, whether or not the same would be or is
allowed or disallowed in whole or in part in any Insolvency Proceeding.

 

(d) In the event of a direct conflict between the priority provisions of this
Section 4.03 and other provisions contained in any other Loan Document, it is
the intention of the parties hereto that both such priority provisions in such
documents shall be read together and construed, to the fullest extent possible,
to be in concert with each other. In the event of any actual, irreconcilable
conflict that cannot be resolved as aforesaid, the terms and provisions of this
Section 4.03 shall control and govern.

 

Section 4.04 Defaulting Lenders. Notwithstanding anything to the contrary
contained in this Agreement, if any Lender becomes a Defaulting Lender, then,
until such time as such Lender is no longer a Defaulting Lender, to the extent
permitted by applicable law:

 

(a) Such Defaulting Lender's right to approve or disapprove any amendment,
waiver or consent with respect to this Agreement shall be restricted as set
forth in Section 12.02.

 



- 69 -

 

 

(b) The Administrative Agent shall not be obligated to transfer to such
Defaulting Lender any payments made by any Borrower to the Administrative Agent
for such Defaulting Lender's benefit, and, in the absence of such transfer to
such Defaulting Lender, the Administrative Agent shall transfer any such
payments to each other non-Defaulting Lender ratably in accordance with their
Pro Rata Shares (without giving effect to the Pro Rata Shares of such Defaulting
Lender) (but only to the extent that such Defaulting Lender's Loans were funded
by the other Lenders) or, if so directed by the Administrative Borrower and if
no Default or Event of Default has occurred and is continuing (and to the extent
such Defaulting Lender's Loans were not funded by the other Lenders), retain the
same to be re-advanced to the Borrowers as if such Defaulting Lender had made
such Loans to the Borrowers. Subject to the foregoing, the Administrative Agent
may hold and, in its discretion, re-lend to the Borrowers for the account of
such Defaulting Lender the amount of all such payments received and retained by
the Administrative Agent for the account of such Defaulting Lender.

 

(c) Any such failure to fund by any Defaulting Lender shall constitute a
material breach by such Defaulting Lender of this Agreement and shall entitle
the Borrowers to replace the Defaulting Lender with one or more substitute
Lenders, and the Defaulting Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Defaulting Lender shall specify an
effective date for such replacement, which date shall not be later than 15
Business Days after the date such notice is given. Prior to the effective date
of such replacement, the Defaulting Lender shall execute and deliver an
Assignment and Acceptance, subject only to the Defaulting Lender being repaid
its share of the outstanding Obligations without any premium or penalty of any
kind whatsoever. If the Defaulting Lender shall refuse or fail to execute and
deliver any such Assignment and Acceptance prior to the effective date of such
replacement, the Defaulting Lender shall be deemed to have executed and
delivered such Assignment and Acceptance. The replacement of any Defaulting
Lender shall be made in accordance with the terms of Section 12.07.

 

(d) The operation of this Section shall not be construed to increase or
otherwise affect the Commitments of any Lender, to relieve or excuse the
performance by such Defaulting Lender or any other Lender of its duties and
obligations hereunder, or to relieve or excuse the performance by any Borrower
of its duties and obligations hereunder to the Administrative Agent or to the
Lenders other than such Defaulting Lender.

 

(e) This Section shall remain effective with respect to such Lender until either
(i) the Obligations under this Agreement shall have been declared or shall have
become immediately due and payable or (ii) the non-Defaulting Lenders, the
Agents, and the Borrowers shall have waived such Defaulting Lender's default in
writing, and the Defaulting Lender makes its Pro Rata Share of the applicable
defaulted Loans and pays to the Agents all amounts owing by such Defaulting
Lender in respect thereof; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrowers while such Lender was a Defaulting Lender; provided, further, that
except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Lender will constitute a waiver or
release of any claim of any party hereunder arising from such Lender's having
been a Defaulting Lender.

 



- 70 -

 

 

Section 4.05 Administrative Borrower; Joint and Several Liability of the
Borrowers.

 

(a) Each Borrower hereby irrevocably appoints Parent as the borrowing agent and
attorney-in-fact for the Borrowers (the "Administrative Borrower") which
appointment shall remain in full force and effect unless and until the Agents
shall have received prior written notice signed by all of the Borrowers that
such appointment has been revoked and that another Borrower has been appointed
Administrative Borrower. Each Borrower hereby irrevocably appoints and
authorizes the Administrative Borrower (i) to provide to the Agents and receive
from the Agents all notices with respect to Loans obtained for the benefit of
any Borrower and all other notices and instructions under this Agreement and
(ii) to take such action as the Administrative Borrower deems appropriate on its
behalf to obtain Loans and to exercise such other powers as are reasonably
incidental thereto to carry out the purposes of this Agreement. It is understood
that the handling of the Loan Account and Collateral of the Borrowers in a
combined fashion, as more fully set forth herein, is done solely as an
accommodation to the Borrowers in order to utilize the collective borrowing
powers of the Borrowers in the most efficient and economical manner and at their
request, and that neither the Agents nor the Lenders shall incur liability to
the Borrowers as a result hereof. Each Borrower expects to derive benefit,
directly or indirectly, from the handling of the Loan Account and the Collateral
in a combined fashion since the successful operation of each Borrower is
dependent on the continued successful performance of the integrated group.

 

(b) Each Borrower hereby accepts joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by the Agents and the Lenders under this Agreement and the other Loan
Documents, for the mutual benefit, directly and indirectly, of each of the
Borrowers and in consideration of the undertakings of the other Borrowers to
accept joint and several liability for the Obligations. Each of the Borrowers,
jointly and severally, hereby irrevocably and unconditionally accepts, not
merely as a surety but also as a co-debtor, joint and several liability with the
other Borrowers, with respect to the payment and performance of all of the
Obligations (including, without limitation, any Obligations arising under this
Section 4.05), it being the intention of the parties hereto that all of the
Obligations shall be the joint and several obligations of each of the Borrowers
without preferences or distinction among them. If and to the extent that any of
the Borrowers shall fail to make any payment with respect to any of the
Obligations as and when due or to perform any of the Obligations in accordance
with the terms thereof, then in each such event, the other Borrowers will make
such payment with respect to, or perform, such Obligation. Subject to the terms
and conditions hereof, the Obligations of each of the Borrowers under the
provisions of this Section 4.05 constitute the absolute and unconditional, full
recourse Obligations of each of the Borrowers, enforceable against each such
Person to the full extent of its properties and assets, irrespective of the
validity, regularity or enforceability of this Agreement, the other Loan
Documents or any other circumstances whatsoever.

 



- 71 -

 

 

(c) The provisions of this Section 4.05 are made for the benefit of the Agents,
the Lenders and their successors and assigns, and may be enforced by them from
time to time against any or all of the Borrowers as often as occasion therefor
may arise and without requirement on the part of the Agents, the Lenders or such
successors or assigns first to marshal any of its or their claims or to exercise
any of its or their rights against any of the other Borrowers or to exhaust any
remedies available to it or them against any of the other Borrowers or to resort
to any other source or means of obtaining payment of any of the Obligations
hereunder or to elect any other remedy. The provisions of this Section 4.05
shall remain in effect until all of the Obligations shall have been paid in full
or otherwise fully satisfied.

 

(d) Each of the Borrowers hereby agrees that it will not enforce any of its
rights of contribution or subrogation against the other Borrowers with respect
to any liability incurred by it hereunder or under any of the other Loan
Documents, any payments made by it to the Agents or the Lenders with respect to
any of the Obligations or any Collateral, until such time as all of the
Obligations have been paid in full in cash. Any claim which any Borrower may
have against any other Borrower with respect to any payments to the Agents or
the Lenders hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations.

 

ARTICLE V

 

CONDITIONS TO LOANS

 

Section 5.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective as of the Business Day (the "Effective Date") when each of the
following conditions precedent shall have been satisfied in a manner reasonably
satisfactory to the Agents:

 

(a) Payment of Fees, Etc. The Borrowers shall have paid on or before the
Effective Date all fees, costs, expenses and taxes then payable pursuant to
Section 2.06 and Section 12.04, which amounts may be paid, at the option of the
Administrative Borrower, from the proceeds of the Loans made on the Effective
Date.

 

(b) Representations and Warranties. The following statements shall be true and
correct: (i) the representations and warranties contained in Section 6.01(a),
(b), (c), (d), (h) (with respect to violations of law that would result in a
Material Adverse Effect), (j), (k), the first sentence of (o), (s), (t), (w) and
(aa) of this Agreement and Section 5(o) of the Security Agreement are true and
correct on and as of such date, except to the extent such representations and
warranties expressly relate to an earlier date in which case such
representations and warranties shall have been true and correct on such earlier
date, and (ii) the representations and warranties made by or on behalf of Future
Ads in the Future Ads Acquisition Agreement ("Specified Acquisition Agreement
Representations") are true and correct on and as of such date, but only to the
extent that Parent has the right to terminate its obligations under the Future
Ads Acquisition Agreement or to not consummate the Future Ads Acquisition as a
result of a breach of such representations in the Future Ads Acquisition
Agreement, without giving effect to any notice requirements contained therein.

 

(c) Legality. The making of the initial Loans shall not contravene any law, rule
or regulation applicable to any Secured Party.

 



- 72 -

 

 

(d) Delivery of Documents. The Collateral Agent shall have received on or before
the Effective Date the following, each in form and substance reasonably
satisfactory to the Collateral Agent and, unless indicated otherwise, dated the
Effective Date and, if applicable, duly executed by the Persons party thereto:

 

(i) a Security Agreement, together with the original stock certificates
representing all of the Equity Interests and all promissory notes required to be
pledged thereunder, accompanied by undated stock powers executed in blank and
other proper instruments of transfer;

 

(ii) a UCC Filing Authorization Letter, together with evidence reasonably
satisfactory to the Collateral Agent of the filing of appropriate financing
statements on Form UCC-1 in such office or offices as may be necessary or, in
the opinion of the Collateral Agent, desirable to perfect the security interests
purported to be created by each Security Agreement;

 

(iii) the results of searches for any effective UCC financing statements, tax
Liens or judgment Liens filed against any Loan Party or its property, which
results shall not show any such Liens (other than Permitted Liens acceptable to
the Agents);

 

(iv) a Perfection Certificate;

 

(v) the Future Ads Acquisition Collateral Assignment;

 

(vi) the Disbursement Letter;

 

(vii) the Fee Letter;

 

(viii) the Intercompany Subordination Agreement;

 

(ix) a Management Rights Agreement between the Loan Parties and each Lender that
is intended to qualify as a venture capital operating company under the United
States Department of Labor Regulation published at 29 C.F.R. 2510.3-101 (each a
"VCOC Management Rights Agreement");

 

(x) the side letter described in the definition of the term "Trust Conditions";

 

(xi) a certificate of an Authorized Officer of each Loan Party, certifying (A)
as to copies of the Governing Documents of such Loan Party, together with all
amendments thereto (including, without limitation, a true and complete copy of
the charter, certificate of formation, certificate of limited partnership or
other publicly filed organizational document of each Loan Party certified as of
a recent date by an appropriate official of the jurisdiction of organization of
such Loan Party which shall set forth the same complete name of such Loan Party
as is set forth herein and the organizational number of such Loan Party, if an
organizational number is issued in such jurisdiction), (B) as to a copy of the
resolutions or written consents of such Loan Party authorizing (1) the
borrowings hereunder and the transactions contemplated by the Loan Documents to
which such Loan Party is or will be a party, and (2) the execution, delivery and
performance by such Loan Party of each Loan Document to which such Loan Party is
or will be a party and the execution and delivery of the other documents to be
delivered by such Person in connection herewith and therewith, (C) the names and
true signatures of the representatives of such Loan Party authorized to sign
each Loan Document (in the case of a Borrower, including, without limitation,
Notices of Borrowing, LIBOR Notices and all other notices under this Agreement
and the other Loan Documents) to which such Loan Party is or will be a party and
the other documents to be executed and delivered by such Loan Party in
connection herewith and therewith, together with evidence of the incumbency of
such authorized officers and (D) as to the matters set forth in Section 5.01(b);

 



- 73 -

 

 

(xii) a certificate of the chief financial officer of the Parent attaching a
copy of the Financial Statements, Pro Forma Balance Sheet and the Projections
described in Section 6.01(g)(ii) hereof;

 

(xiii) a certificate of the chief financial officer of the Parent, certifying as
to the solvency of the Loan Parties on a consolidated basis (after giving effect
to the Loans made on the Effective Date) in the form attached hereto as Exhibit
F;

 

(xiv) a certificate of an Authorized Officer of the Administrative Borrower
certifying that the attached copies of (1) the Acquisition Documents and (2) the
other Material Contracts as in effect on the Effective Date are true, complete
and correct copies thereof;

 

(xv) a certificate of the appropriate official(s) of the jurisdiction of
organization and, except to the extent such failure to be so qualified could not
reasonably be expected to have a Material Adverse Effect, each jurisdiction of
foreign qualification of each Loan Party certifying as of a recent date as to
the subsistence in good standing of, and the payment of taxes by, such Loan
Party in such jurisdictions, together with written confirmation (where
available) on the Effective Date from such official(s) as to such matters;

 

(xvi) an opinion of (A) Graubard Miller, counsel to the Loan Parties, and (B)
Gibson, Dunn & Crutcher LLP, California counsel to the Loan Parties, in each
case, as to such matters as the Collateral Agent may reasonably request;

 

(xvii) evidence of the insurance coverage required by Section 7.01 and the terms
of each Security Agreement, and, where requested by any Agent, with such
endorsements as to the named insureds or loss payees thereunder as such Agent
may request and providing that such policy may be terminated or canceled (by the
insurer or the insured thereunder) only upon 30 days' prior written notice to
the Collateral Agent and each such named insured or loss payee, together with
evidence of the payment of all premiums due in respect thereof for such period
as the Collateral Agent may request;

 

(xviii) evidence of the payment in full of all Indebtedness under the Existing
Credit Facility, together with (A) a termination and release agreement with
respect to the Existing Credit Facility and all related documents, duly executed
by the Loan Parties and the Existing Lenders, (B) a satisfaction of mortgage for
each mortgage filed by the Existing Lender on each Facility, (C) a termination
of security interest in Intellectual Property for each assignment for security
recorded by the Existing Lenders at the United States Patent and Trademark
Office or the United States Copyright Office and covering any intellectual
property of the Loan Parties, and (D) UCC-3 termination statements for all UCC-1
financing statements filed by the Existing Lenders and covering any portion of
the Collateral; and

 



- 74 -

 

 

(xix) Control Agreements with respect to each of the Collection Accounts, duly
executed by each of the parties thereto.

 

(e) Material Adverse Effect. There shall have occurred and be continuing (i) no
Future Ads Material Adverse Effect (as defined in the Future Ads Acquisition
Agreement) since October 10, 2014, (ii) no Kitara Material Adverse Effect (as
defined in the Future Ads Acquisition Agreement) since October 10, 2014, and
(iii) no material adverse change or effect on (A) the ability of the Loan
Parties, taken as a whole, to perform their obligations under the Loan
Documents, or (B) the ability of the Agents to enforce their rights and remedies
(taken as a whole) under the Loan Documents (each, an "Effective Date Material
Adverse Effect")

 

(f) Approvals. All consents, authorizations and approvals of, and filings and
registrations with, and all other actions in respect of, any Governmental
Authority or other Person required in connection with the making of the Loans or
the conduct of the Loan Parties' business shall have been obtained and shall be
in full force and effect.

 

(g) Minimum Consolidated Adjusted EBITDA. The Borrowers on a consolidated basis,
giving pro forma effect to the consummation of the Future Ads Acquisition
(calculated on a basis satisfactory to the Agents) shall have generated
Consolidated Adjusted EBITDA of at least $26,000,000 for the trailing twelve
month period ending November 30, 2014, with adjustments subject to the Agents'
reasonable satisfaction, and (ii) Future Ads shall have generated Consolidated
Adjusted EBITDA of at least $31,500,000 for the trailing twelve month period
ending on November 30, 2014, with adjustments subject to the Agents' reasonable
satisfaction.

 

(h) Revolving Loans. After giving effect to the making of the Loans and the
consummation of the Future Ads Acquisition on the Effective Date, and the
payment of all fees and expenses in connection therewith, (i) the aggregate
principal amount of Revolving Loans outstanding shall not exceed $7,500,000, and
(ii) the sum of Excess Availability plus Qualified Cash shall exceed $2,500,000.

 

(i) Litigation. There is no action, suit, investigation or proceeding pending
or, to the knowledge of the Borrowers, threatened in any court or before any
arbitrator or governmental authority that (i) relates to this Agreement and is
reasonably determined by the Agents to be material or (ii) is reasonably
expected to result in an Effective Date Material Adverse Effect.

 



- 75 -

 

 

(j) Receipt of Future Ads Acquisition Agreement / Consummation of Future Ads
Acquisition. The Agents shall have received, in form and substance reasonably
satisfactory to them, (i) a copy of the Future Ads Acquisition Agreement and
each other Future Ads Acquisition Document, duly executed by the parties
thereto; (ii) evidence that the Future Ads Acquisition will be consummated in
accordance with the terms of such Future Ads Acquisition Documents concurrently
with the effectiveness of this Agreement without any amendments, modifications
or waivers to the Future Ads Acquisition Documents following approval thereof by
the Agents (including any amendments to the Transferors Disclosure Schedules or
Kitara Disclosure Schedules pursuant to Section 5.3 of the Future Ads
Acquisition Agreement) that are materially adverse to the Lenders (except for
those delivered to and approved by the Agents), it being understood that,
without limitation to the foregoing, (A) any reduction in the total
consideration payable under the Future Ads Acquisition Agreement that is equal
to or greater than 10% of the total consideration payable thereunder shall only
be deemed to be materially adverse to the interests of the Lenders if there is
not a corresponding dollar-for-dollar reduction to the Term Loan, (B) any
amendment, modification or supplement to, or waiver of, definition of "Material
Adverse Effect" contained in the Future Ads Acquisition Agreement shall be
deemed materially adverse to the Lenders; and (C) any amendment, modification or
supplement to, or waiver of, any of the Specified Acquisition Agreement
Representations shall be deemed materially adverse to the interests of the
Lenders. Concurrently with the making of the initial Loans, (A) Parent shall
have purchased pursuant to the Future Ads Acquisition Documents (no provision of
which shall have been amended or otherwise modified or waived without the prior
written consent of the Agents), and shall have become the owner, free and clear
of all Liens other than Permitted Liens, of all of the Future Ads Acquisition
Assets, (B) the proceeds of the initial Loans shall have been applied in full to
pay the Purchase Price payable pursuant to the Future Ads Acquisition Documents
for the Future Ads Acquisition Assets and the closing and other costs relating
thereto and (C) each party to the Future Ads Acquisition Documents shall have
fully performed all of the obligations required to be performed under the Future
Ads Acquisition Documents. Without limiting the foregoing, the Agents shall have
receive a certificate of the Parent, stating that (1) the Parent has delivered
to the Agents complete and correct copies of the Future Ads Acquisition
Documents, including all schedules and exhibits thereto, (2) the Future Ads
Acquisition Documents set forth the entire agreement and understanding of the
parties thereto relating to the subject matter thereof, and there are no other
agreements, arrangements or understandings, written or oral, relating to the
matters covered thereby, (3) the execution, delivery and performance of the
Future Ads Acquisition Documents has been duly authorized by all necessary
action (including, without limitation, the obtaining of any consent of
stockholders or other holders of Equity Interests required by law or by any
applicable corporate or other organizational documents) on the part of each such
Person, (4) no authorization or approval or other action by, and no notice to
filing with or license from, any Governmental Authority is required for such
sale other than such as have been obtained on or prior to the Effective Date,
(5) each Future Ads Acquisition Document is the legal, valid and binding
obligation of the parties thereto, enforceable against such parties in
accordance with its terms, (6) all conditions precedent to the Future Ads
Acquisition Agreement have been fulfilled or (with the prior written consent of
the Agents) waived, (7) no Future Ads Acquisition Document has been amended or
otherwise modified, and (8) there has been no breach of any material term or
condition of any Future Ads Acquisition Document.

 

(k) KYC Requests. The Agents shall have received all documentation and other
information reasonably requested at least 5 Business Days prior to the Effective
Date that is required by bank regulatory authorities under applicable
"know-your-customer" and anti-money laundering rules and regulations, including
the Patriot Act, and all such documentation and other information shall be in
form and substance reasonably satisfactory to the Agents.

 



- 76 -

 

 

Section 5.02 Conditions Precedent to All Loans . The obligation of any Agent or
any Lender to make any Loan after the Effective Date is subject to the
fulfillment, in a manner reasonably satisfactory to the Administrative Agent, of
each of the following conditions precedent:

 

(a) Payment of Fees, Etc. The Borrowers shall have paid all fees, costs,
expenses and taxes then payable by the Borrowers pursuant to this Agreement and
the other Loan Documents, including, without limitation, Section 2.06 and
Section 12.04 hereof, which amounts may be paid, at the option of the
Administrative Borrower, from the proceeds of the Loans made on such date.

 

(b) Representations and Warranties; No Event of Default. The following
statements shall be true and correct, and the submission by the Administrative
Borrower to the Administrative Agent of a Notice of Borrowing with respect to
each such Loan, and the Borrowers' acceptance of the proceeds of such Loan,
shall each be deemed to be a representation and warranty by each Loan Party on
the date of such Loan that: (i) the representations and warranties contained in
Article VI and in each other Loan Document, certificate or other writing
delivered to any Secured Party pursuant hereto or thereto on or prior to the
date of such Loan are true and correct in all material respects (except that
such materiality qualifier shall not be applicable to any representations or
warranties that already are qualified or modified as to materiality or "Material
Adverse Effect" in the text thereof, which representations and warranties shall
be true and correct in all respects subject to such qualification) on and as of
such date as though made on and as of such date, except to the extent that any
such representation or warranty expressly relates solely to an earlier date (in
which case such representation or warranty shall be true and correct on and as
of such earlier date), (ii) at the time of and after giving effect to the making
of such Loan and the application of the proceeds thereof, no Default or Event of
Default has occurred and is continuing or would result from the making of the
Loan to be made, on such date and (iii) the conditions set forth in this Section
5.02 have been satisfied as of the date of such request.

 

(c) Legality. The making of such Loan shall not contravene any law, rule or
regulation applicable to any Secured Party.

 

(d) Notices. The Administrative Agent shall have received a Notice of Borrowing
pursuant to Section 2.02 hereof.

 

(e) Proceedings; Receipt of Documents. All proceedings in connection with the
making of such Loan and the other transactions contemplated by this Agreement
and the other Loan Documents, and all documents incidental hereto and thereto,
shall be reasonably satisfactory to the Agents and their counsel, and the Agents
and such counsel shall have received such other agreements, instruments,
approvals, opinions and other documents, each in form and substance reasonably
satisfactory to the Agents, as any Agent may reasonably request.

 



- 77 -

 

 

Section 5.03 Conditions Subsequent to Effectiveness. As an accommodation to the
Loan Parties, the Agents and the Lenders have agreed to execute this Agreement
and to make the Loans on the Effective Date notwithstanding the non-satisfaction
by the Loan Parties of the conditions set forth below on or before the Effective
Date. In consideration of such accommodation, the Loan Parties agree that, in
addition to all other terms, conditions and provisions set forth in this
Agreement and the other Loan Documents, including, without limitation, those
conditions set forth in Section 5.01, the Loan Parties shall satisfy each of the
conditions subsequent set forth below on or before the date applicable thereto
(it being understood that (i) the failure by the Loan Parties to perform or
cause to be performed any such condition subsequent on or before the date
applicable thereto shall constitute an Event of Default and (ii) to the extent
that the existence of any such condition subsequent would otherwise cause any
representation, warranty or covenant in this Agreement or any other Loan
Document to be breached, the Required Lenders hereby waive such breach for the
period from the Effective Date until the date on which such condition subsequent
is required to be fulfilled pursuant to this Section 5.03:

 

(a) On or prior to the date that is 60 days following the Effective Date, the
Loan Parties shall use commercially reasonable efforts to obtain and deliver to
the Collateral Agent, landlord waivers and collateral access agreements with
respect to the chief executive office of each Loan Party (and any other location
where any Loan Party maintains any books and records) (it being understood that
the Administrative Agent shall be entitled to impose, at its discretion, rent
reserves against the Borrowing Base and/or the Revolving Credit Commitments if
such landlord waivers and collateral access agreements are not obtained by the
date that is 60 days following the Effective Date).

 

(b) On or prior to the date that is 45 days following the Effective Date, the
Loan Parties shall deliver to the Collateral Agent (i) Control Agreements for
each Deposit Account, Securities Account and Commodities Account maintained by
any Loan Party (in each case, other than Excluded Accounts), each duly executed
by, in addition to the applicable Loan Party, the applicable financial
institution, and (ii) Credit Card Acknowledgements with respect to each Credit
Card Agreement of each Loan Party.

 

(c) On or prior to the date that is 30 days following the Effective Date, the
Loan Parties shall have delivered to the Collateral Agent evidence that (i) each
Subsidiary of the Parent has irrevocably opted into Article 8 of the Uniform
Commercial Code, and caused the Equity Interests of each Subsidiary of the
Parent to be deemed to be securities for purposes of Article 8 of the Uniform
Commercial Code, caused such securities to be certificated, and delivered such
certificated securities (along with appropriate instruments of transfer) to the
Collateral Agent, and (ii) the records on file at the U.S. Patent & Trademark
Office reflect that all trademarks specified on Schedule 6.01(u) are held in the
name of a Loan Party, free and clear of all Liens.

 

(d) On or prior to the date that is 10 Business Days following the Effective
Date, the Loan Parties shall deliver to the Collateral Agent such lenders' loss
payable and additional insured endorsements with respect to the insurance
policies of the Loan Parties as the Collateral Agent may reasonably request.

 



- 78 -

 

 

ARTICLE VI

 

REPRESENTATIONS AND WARRANTIES

 

Section 6.01 Representations and Warranties. Each Loan Party hereby represents
and warrants to the Secured Parties as follows:

 

(a) Organization, Good Standing, Etc. Each Loan Party (i) is a corporation,
limited liability company or limited partnership duly organized, validly
existing and in good standing under the laws of the state or jurisdiction of its
organization, (ii) has all requisite power and authority to conduct its business
as now conducted and as presently contemplated and, in the case of the
Borrowers, to make the borrowings hereunder, and to execute and deliver each
Loan Document to which it is a party, and to consummate the transactions
contemplated thereby, and (iii) is duly qualified to do business and is in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except (solely for the purposes of this subclause
(iii)) where the failure to be so qualified and in good standing could
reasonably be expected to have a Material Adverse Effect.

 

(b) Authorization, Etc. The execution, delivery and performance by each Loan
Party of each Loan Document to which it is or will be a party, (i) have been
duly authorized by all necessary action, (ii) do not and will not contravene (A)
any of its Governing Documents, (B) any applicable material Requirement of Law
or (C) any Material Contract binding on or otherwise affecting it or any of its
properties, (iii) do not and will not result in or require the creation of any
Lien (other than pursuant to any Loan Document) upon or with respect to any of
its properties, and (iv) do not and will not result in any default,
noncompliance, suspension, revocation, impairment, forfeiture or nonrenewal of
any permit, license, authorization or approval applicable to its operations or
any of its properties, except, in the case of clause (iv), to the extent where
such contravention, default, noncompliance, suspension, revocation, impairment,
forfeiture or nonrenewal could not reasonably be expected to have a Material
Adverse Effect.

 

(c) Governmental Approvals. No authorization or approval or other action by, and
no notice to or filing with, any Governmental Authority is required in
connection with the due execution, delivery and performance by any Loan Party of
any Loan Document to which it is or will be a party other than filings and
recordings with respect to Collateral to be made, or otherwise delivered to the
Collateral Agent for filing or recordation, on the Effective Date.

 

(d) Enforceability of Loan Documents. This Agreement is, and each other Loan
Document to which any Loan Party is or will be a party, when delivered
hereunder, will be, a legal, valid and binding obligation of such Person,
enforceable against such Person in accordance with its terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws affecting the enforcement of
creditors' rights generally and by general principles of equity.

 



- 79 -

 

 

(e) Capitalization. On the Effective Date, after giving effect to the
transactions contemplated hereby to occur on the Effective Date, the authorized
Equity Interests of the Parent and each of its Subsidiaries and the issued and
outstanding Equity Interests of the Parent and each of its Subsidiaries are as
set forth on Schedule 6.01(e). All of the issued and outstanding shares of
Equity Interests of the Parent and each of its Subsidiaries have been validly
issued and are fully paid and nonassessable, and the holders thereof are not
entitled to any preemptive, first refusal or other similar rights. All Equity
Interests of such Subsidiaries of the Parent are owned, directly or indirectly,
by the Parent, free and clear of all Liens (other than Permitted Specified
Liens). Except as described on Schedule 6.01(e), or as issued after the
Effective Date in compliance with the provisions of the Loan Documents, there
are no outstanding debt or equity securities of the Parent or any of its
Subsidiaries and no outstanding obligations of the Parent or any of its
Subsidiaries convertible into or exchangeable for, or warrants, options or other
rights for the purchase or acquisition from the Parent or any of its
Subsidiaries, or other obligations of the Parent or any of its Subsidiaries to
issue, directly or indirectly, any shares of Equity Interests of the Parent or
any of its Subsidiaries.

 

(f) Litigation. Except as set forth in Schedule 6.01(f), there is no pending or,
to the knowledge of any Loan Party, threatened action, suit or proceeding
affecting any Loan Party or any of its properties before any court or other
Governmental Authority or any arbitrator that (i) could reasonably be expected
to have a Material Adverse Effect or (ii) relates to this Agreement or any other
Loan Document or any transaction contemplated hereby or thereby.

 

(g) Financial Statements.

 

(i) The Financial Statements, copies of which have been delivered to each Agent
and each Lender, fairly present the consolidated financial condition of the
Parent and its Subsidiaries as at the respective dates thereof and the
consolidated results of operations of the Parent and its Subsidiaries for the
fiscal periods ended on such respective dates, all in accordance with GAAP. The
Parent has heretofore delivered to the Lenders the unaudited pro forma
consolidated balance sheet of the Parent and its Subsidiaries as of September
30, 2014 (the "Pro Forma Balance Sheet") after giving effect to the consummation
of the Future Ads Acquisition and the making of the Loans on the Effective Date
and the payment of all fees and expenses in connection therewith, as if they had
occurred on such date. Such Pro Forma Balance Sheet accurately reflects all
adjustments required to be made to give effect to the Future Ads Acquisition and
present fairly in all material respects the pro forma consolidated financial
position of the Parent and its Subsidiaries as of such date, assuming that the
Future Ads Acquisition and the making of the Loans on the Effective Date and the
payment of all fees and expenses in connection therewith, had occurred at such
date. All material indebtedness and other liabilities (including, without
limitation, Indebtedness, liabilities for taxes, long-term leases and other
unusual forward or long-term commitments), direct or contingent, of the Parent
and its Subsidiaries incurred prior to the date of the Financial Statements are
set forth therein (or if incurred after the date of the Financial Statements,
are set forth on Schedule 6.01(g)). Since December 31, 2013 no event or
development has occurred that has had or could reasonably be expected to have a
Material Adverse Effect.

 

(ii) The Parent has heretofore furnished to each Agent and each Lender
(A) projected monthly balance sheets, income statements and statements of cash
flows of the Parent and its Subsidiaries for the period from January 1, 2015
through December 31, 2016, and (B) projected annual balance sheets, income
statements and statements of cash flows of the Parent and its Subsidiaries for
the Fiscal Years ending in 2017 through 2018, which projected financial
statements shall be updated from time to time pursuant to Section 7.01(a)(vii).

 



- 80 -

 

 

(h) Compliance with Law, Etc. No Loan Party or any of its Subsidiaries is in
violation of (i) any of its Governing Documents, (ii) any material Requirement
of Law or (iii) any material term of any Material Contract binding on or
otherwise affecting it or any of its properties, and no default or event of
default has occurred and is continuing thereunder.

 

(i) ERISA. Except as set forth on Schedule 6.01(i), (i) each Employee Plan is in
substantial compliance with ERISA and the Internal Revenue Code, (ii) no
Termination Event has occurred nor is reasonably expected to occur with respect
to any Employee Plan, (iii) the most recent annual report (Form 5500 Series)
with respect to each Employee Plan, including any required Schedule B (Actuarial
Information) thereto, copies of which have been filed with the Internal Revenue
Service and delivered to the Agents, is complete and correct and fairly presents
the funding status of such Employee Plan, and since the date of such report
there has been no material adverse change in such funding status, (iv) copies of
each agreement entered into with the PBGC, the U.S. Department of Labor or the
Internal Revenue Service with respect to any Employee Plan have been delivered
to the Agents, (v) no Employee Plan had an accumulated or waived funding
deficiency or permitted decrease which would create a deficiency in its funding
standard account or has applied for an extension of any amortization period
within the meaning of Section 412 of the Internal Revenue Code at any time
during the previous 60 months, and (vi) no Lien imposed under the Internal
Revenue Code or ERISA exists or is likely to arise on account of any Employee
Plan within the meaning of Section 412 of the Internal Revenue Code. Except as
set forth on Schedule 6.01(i), no Loan Party or any of its ERISA Affiliates has
incurred any withdrawal liability under ERISA with respect to any Multiemployer
Plan, or is aware of any facts indicating that it or any of its ERISA Affiliates
may in the future incur any such withdrawal liability. No Loan Party or any of
its ERISA Affiliates nor any fiduciary of any Employee Plan has (i) engaged in a
nonexempt prohibited transaction described in Sections 406 of ERISA or 4975 of
the Internal Revenue Code, (ii) failed to pay any required installment or other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such required installment or payment, (iii) engaged in a
transaction within the meaning of Section 4069 of ERISA or (iv) incurred any
liability to the PBGC which remains outstanding other than the payment of
premiums, and there are no premium payments which have become due which are
unpaid. There are no pending or, to the knowledge of any Loan Party, threatened
claims, actions, proceedings or lawsuits (other than claims for benefits in the
normal course) asserted or instituted against (i) any Employee Plan or its
assets, (ii) any fiduciary with respect to any Employee Plan, or (iii) any Loan
Party or any of its ERISA Affiliates with respect to any Employee Plan. Except
as required by Section 4980B of the Internal Revenue Code, no Loan Party or any
of its ERISA Affiliates maintains an employee welfare benefit plan (as defined
in Section 3(1) of ERISA) which provides health or welfare benefits (through the
purchase of insurance or otherwise) for any retired or former employee of any
Loan Party or any of its ERISA Affiliates or coverage after a participant's
termination of employment.

 



- 81 -

 

 

(j) Taxes, Etc. (i) All foreign, Federal and material state and local tax
returns and other reports required by applicable Requirements of Law to be filed
by any Loan Party have been filed, or extensions have been obtained, and (ii)
all taxes, assessments and other governmental charges imposed upon any Loan
Party or any property of any Loan Party in an aggregate amount for all such
taxes, assessments and other governmental charges exceeding $250,000 and which
have become due and payable on or prior to the date hereof have been paid,
except to the extent contested in good faith by proper proceedings which stay
the imposition of any penalty, fine or Lien resulting from the non-payment
thereof and with respect to which adequate reserves have been set aside for the
payment thereof on the Financial Statements in accordance with GAAP.

 

(k) Regulations T, U and X. No Loan Party is or will be engaged in the business
of extending credit for the purpose of purchasing or carrying margin stock
(within the meaning of Regulation T, U or X), and no proceeds of any Loan will
be used to purchase or carry any margin stock or to extend credit to others for
the purpose of purchasing or carrying any margin stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U and X.

 

(l) Nature of Business. No Loan Party is engaged in any business other than as
set forth on Schedule 6.01(l). No Inactive Subsidiary has any liabilities, owns
any assets having a value in excess of $50,000 in the aggregate for all such
Inactive Subsidiaries, or engages in any operations or business.

 

(m) Adverse Agreements, Etc. No Loan Party or any of its Subsidiaries is a party
to any Contractual Obligation or subject to any restriction or limitation in any
Governing Document or any judgment, order, regulation, ruling or other
requirement of a court or other Governmental Authority, which (either
individually or in the aggregate) has, or in the future could reasonably be
expected (either individually or in the aggregate) to have, a Material Adverse
Effect.

 

(n) Permits, Etc. Each Loan Party has, and is in compliance with, all permits,
licenses, authorizations, approvals, entitlements and accreditations required
for such Person lawfully to own, lease, manage or operate, or to acquire, each
business and Facility currently owned, leased, managed or operated, or to be
acquired, by such Person, except to the extent the failure to have or be in
compliance therewith could not reasonably be expected to have a Material Adverse
Effect. No condition exists or event has occurred which, in itself or with the
giving of notice or lapse of time or both, would result in the suspension,
revocation, impairment, forfeiture or non-renewal of any permit, license,
authorization, approval, entitlement or accreditation, the loss of which could
reasonably be expected to have a Material Adverse Effect, and there is no claim
that any thereof is not in full force and effect.

 

(o) Properties. Each Loan Party has good and marketable title to, valid
leasehold interests in, or valid licenses to use, all property and assets
material to its business, free and clear of all Liens, except Permitted Liens.
All such properties and assets are in good working order and condition, ordinary
wear and tear and damage caused by casualty (pending timely repair or
replacement) excepted.

 



- 82 -

 

 

(p) Employee and Labor Matters. There is (i) no unfair labor practice complaint
pending or, to the knowledge of any Loan Party, threatened against any Loan
Party before any Governmental Authority and no grievance or arbitration
proceeding pending or. to the knowledge of any Loan Party, threatened against
any Loan Party which arises out of or under any collective bargaining agreement,
(ii) no strike, labor dispute, slowdown, stoppage or similar action or grievance
pending or, to the knowledge of any Loan Party, threatened against any Loan
Party or (iii) to the knowledge of each Loan Party, no union representation
question existing with respect to the employees of any Loan Party and no union
organizing activity taking place with respect to any of the employees of any
Loan Party. No Loan Party or any of its ERISA Affiliates has incurred any
liability or obligation under the Worker Adjustment and Retraining Notification
Act ("WARN") or similar state law, which remains unpaid or unsatisfied. The
hours worked and payments made to employees of any Loan Party have not been in
violation of the Fair Labor Standards Act or any other applicable legal
requirements. All material payments due from any Loan Party on account of wages
and employee health and welfare insurance and other benefits have been paid or
accrued as a liability on the books of such Loan Party.

 

(q) Environmental Matters. Except as set forth on Schedule 6.01(q), (i) the
operations of each Loan Party are in material compliance with all Environmental
Laws; (ii) there has been no Release at any of the properties owned or operated
by any Loan Party or a predecessor in interest, or at any disposal or treatment
facility which received Hazardous Materials generated by any Loan Party or any
predecessor in interest which could reasonably be expected to have a Material
Adverse Effect; (iii) no Environmental Action has been asserted against any Loan
Party or any predecessor in interest nor does any Loan Party have knowledge or
notice of any threatened or pending Environmental Action against any Loan Party
or any predecessor in interest which could reasonably be expected to have a
Material Adverse Effect; (iv) no Environmental Actions have been asserted
against any facilities that may have received Hazardous Materials generated by
any Loan Party or any predecessor in interest which could reasonably be expected
to have a Material Adverse Effect; (v) no property now or formerly owned or
operated by a Loan Party has been used as a treatment or disposal site for any
Hazardous Material; (vi) no Loan Party has failed to report to the proper
Governmental Authority any Release which is required to be so reported by any
Environmental Laws which could reasonably be expected to have a Material Adverse
Effect; (vii) each Loan Party holds all licenses, permits and approvals required
under any Environmental Laws in connection with the operation of the business
carried on by it, except for such licenses, permits and approvals as to which a
Loan Party's failure to maintain or comply with could not reasonably be expected
to have a Material Adverse Effect; and (viii) no Loan Party has received any
notification pursuant to any Environmental Laws that (A) any work, repairs,
construction or Capital Expenditures are required to be made in respect as a
condition of continued compliance with any Environmental Laws, or any license,
permit or approval issued pursuant thereto or (B) any license, permit or
approval referred to above is about to be reviewed, made, subject to limitations
or conditions, revoked, withdrawn or terminated, in each case, except as could
not reasonably be expected to have a Material Adverse Effect.

 

(r) Insurance. Each Loan Party maintains the insurance and required services and
financial assurance as required by law and as required by Section 7.01(h).
Schedule 6.01(r) sets forth a list of all insurance maintained by each Loan
Party on the Effective Date.

 

(s) Use of Proceeds. The proceeds of the Loans shall be used to (a) refinance
the Existing Credit Facility and other existing indebtedness of the Borrowers
(b) for general working capital purposes of the Borrowers, (c) to pay fees and
expenses related to this Agreement, the other Loan Documents and the
transactions contemplated herein and therein, and (d) to finance the cash
consideration for the Future Ads Acquisition.

 



- 83 -

 

 

(t) Solvency. After giving effect to the transactions contemplated by this
Agreement and before and after giving effect to each Loan, the Loan Parties on a
consolidated basis are, Solvent. No transfer of property is being made by any
Loan Party and no obligation is being incurred by any Loan Party in connection
with the transactions contemplated by this Agreement or the other Loan Documents
with the intent to hinder, delay, or defraud either present or future creditors
of such Loan Party.

 

(u) Intellectual Property. Except as set forth on Schedule 6.01(u), each Loan
Party owns or licenses or otherwise has the right to use all Intellectual
Property rights that are necessary for the operation of its business, without
infringement upon or conflict with the rights of any other Person with respect
thereto, except for such infringements and conflicts which, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect. Set forth on Schedule 6.01(u) is a complete and accurate list as of the
Effective Date of (i) each item of Registered Intellectual Property owned by
each Loan Party; (ii) each material work of authorship owned by each Loan party
and which is not Registered Intellectual Property, and (iii) each material
Intellectual Property Contract to which each Loan Party is bound. No trademark
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened,
except for such infringements and conflicts which could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.
To the knowledge of each Loan Party, no patent, invention, device, application,
principle or any statute, law, rule, regulation, standard or code pertaining to
Intellectual Property is pending or proposed, which, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.

 

(v) Material Contracts. Set forth on Schedule 6.01(v) is a complete and accurate
list as of the Effective Date of all Material Contracts of each Loan Party,
showing the parties and subject matter thereof and amendments and modifications
thereto. Each such Material Contract (i) is in full force and effect and is
binding upon and enforceable against each Loan Party that is a party thereto
and, to the best knowledge of such Loan Party, all other parties thereto in
accordance with its terms (except to the extent such Material Contract has been
replaced with a new Material Contract containing terms no less favorable to the
Loan Parties than the Material Contract so replaced, in which case the
representations contained herein shall apply to such replacement Material
Contract), (ii) has not been otherwise amended or modified, except for
amendments or modifications that could not reasonably be expected to be adverse
to the interests of the Loan Parties or the Agents and the Lenders, and (iii) is
not in default due to the action of (A) any Loan Party or (B) to the best
knowledge of any Loan Party, any other party thereto, except to the extent that
any such default could not reasonably be expected to be adverse to the interests
of the Loan Parties or the Agents and the Lenders.

 

(w) Investment Company Act. None of the Loan Parties is (i) an "investment
company" or an "affiliated person" or "promoter" of, or "principal underwriter"
of or for, an "investment company", as such terms are defined in the Investment
Company Act of 1940, as amended, or (ii) subject to regulation under any
Requirement of Law that limits in any respect its ability to incur Indebtedness
or which may otherwise render all or a portion of the Obligations unenforceable.

 



- 84 -

 

 

(x) Customers and Suppliers. There exists no actual or threatened termination,
cancellation or limitation of, or modification to or change in, the business
relationship between (i) any Loan Party, on the one hand, and any customer or
any group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, or (ii) any Loan Party, on the one hand, and any supplier or any
group thereof, on the other hand, whose agreements with any Loan Party are
individually or in the aggregate material to the business or operations of such
Loan Party, in each case to the extent that such termination, cancellation,
limitation, modification or change could not reasonably be expected to result in
a Material Adverse Effect; and there exists no present state of facts or
circumstances that could give rise to or result in any such termination,
cancellation, limitation, modification or change.

 

(y) Credit Card Agreements. Set forth in Schedule 6.01(y) is a correct and
complete list of all of the Credit Card Agreements existing as of the Effective
Date between and/or among any Loan Party, any of its Affiliates, the Credit Card
Issuers, the Credit Card Processors and any of their affiliates. The Credit Card
Agreements constitute all of such agreements necessary for each Loan Party to
operate its business as presently conducted with respect to credit cards and
debit cards and no Account of the Loan Parties arise from purchases by customers
of Inventory or services with credit cards or debit cards, other than those
which are issued by Credit Card Issuers with whom any Loan Party has entered
into one of the Credit Card Agreements set forth on Schedule 6.01(y) hereto or
with whom each Loan Party has entered into a Credit Card Agreement in accordance
with this Section 6.01(y). Each of the Credit Card Agreements constitutes the
legal, valid and binding obligations of such Loan Party, enforceable against
such Loan Party in accordance with their respective terms except as such
enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium or similar laws of general applicability affecting the enforcement of
creditors' rights. To the knowledge of each Loan Party, no default or event of
default, or act, condition or event which after notice or passage of time or
both, would constitute a default or an event of default under any of the Credit
Card Agreements exists or has occurred and is continuing. Each Loan Party and,
to each Loan Party's knowledge, the other parties thereto, have complied in all
material respects with the terms and conditions of the Credit Card Agreements to
the extent necessary for such Loan Party to be entitled to receive all payments
thereunder. The Loan Parties have delivered, or caused to be delivered to the
Agents, true, correct and complete copies of all of the Credit Card Agreements.

 

(z) [Intentionally Omitted].

 



- 85 -

 

 

(aa) Anti-Money Laundering and Anti-Terrorism Laws.

 

(i) None of the Loan Parties, nor any Affiliate of any Loan Party that is
controlled by a Loan Party, nor, to the knowledge of any Loan Party, any other
Affiliate of any Loan Party, has violated or is in violation of any of the
Anti-Money Laundering and Anti-Terrorism Laws or has engaged in or conspired to
engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the Anti-Money Laundering and
Anti-Terrorism Laws.

 

(ii) None of the Loan Parties, nor any Affiliate of any Loan Party that is
controlled by a Loan Party, nor, to the knowledge of any Loan Party, any other
Affiliate of any Loan Party, nor any officer, director or principal shareholder
or owner of any of the Loan Parties, nor any of the Loan Parties' respective
agents acting or benefiting in any capacity in connection with the Loans, or
other transactions hereunder, is a Blocked Person.

 

(iii) None of the Loan Parties, nor any of their agents acting in any capacity
in connection with the Loans or other transactions hereunder, (A) conducts any
business with or for the benefit of any Blocked Person or engages in making or
receiving any contribution of funds, goods or services to, from or for the
benefit of any Blocked Person, or (B) deals in, or otherwise engages in any
transaction relating to, any property or interests in property blocked or
subject to blocking pursuant to any OFAC Sanctions Programs.

 

(bb) Anti-Bribery and Anti-Corruption Laws.

 

(i) The Loan Parties are in compliance with the U.S. Foreign Corrupt Practices
Act of 1977, as amended (the "FCPA"), and the anti-bribery and anti-corruption
laws of those jurisdictions in which they do business (collectively, the
"Anti-Corruption Laws").

 

(ii) None of the Loan Parties has at any time:

 

(A) offered, promised, paid, given, or authorized the payment or giving of any
money, gift or other thing of value, directly or indirectly, to or for the
benefit of any employee, official, representative, or other person acting on
behalf of any foreign (i.e., non-U.S.) Governmental Authority thereof, or of any
public international organization, or any foreign political party or official
thereof, or candidate for foreign political office (collectively, "Foreign
Official"), for the purpose of: (1) influencing any act or decision of such
Foreign Official in his, her, or its official capacity; or (2) inducing such
Foreign Official to do, or omit to do, an act in violation of the lawful duty of
such Foreign Official, or (3) securing any improper advantage, in order to
obtain or retain business for, or with, or to direct business to, any Person; or

 

(B) acted or attempted to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

 

(iii) There are, and have been, no allegations, investigations or inquiries with
regard to a potential violation of any Anti-Corruption Law by any of the Loan
Parties or, to the knowledge of any Loan Party, any of their respective current
or former directors, officers, employees, stockholders or agents, or other
persons acting or purporting to act on their behalf.

 

(iv) The Loan Parties have adopted, implemented and maintain anti-bribery and
anti-corruption policies and procedures that are reasonably designed to ensure
compliance with the Anti-Corruption Laws.

 



- 86 -

 

 

(cc) Full Disclosure.

 

(i) Each Loan Party has disclosed to the Agents all agreements, instruments and
corporate or other restrictions to which it is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. None of the reports, financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Agents (other than forward-looking information and projections
and information of a general economic nature and general information about
Borrowers' industry) in connection with the negotiation of this Agreement or
delivered hereunder (as modified or supplemented by other information so
furnished) contains any material misstatement of fact or omits to state any
material fact necessary to make the statements therein, in the light of the
circumstances under which it was made, not misleading.

 

(ii) All Projections, have been prepared on a reasonable basis and in good faith
based on assumptions, estimates, methods and tests that are believed by the Loan
Parties to be reasonable at the time such Projections were prepared and
information believed by the Loan Parties to have been accurate based upon the
information available to the Loan Parties at the time such Projections were
furnished to the Lenders, and Parent is not be aware of any facts or information
that would lead it to believe that such Projections are incorrect or misleading
in any material respect; it being understood that (1) Projections are by their
nature subject to significant uncertainties and contingencies, many of which are
beyond the Loan Parties' control, (2) actual results may differ materially from
the Projections and such variations may be material and (3) the Projections are
not a guarantee of performance.

 

ARTICLE VII

 

COVENANTS OF THE LOAN PARTIES

 

Section 7.01 Affirmative Covenants. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party will, unless the Required Lenders shall otherwise
consent in writing (it being understood that only the Administrative Borrower
shall be required to comply with the requirements set forth in clause (a), other
than clauses (a)(viii), (x) through (xv), (xvii) and (xix), which shall be
required to be complied with by all Loan Parties that are affected):

 

(a) Reporting Requirements. Furnish to each Agent and each Lender:

 

(i) as soon as available, and in any event within 30 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date, (A)
internally prepared consolidated and consolidating balance sheets, statements of
operations and retained earnings and statements of cash flows as at the end of
such fiscal month, and for the period commencing at the end of the immediately
preceding Fiscal Year and ending with the end of such fiscal month, setting
forth in each case in comparative form the figures for the corresponding date or
period set forth in (1) the financial statements for the immediately preceding
Fiscal Year, and (2) the Projections, all in reasonable detail and certified by
an Authorized Officer of the Parent as fairly presenting, in all material
respects, the financial position of the Parent and its Subsidiaries as at the
end of such fiscal month and the results of operations, retained earnings and
cash flows of the Parent and its Subsidiaries for such fiscal month and for such
year-to-date period, in accordance with GAAP applied in a manner consistent with
that of the most recent audited financial statements furnished to the Agents and
the Lenders, subject to the absence of footnotes and normal year-end
adjustments, and (B) a report of price and volume key performance indicators by
category during such fiscal month, in a form reasonably satisfactory to the
Agents and consistent with historical practices;

 



- 87 -

 

 

(ii) as soon as available and in any event within 45 days after the end of each
fiscal quarter of the Parent and its Subsidiaries or such later date as the
filing of the financial statements referred to in this Section 7.01(a)(ii) may
be extended in accordance with the rules of the SEC (but, in any event, not in
excess of 5 days), commencing with the first fiscal quarter of the Parent and
its Subsidiaries ending after the Effective Date, consolidated and consolidating
balance sheets, statements of operations and retained earnings and statements of
cash flows of the Parent and its Subsidiaries as at the end of such quarter, and
for the period commencing at the end of the immediately preceding Fiscal Year
and ending with the end of such quarter, setting forth in each case in
comparative form the figures for the corresponding date or period set forth in
(A) the financial statements for the immediately preceding Fiscal Year and (B)
the Projections, all in reasonable detail and certified by an Authorized Officer
of the Parent as fairly presenting, in all material respects, the financial
position of the Parent and its Subsidiaries as of the end of such quarter and
the results of operations and cash flows of the Parent and its Subsidiaries for
such quarter and for such year-to-date period, in accordance with GAAP applied
in a manner consistent with that of the most recent audited financial statements
of the Parent and its Subsidiaries furnished to the Agents and the Lenders,
subject to the absence of footnotes and normal year-end adjustments;

 

(iii) as soon as available, and in any event within 90 days after the end of
each Fiscal Year of the Parent and its Subsidiaries or such later date as the
filing of the financial statements referred to in this Section 7.01(a)(iii) may
be extended in accordance with the rules of the SEC (but, in any event, not in
excess of 15 days), consolidated and consolidating balance sheets, statements of
operations and retained earnings and statements of cash flows of the Parent and
its Subsidiaries as at the end of such Fiscal Year, setting forth in each case
in comparative form the figures for the corresponding date or period set forth
in (A) the financial statements for the immediately preceding Fiscal Year, and
(B) the Projections, all in reasonable detail and prepared in accordance with
GAAP, and accompanied by a report and an opinion, prepared in accordance with
generally accepted auditing standards, of independent certified public
accountants of recognized standing selected by the Parent and reasonably
satisfactory to the Agents (it being agreed that Marcum LLP is satisfactory to
the Agents as of the Effective Date) (which opinion shall be without (1) a
"going concern" or like qualification or exception, (2) any qualification or
exception as to the scope of such audit, or (3) any qualification which relates
to the treatment or classification of any item and which, as a condition to the
removal of such qualification, would require an adjustment to such item, the
effect of which would be to cause any noncompliance with the provisions of
Section 7.03), together with a written statement of such accountants (x) to the
effect that, in making the examination necessary for their certification of such
financial statements, they have not obtained any knowledge of the existence of
an Event of Default or a Default under Section 7.03 or (y) if such accountants
shall have obtained any knowledge of the existence of an Event of Default or
such Default, describing the nature thereof;

 



- 88 -

 

 

(iv) simultaneously with the delivery of the financial statements of the Parent
and its Subsidiaries required by clauses (i), (ii) and (iii) of this Section
7.01(a), a certificate of an Authorized Officer of the Parent (a "Compliance
Certificate"):

 

(A) stating that such Authorized Officer has reviewed the provisions of this
Agreement and the other Loan Documents and has made or caused to be made under
his or her supervision a review of the condition and operations of the Parent
and its Subsidiaries during the period covered by such financial statements with
a view to determining whether the Parent and its Subsidiaries were in compliance
with all of the provisions of this Agreement and such Loan Documents at the
times such compliance is required hereby and thereby, and that such review has
not disclosed, and such Authorized Officer has no knowledge of, the occurrence
and continuance during such period of an Event of Default or Default or, if an
Event of Default or Default had occurred and continued or is continuing,
describing the nature and period of existence thereof and the action which the
Parent and its Subsidiaries propose to take or have taken with respect thereto,

 

(B) in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clauses (ii) and (iii) of this Section 7.01(a), (1)
attaching a schedule showing the calculation of the financial covenants
specified in Section 7.03 and (2) including a discussion and analysis of the
financial condition and results of operations of the Parent and its Subsidiaries
for the portion of the Fiscal Year then elapsed and discussing the reasons for
any significant variations from the Projections for such period and the figures
for the corresponding period in the previous Fiscal Year, and

 

(C) in the case of the delivery of the financial statements of the Parent and
its Subsidiaries required by clause (iii) of this Section 7.01(a), attaching (1)
a summary of all material insurance coverage maintained as of the date thereof
by any Loan Party and all material insurance coverage planned to be maintained
by any Loan Party, together with such other related documents and information as
the Administrative Agent may reasonably require, (2) the calculation of the
Excess Cash Flow in accordance with the terms of Section 2.05(c) and (3)
confirmation that there have been no changes to the information contained in
each of the Perfection Certificates delivered on the Effective Date or the date
of the most recently updated Perfection Certificate delivered pursuant to this
clause (iv) and/or attaching an updated Perfection Certificate identifying any
such changes to the information contained therein;

 

(v) as soon as available and in any event within 20 days after the end of each
fiscal month of the Parent and its Subsidiaries commencing with the first fiscal
month of the Parent and its Subsidiaries ending after the Effective Date,
reports in form and detail reasonably satisfactory to the Agents and certified
by an Authorized Officer of the Administrative Borrower as being accurate and
complete (A) listing all Accounts of the Loan Parties as of such day, which
shall include the amount and age of each such Account, showing separately those
which are more than 30, 60, 90 and 120 days old and a description of all Liens,
set-offs, defenses and counterclaims with respect thereto, together with a
reconciliation of such schedule with the schedule delivered to the Agents
pursuant to this clause (v)(A) for the immediately preceding fiscal month, and
such other information as any Agent may reasonably request, and (B) listing all
accounts payable of the Loan Parties as of each such day which shall include the
amount and age of each such account payable, and such other information as any
Agent may reasonably request, all in detail and in form reasonably satisfactory
to the Agents;

 



- 89 -

 

 

(vi) as soon as available and in any event (x) within 20 days after the end of
each fiscal month of the Parent and its Subsidiaries commencing with the first
fiscal month of the Parent and its Subsidiaries ending after the Effective Date,
a Borrowing Base Certificate, current as of last Business day of such month (the
"Reference Month") which, for avoidance of doubt, shall include all Eligible
Accounts that have arisen as the result of revenue generated before the end of
the Reference Month; provided that, in each case, an invoice has been sent out
by the date on which the Borrowing Base Certificate is delivered, supported by
schedules showing the derivation thereof and containing such detail and other
information as any Agent may request from time to time, and (y) on or before
Friday of each week, a sales and collections report (including sales journals,
credit listings and cash receipts journals) in form and substance reasonably
satisfactory to the Agents, prepared as of Friday of the prior week; provided
that any report submitted pursuant to the preceding clause (y) shall not, in and
of itself, cause an adjustment to the Borrowing Base except in the manner
provided in the following proviso; and provided further that the Borrowing Base
set forth in any Borrowing Base Certificate shall not be binding upon Agents or
restrictive of any Agent’s rights under this Agreement, and the Administrative
Agent may further adjust the Borrowing Base to reflect sales reported by the
Borrowers and collections applied by the Administrative Agent;

 

(vii) as soon as available, and, in any event, not later than 90 days prior to
the end of each Fiscal Year, a certificate of an Authorized Officer of the
Parent (A) attaching Projections for the Parent and its Subsidiaries,
supplementing and superseding the Projections previously required to be
delivered pursuant to this Agreement, prepared on a monthly basis and otherwise
in form and substance reasonably satisfactory to the Agents, for the immediately
succeeding Fiscal Year for the Parent and its Subsidiaries and (B) certifying
that the representations and warranties set forth in Section 6.01(cc)(ii) are
true and correct with respect to the Projections;

 

(viii) promptly after submission to any Governmental Authority, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party other than routine inquiries by such
Governmental Authority;

 

(ix) as soon as possible, and in any event within 3 days after the occurrence of
an Event of Default or Default or the occurrence of any event or development
that could reasonably be expected to have a Material Adverse Effect, the written
statement of an Authorized Officer of the Administrative Borrower setting forth
the details of such Event of Default or Default or other event or development
having a Material Adverse Effect and the action which the affected Loan Party
proposes to take with respect thereto;

 



- 90 -

 

 

(x) (A) as soon as possible and in any event within 10 days after any Loan Party
or any ERISA Affiliate thereof knows or has reason to know that (1) any
Reportable Event with respect to any Employee Plan has occurred, (2) any other
Termination Event with respect to any Employee Plan has occurred, or (3) an
accumulated funding deficiency has been incurred or an application has been made
to the Secretary of the Treasury for a waiver or modification of the minimum
funding standard (including installment payments) or an extension of any
amortization period under Section 412 of the Internal Revenue Code with respect
to an Employee Plan, a statement of an Authorized Officer of the Administrative
Borrower setting forth the details of such occurrence and the action, if any,
which such Loan Party or such ERISA Affiliate proposes to take with respect
thereto, (B) promptly and in any event within 3 days after receipt thereof by
any Loan Party or any ERISA Affiliate thereof from the PBGC, copies of each
notice received by any Loan Party or any ERISA Affiliate thereof of the PBGC's
intention to terminate any Plan or to have a trustee appointed to administer any
Plan, (C) promptly and in any event within 10 days after the filing thereof with
the Internal Revenue Service if requested by any Agent, copies of each Schedule
B (Actuarial Information) to the annual report (Form 5500 Series) with respect
to each Employee Plan and Multiemployer Plan, (D) promptly and in any event
within 10 days after any Loan Party or any ERISA Affiliate thereof knows or has
reason to know that a required installment within the meaning of Section 412 of
the Internal Revenue Code has not been made when due with respect to an Employee
Plan, (E) promptly and in any event within 3 days after receipt thereof by any
Loan Party or any ERISA Affiliate thereof from a sponsor of a Multiemployer Plan
or from the PBGC, a copy of each notice received by any Loan Party or any ERISA
Affiliate thereof concerning the imposition or amount of withdrawal liability
under Section 4202 of ERISA or indicating that such Multiemployer Plan may enter
reorganization status under Section 4241 of ERISA, and (F) promptly and in any
event within 10 days after any Loan Party or any ERISA Affiliate thereof sends
notice of a plant closing or mass layoff (as defined in WARN) to employees,
copies of each such notice sent by such Loan Party or such ERISA Affiliate
thereof;

 

(xi) promptly after the commencement thereof but in any event not later than 5
days after service of process with respect thereto on, or the obtaining of
knowledge thereof by, any Loan Party, notice of each action, suit or proceeding
before any court or other Governmental Authority or other regulatory body or any
arbitrator which, if adversely determined, could reasonably be expected to have
a Material Adverse Effect;

 

(xii) as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with any Material Contract or any Acquisition
Document;

 

(xiii) as soon as possible and in any event within 5 days after execution,
receipt or delivery thereof, copies of any material notices that any Loan Party
executes or receives in connection with the sale or other Disposition of the
Equity Interests of, or all or substantially all of the assets of, any Loan
Party;

 

(xiv) promptly after (A) the sending or filing thereof, copies of all
statements, reports and other information any Loan Party sends to any holders of
its Indebtedness or its securities or files with the SEC or any national
(domestic or foreign) securities exchange and (B) the receipt thereof, a copy of
any material notice received from any holder of its Indebtedness;

 

(xv) promptly upon receipt thereof, copies of all financial reports (including,
without limitation, management letters), if any, submitted to any Loan Party by
its auditors in connection with any annual or interim audit of the books
thereof;

 



- 91 -

 

 

(xvi) promptly upon request, any certification or other evidence requested from
time to time by any Lender in its sole discretion, confirming the Borrowers'
compliance with Section 7.02(r);

 

(xvii) as soon as available, but in any event not later than 5 Business Days
after receipt by any Loan Party, the monthly statements received by any Loan
Party from any Credit Card Issuers or Credit Card Processors;

 

(xviii) simultaneously with the delivery of the financial statements of the
Parent and its Subsidiaries required by clauses (i), (ii) and (iii) of this
Section 7.01(a), if, as a result of any change in accounting principles and
policies from those used in the preparation of the Financial Statements that is
permitted by Section 7.02(q), the consolidated financial statements of the
Parent and its Subsidiaries delivered pursuant to clauses (i), (ii) and (iii) of
this Section 7.01(a) will differ from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to the Agents; and

 

(xix) promptly upon request, such other information concerning the condition or
operations, financial or otherwise, of any Loan Party as any Agent may from time
to time may reasonably request.

 

(b) Additional Borrowers, Guarantors and Collateral Security. Cause:

 

(i) each Subsidiary of any Loan Party not in existence on the Effective Date, to
execute and deliver to the Agents promptly and in any event within 3 days after
the formation, acquisition or change in status thereof, (A) a Joinder Agreement,
pursuant to which such Subsidiary shall be made a party to this Agreement as a
Borrower or a Guarantor, (B) a supplement to the Security Agreement, together
with (1) certificates evidencing all of the Equity Interests of any Person owned
by such Subsidiary required to be pledged under the terms of the Security
Agreement, (2) undated stock powers for such Equity Interests executed in blank
with signature guaranteed, and (3) such opinions of counsel as the Collateral
Agent may reasonably request, (C) to the extent required under the terms of this
Agreement, one or more Mortgages creating on the real property of such
Subsidiary a perfected, first priority Lien (in terms of priority, subject only
to Permitted Specified Liens) on such real property and such other Real Property
Deliverables as may be required by the Collateral Agent with respect to each
such real property, (D) Credit Card Acknowledgements with respect to any Credit
Card Agreements of such Subsidiary and (E) such other agreements, instruments,
approvals or other documents reasonably requested by any Agent in order to
create, perfect, establish the first priority of or otherwise protect any Lien
purported to be covered by any such Security Agreement or Mortgage or otherwise
to effect the intent that such Subsidiary shall become bound by all of the
terms, covenants and agreements contained in the Loan Documents and that all
property and assets of such Subsidiary shall become Collateral for the
Obligations; and

 



- 92 -

 

 

(ii) each owner of the Equity Interests of any such Subsidiary to execute and
deliver promptly and in any event within 3 days after the formation or
acquisition of such Subsidiary a Pledge Amendment (as defined in the Security
Agreement), together with (A) certificates evidencing all of the Equity
Interests of such Subsidiary required to be pledged under the terms of the
Security Agreement, (B) undated stock powers or other appropriate instruments of
assignment for such Equity Interests executed in blank with signature
guaranteed, (C) such opinions of counsel as the Collateral Agent may reasonably
request and (D) such other agreements, instruments, approvals or other documents
reasonably requested by the Collateral Agent.

 

Notwithstanding the foregoing, no Foreign Subsidiary shall be required to become
a Guarantor hereunder (and, as such, shall not be required to deliver the
documents required by clause (i) above); provided, however, that if the Equity
Interests of a Foreign Subsidiary are owned by a Loan Party, such Loan Party
shall deliver all such documents, instruments, agreements (including, without
limitation, at the reasonable request of the Collateral Agent, a pledge
agreement governed by the laws of the jurisdiction of the organization of such
Foreign Subsidiary) and certificates described in clause (ii) above to the
Collateral Agent, and take all commercially reasonable actions reasonably
requested by the Collateral Agent or otherwise necessary to grant and to perfect
a first-priority Lien (subject to Permitted Specified Liens) in favor of the
Collateral Agent, for the benefit of the Agents and the Lenders, in 65% of the
voting Equity Interests of such Foreign Subsidiary and 100% of all other Equity
Interests of such Foreign Subsidiary owned by such Loan Party.

 

(c) Compliance with Laws; Payment of Taxes.

 

(i) Comply, and cause each of its Subsidiaries to comply, in all material
respects, with all material Requirements of Law (including, without limitation,
all Environmental Laws), judgments and awards (including any settlement of any
claim that, if breached, could give rise to any of the foregoing).

 

(ii) Pay, and cause each of its Subsidiaries to pay, in full before delinquency
or before the expiration of any extension period, all taxes, assessments and
other governmental charges imposed upon any Loan Party or any of its
Subsidiaries or any property of any Loan Party or any of its Subsidiaries in an
aggregate amount for all such taxes, assessments and other governmental charges
exceeding $250,000, except to the extent contested in good faith by proper
proceedings which stay the imposition of any penalty, fine or Lien resulting
from the non-payment thereof and with respect to which adequate reserves have
been set aside for the payment thereof in accordance with GAAP.

 

(d) Preservation of Existence, Etc. Except as provided in Section 7.02(c),
maintain and preserve, and cause each of its Subsidiaries to maintain and
preserve, its existence, rights and privileges, and become or remain, and cause
each of its Subsidiaries to become or remain, duly qualified and in good
standing in each jurisdiction in which the character of the properties owned or
leased by it or in which the transaction of its business makes such
qualification necessary, except to the extent that the failure to be so
qualified could not reasonably be expected to have a Material Adverse Effect.

 



- 93 -

 

 

(e) Keeping of Records and Books of Account. Keep, and cause each of its
Subsidiaries to keep, adequate records and books of account, with complete
entries made to permit the preparation of financial statements in accordance
with GAAP.

 

(f) Inspection Rights. Permit, and cause each of its Subsidiaries to permit, the
agents and representatives of any Agent at any time and from time to time during
normal business hours, at the expense of the Borrowers, to examine and make
copies of and abstracts from its records and books of account, to visit and
inspect its properties, to verify materials, leases, notes, accounts receivable,
deposit accounts and its other assets, to conduct audits, physical counts,
valuations, appraisals, Phase I Environmental Site Assessments (and, if
requested by the Collateral Agent based upon the results of any such Phase I
Environmental Site Assessment, a Phase II Environmental Site Assessment) or
examinations and to discuss its affairs, finances and accounts with any of its
directors, officers, managerial employees, independent accountants or any of its
other representatives. In furtherance of the foregoing, each Loan Party hereby
authorizes its independent accountants, and the independent accountants of each
of its Subsidiaries, to discuss the affairs, finances and accounts of such
Person (independently or together with representatives of such Person) with the
agents and representatives of any Agent in accordance with this Section 7.01(f).
At all times other than when an Event of Default has occurred and is continuing,
the Administrative Agent shall give the Administrative Borrower reasonable
advance notice of any desired action pursuant to this Section 7.01(f).

 

(g) Maintenance of Properties, Etc. Maintain and preserve, and cause each of its
Subsidiaries to maintain and preserve, all of its properties which are necessary
or useful in the proper conduct of its business in good working order and
condition, ordinary wear and tear and casualty excepted, and comply, and cause
each of its Subsidiaries to comply, at all times with the provisions of all
leases to which it is a party as lessee or under which it occupies property, so
as to prevent any loss or forfeiture thereof or thereunder, except to the extent
the failure to so maintain and preserve or so comply could not reasonably be
expected to have a Material Adverse Effect.

 

(h) Maintenance of Insurance. Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations (including, without limitation, comprehensive general liability,
hazard, rent, worker's compensation and business interruption insurance) with
respect to its properties (including all real properties leased or owned by it)
and business, in such amounts and covering such risks as is required by any
Governmental Authority having jurisdiction with respect thereto or as is carried
generally in accordance with sound business practice by companies in similar
businesses similarly situated and in any event in amount, adequacy and scope
reasonably satisfactory to the Agents. All policies covering the Collateral are
to be made payable to the Collateral Agent for the benefit of the Agents and the
Lenders, as its interests may appear, in case of loss, under a standard
non-contributory "lender" or "secured party" clause and are to contain such
other provisions as the Agents may require to fully protect the Lenders'
interest in the Collateral and to any payments to be made under such policies.
All certificates of insurance are to be delivered to the Collateral Agent (with
copies to the Administrative Agent) and the policies are to be premium prepaid,
with the loss payable and additional insured endorsement in favor of the
Collateral Agent and such other Persons as the Collateral Agent may designate
from time to time, and shall provide for not less than 30 days' (10 days' in the
case of non-payment) prior written notice to the Collateral Agent of the
exercise of any right of cancellation. If any Loan Party or any of its
Subsidiaries fails to maintain such insurance, any Agent may arrange for such
insurance, but at the Borrowers' expense and without any responsibility on any
Agent's part for obtaining the insurance, the solvency of the insurance
companies, the adequacy of the coverage, or the collection of claims. Upon the
occurrence and during the continuance of an Event of Default, the Collateral
Agent shall have the sole right, in the name of the Lenders, any Loan Party and
its Subsidiaries, to file claims under any insurance policies, to receive,
receipt and give acquittance for any payments that may be payable thereunder,
and to execute any and all endorsements, receipts, releases, assignments,
reassignments or other documents that may be necessary to effect the collection,
compromise or settlement of any claims under any such insurance policies.

 



- 94 -

 

 

(i) Obtaining of Permits, Etc. Obtain, maintain and preserve, and cause each of
its Subsidiaries to obtain, maintain and preserve, and take all necessary action
to timely renew, all permits, licenses, authorizations, approvals, entitlements
and accreditations that are necessary or useful in the proper conduct of its
business, in each case, except to the extent the failure to obtain, maintain,
preserve or take such action could not reasonably be expected to have a Material
Adverse Effect.

 

(j) Environmental. (i)  Keep any property either owned or operated by it or any
of its Subsidiaries free of any Environmental Liens; (ii) comply, and cause each
of its Subsidiaries to comply, with all Environmental Laws and provide to the
Collateral Agent any documentation of such compliance which the Collateral Agent
may reasonably request; (iii) provide the Agents written notice within 5 days of
any Release of a Hazardous Material in excess of any reportable quantity from or
onto property at any time owned or operated by it or any of its Subsidiaries and
take any Remedial Actions required to abate said Release; and (iv) provide the
Agents with written notice within 10 days of the receipt of any of the
following: (A) notice that an Environmental Lien has been filed against any
property of any Loan Party or any of its Subsidiaries; (B) commencement of any
Environmental Action or notice that an Environmental Action will be filed
against any Loan Party or any of its Subsidiaries; and (C) notice of a
violation, citation or other administrative order which could reasonably be
expected to have a Material Adverse Effect.

 

(k) Fiscal Year. Cause the Fiscal Year of the Parent and its Subsidiaries to end
on December 31 of each calendar year unless the Agents consent to a change in
such Fiscal Year (and appropriate related changes to this Agreement).

 

(l) Landlord Waivers; Collateral Access Agreements. Subject to Section 5.03, at
any time (i) any Collateral with a book value in excess of $250,000 (when
aggregated with all other Collateral at the same location), or (ii) any books
and records related to any Collateral, is located on any real property of a Loan
Party (whether such real property is now existing or acquired after the
Effective Date) which is not owned by a Loan Party, or is stored on the premises
of a bailee, warehouseman, or similar party, use commercially reasonable efforts
to obtain written subordinations or waivers or collateral access agreements, as
the case may be, in form and substance reasonably satisfactory to the Agents.

 



- 95 -

 

 

(m) After Acquired Real Property. Upon the acquisition by it or any of its
Subsidiaries after the date hereof of any fee interest in any real property
(wherever located) (each such interest being a "New Facility") (i) with a
Current Value (as defined below) in excess of $1,000,000 immediately so notify
the Agents, setting forth with specificity a description of the interest
acquired, the location of the real property, any structures or improvements
thereon and either an appraisal or such Loan Party's good-faith estimate of the
current value of such real property (for purposes of this Section, the "Current
Value"). The Collateral Agent shall notify such Loan Party whether it intends to
require a Mortgage (and any other Real Property Deliverables) with respect to
such New Facility. Upon receipt of such notice requesting a Mortgage (and any
other Real Property Deliverables), the Person that has acquired such New
Facility shall promptly furnish the same to the Collateral Agent. The Borrowers
shall pay all fees and expenses, including, without limitation, reasonable
attorneys' fees and expenses, and all title insurance charges and premiums, in
connection with each Loan Party's obligations under this Section 7.01(m).

 

(n) Anti-Bribery and Anti-Corruption Laws. Maintain, and cause each of its
Subsidiaries to maintain, anti-bribery and anti-corruption policies and
procedures that are reasonably designed to ensure compliance with the
Anti-Corruption Laws.

 

(o) Lender Meetings. Upon the request of any Agent or the Required Lenders
(which request, so long as no Event of Default shall have occurred and be
continuing, shall not be made more than once during each Fiscal Year, or, in the
case of meetings conducted by telephone, not more than once each month),
participate in a meeting with the Agents and the Lenders at the Borrowers'
corporate offices (or at such other location as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders or by telephone
in the case of the monthly meetings) at such time as may be agreed to by the
Administrative Borrower and such Agent or the Required Lenders and participate
in monthly telephonic calls..

 



- 96 -

 

 

(p) Board Observation Rights. The Collateral Agent shall be entitled to
designate one observer (the "Board Observer") to attend any regular meeting
(a "BOD Meeting") of the Board of Directors of the Parent (or its direct or
indirect ultimate parent holding company) or any of its Subsidiaries (or, in
each case, any relevant committees thereof), except that the Board Observer
shall not be entitled to vote on matters presented to or discussed by the Board
of Directors (or any relevant committee thereof) of the Parent (or its direct or
indirect ultimate parent holding company) or any of its Subsidiaries at any such
meetings. The Board Observer shall be timely notified of the time and place of
any BOD Meetings (which shall be held no less than once per quarter) and will be
given written notice of all proposed actions to be taken by the Board of
Directors (or any relevant committee thereof) of the Parent (or its direct or
indirect ultimate parent holding company) and any of its Subsidiaries at such
meeting as if the Board Observer were a member thereof. Such notice shall
describe in reasonable detail the nature and substance of the matters to be
discussed and/or voted upon at such meeting (or the proposed actions to be taken
by written consent without a meeting). The Board Observer shall have the right
to receive all information provided to the members of the Board of Directors or
any similar group performing an executive oversight or similar function (or any
relevant committee thereof) of the Parent (or its direct or indirect ultimate
parent holding company) and any of its Subsidiaries in anticipation of or at
such meeting (regular or special and whether telephonic or otherwise), in
addition to copies of the records of the proceedings or minutes of such meeting,
when provided to the members, and the Board Observer shall keep such materials
and information confidential in accordance with Section 12.19 of this Agreement.
The Borrowers shall reimburse the Board Observer for all reasonable
out-of-pocket costs and expenses incurred in connection with its participation
in any such BOD Meeting. Notwithstanding the foregoing, the presiding officer of
a BOD Meeting, upon his or her reasonable good faith determination that it is
necessary to do so (i) to protect confidential information of any Loan Party or
information of a third party that a Loan Party is required to keep confidential,
may exclude the Board Observer from any part of a BOD Meeting where such
information is discussed or presented or require the Board Observer to execute a
non-disclosure agreement in customary form with respect to such information and
(ii) to protect the attorney-client privilege or other legal privilege, may
exclude the Board Observer from any part of a BOD Meeting where the presence of
the Board Observer would jeopardize any such privilege.

 

(q) [Intentionally Omitted.]

 

(r) Credit Card Agreements. Each of the Loan Parties shall: (a) observe and
perform all material terms, covenants, conditions and provisions of the Credit
Card Agreements to be observed and performed by it at the times set forth
therein; (b) not do, permit, suffer or refrain from doing anything, as a result
of which there could be a material default under or material breach of any of
the terms of any of the Credit Card Agreements; (c) at all times maintain in
full force and effect the Credit Card Agreements and not terminate, cancel,
surrender, or materially modify, amend, waive or release any of the Credit Card
Agreements, or consent to or permit to occur any of the foregoing; except, that,
(i) any such Loan Party may terminate or cancel any of the Credit Card
Agreements in the ordinary course of the business of such Loan Party; provided,
that, such Loan Party shall give the Agents not less than 15 days' prior written
notice of its intention to so terminate or cancel any of the Credit Card
Agreements, and (ii) any Loan Party may modify or amend any of the Credit Card
Agreement, so long as such modification or amendment does not give the Credit
Card Issuer or Credit Card Processor party thereto greater rights to set-off
against amounts otherwise payable to such Loan Party or greater rights to cease
or suspend payments to such Loan Party; (d) not enter into any new Credit Card
Agreements with any new Credit Card Issuer or Credit Card Processor unless (i)
the Agents shall have received not less than 30 days' prior written notice of
the intention of such Loan Party to enter into such agreement (together with
such other information with respect thereto as the Agents may request) and (ii)
such Loan Party delivers, or causes to be delivered to the Agents, a Credit Card
Acknowledgment in favor of the Collateral Agent; and (e) furnish to the Agents,
promptly upon the request of any Agent, such information and evidence as any
Agent may reasonably require from time to time concerning the observance,
performance and compliance by such Loan Party or the other party or parties
thereto with the terms, covenants or provisions of the Credit Card Agreements.

 



- 97 -

 

 

(s) Further Assurances. Take such action and execute, acknowledge and deliver,
and cause each of its Subsidiaries to take such action and execute, acknowledge
and deliver, at its sole cost and expense, such agreements, instruments or other
documents as any Agent may require from time to time in order (i) to carry out
more effectively the purposes of this Agreement and the other Loan Documents,
(ii) to subject to valid and perfected first priority Liens any of the
Collateral or any other property of any Loan Party and its Subsidiaries,
(iii) to establish and maintain the validity and effectiveness of any of the
Loan Documents and the validity, perfection and priority of the Liens intended
to be created thereby, and (iv) to better assure, convey, grant, assign,
transfer and confirm unto each Secured Party the rights now or hereafter
intended to be granted to it under this Agreement or any other Loan Document
(including, without limitation, upon the occurrence of an Event of Default,
causing each Credit Card Issuer and Credit Card Processor to direct all payments
(due to any Loan Party) of all credit card charges submitted by any Loan Party
to such Credit Card Issuer and Credit Card Processor to the Cash Management
Accounts). In furtherance of the foregoing, to the maximum extent permitted by
applicable law, each Loan Party (i) authorizes each Agent to execute any such
agreements, instruments or other documents in such Loan Party's name and to file
such agreements, instruments or other documents in any appropriate filing
office, (ii) authorizes each Agent to file any financing statement required
hereunder or under any other Loan Document, and any continuation statement or
amendment with respect thereto, in any appropriate filing office without the
signature of such Loan Party, and (iii) ratifies the filing of any financing
statement, and any continuation statement or amendment with respect thereto,
filed without the signature of such Loan Party prior to the date hereof.

 

Section 7.02 Negative Covenants. So long as any principal of or interest on any
Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing:

 

(a) Liens, Etc. Create, incur, assume or suffer to exist, or permit any of its
Subsidiaries to create, incur, assume or suffer to exist, any Lien upon or with
respect to any of its properties, whether now owned or hereafter acquired; file
or suffer to exist under the Uniform Commercial Code or any Requirement of Law
of any jurisdiction, a financing statement (or the equivalent thereof) that
names it or any of its Subsidiaries as debtor; sign or suffer to exist any
security agreement authorizing any secured party thereunder to file such
financing statement (or the equivalent thereof) other than, as to all of the
above, Permitted Liens; provided, that, no Liens shall be permitted on any
assets included in the Borrowing Base other than the Liens of the Collateral
Agent for the benefit of the Secured Parties, Liens contemplated by clause (b)
of the definition of Permitted Liens and inchoate Permitted Liens.

 

(b) Indebtedness. Create, incur, assume, guarantee or suffer to exist, or
otherwise become or remain liable with respect to, or permit any of its
Subsidiaries to create, incur, assume, guarantee or suffer to exist or otherwise
become or remain liable with respect to, any Indebtedness other than Permitted
Indebtedness.

 



- 98 -

 

 

(c) Fundamental Changes; Dispositions.

 

(i) Wind-up, liquidate or dissolve, or merge, consolidate or amalgamate with any
Person, or permit any of its Subsidiaries to do (or agree to do) any of the
foregoing; provided, however, that any wholly-owned Subsidiary of any Loan Party
(other than a Borrower) may be merged into such Loan Party or another
wholly-owned Subsidiary of such Loan Party, or may consolidate or amalgamate
with another wholly-owned Subsidiary of such Loan Party, so long as (A) no other
provision of this Agreement would be violated thereby, (B) other than in the
case of the merger of an Inactive Subsidiary into a Loan Party (or another
Inactive Subsidiary), such Loan Party gives the Agents at least 10 days' prior
written notice of such merger, consolidation or amalgamation accompanied by
drafts of all material agreements, documents and instruments relating to such
merger, consolidation or amalgamation, including, but not limited to, drafts of
the certificate or certificates of merger or amalgamation to be filed with each
appropriate Secretary of State, (C) no Default or Event of Default shall have
occurred and be continuing either before or after giving effect to such
transaction, (D) the Lenders' rights in any Collateral, including, without
limitation, the existence, perfection and priority of any Lien thereon, are not
adversely affected by such merger, consolidation or amalgamation, (E) promptly
following the consummation of such merger, consolidation or amalgamation, such
Loan Party delivers a file-stamped company of the certificate of merger,
consolidation or amalgamation to the Agents, and (F) other than in the case of
the merger of an Inactive Subsidiary into another Inactive Subsidiary, the
surviving Subsidiary, if any, if not already a Loan Party, is joined as a Loan
Party hereunder pursuant to a Joinder Agreement and is a party to a Security
Agreement and the Equity Interests of such Subsidiary is the subject of a
Security Agreement, in each case, which is in full force and effect on the date
of and immediately after giving effect to such merger, consolidation or
amalgamation; provided, further, that any Inactive Subsidiary may be dissolved
so long as its assets (if any) are distributed to a Loan Party, and

 

(ii) Make any Disposition, whether in one transaction or a series of related
transactions, all or any part of its business, property or assets, whether now
owned or hereafter acquired (or agree to do any of the foregoing), or permit any
of its Subsidiaries to do any of the foregoing; provided, however, that any Loan
Party and its Subsidiaries may make Permitted Dispositions.

 

(d) Change in Nature of Business.

 

(i) Make, or permit any of its Subsidiaries to make, any change in the nature of
its business as described in Section 6.01(l).

 

(ii) Permit the Parent to own any material assets (other than cash, Cash
Equivalents and Equity Interests constituting Permitted Investments) or engage
in any operations or business (other than the ownership of Equity Interests
constituting Permitted Investments, the incurrence, management and payment of
liabilities to the extent permitted under this Agreement, and activities
required to fulfil its obligations as a public holding company (except to the
extent otherwise prohibited under this Agreement)); provided, that nothing
contained herein shall prevent the Parent from entering into and performing its
obligations under (A) employment agreements, stock option agreements and similar
agreements with officers, directors and employees of the Parent and its
Subsidiaries in the ordinary course of business and (B) other agreements
customarily entered into by holding companies in the ordinary course of business
(in each case, except to the extent otherwise prohibited under this Agreement).

 

(iii) Permit any Inactive Subsidiary to have any liabilities, own any assets
having a value in excess of $50,000 in the aggregate for all such Inactive
Subsidiaries or engage in any operations or business.

 



- 99 -

 

 

(e) Loans, Advances, Investments, Etc. Make or commit or agree to make, or
permit any of its Subsidiaries make or commit or agree to make, any Investment
in any other Person except for Permitted Investments.

 

(f) Sale and Leaseback Transactions. Enter into, or permit any of its
Subsidiaries to enter into, any Sale and Leaseback Transaction.

 

(g) Capital Expenditures. Make or commit or agree to make, or permit any of its
Subsidiaries to make or commit or agree to make, any Capital Expenditure (by
purchase or Capitalized Lease) that would cause the aggregate amount of all
Capital Expenditures made by the Loan Parties and their Subsidiaries in any
fiscal period set forth in the table below to exceed the amount set forth
opposite such fiscal period:

 

Fiscal Year  Capital Expenditure  2014  $4,000,000  2015  $4,500,000  2016 
$5,000,000  2017  $5,500,000  2018  $6,000,000 

 

provided, however, that following a Permitted Acquisition, the Required Lenders
will consider in good faith increasing the amount of Capital Expenditures
permitted to be made in any Fiscal Year set forth in the table above; it being
understood that any such increase will require the prior written consent of the
Required Lenders.

 

(h) Restricted Payments.  Make or permit any of its Subsidiaries to make any
Restricted Payment other than Permitted Restricted Payments.

 

(i) Federal Reserve Regulations. Permit any Loan or the proceeds of any Loan
under this Agreement to be used for any purpose that would cause such Loan to be
a margin loan under the provisions of Regulation T, U or X of the Board.

 

(j) Transactions with Affiliates. Enter into, renew, extend or be a party to, or
permit any of its Subsidiaries to enter into, renew, extend or be a party to,
any transaction or series of related transactions (including, without
limitation, the purchase, sale, lease, transfer or exchange of property or
assets of any kind or the rendering of services of any kind) with any Affiliate,
except (i) transactions consummated in the ordinary course of business in a
manner and to an extent consistent with past practice and necessary or desirable
for the prudent operation of its business, for fair consideration and on terms
no less favorable to it or its Subsidiaries than would be obtainable in a
comparable arm's length transaction with a Person that is not an Affiliate
thereof, and that are fully disclosed to the Agents prior to the consummation
thereof, if they involve one or more payments by the Parent or any of its
Subsidiaries in excess of $20,000 for any single transaction or series of
related transactions, (ii) transactions with another Loan Party, (iii)
transactions permitted by Section 7.02(e) and Section 7.02(h), (iv) sales of
Qualified Equity Interests of the Parent to Affiliates of the Parent not
otherwise prohibited by the Loan Documents and the granting of registration and
other customary rights in connection therewith, (v) reasonable and customary
director and officer compensation (including bonuses and stock option programs),
benefits and indemnification arrangements, in each case approved by the Board of
Directors (or a committee thereof) of such Loan Party or such Subsidiary, (vi)
royalty-free licenses and other similar transactions between Domestic
Subsidiaries and Foreign Subsidiaries, and (vii) transactions among Foreign
Subsidiaries.

 



- 100 -

 

 

(k) Limitations on Dividends and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause, incur, assume, suffer or permit to
exist or become effective any consensual encumbrance or restriction of any kind
on the ability of any Subsidiary of any Loan Party (i) to pay dividends or to
make any other distribution on any shares of Equity Interests of such Subsidiary
owned by any Loan Party or any of its Subsidiaries, (ii) to pay or prepay or to
subordinate any Indebtedness owed to any Loan Party or any of its Subsidiaries,
(iii) to make loans or advances to any Loan Party or any of its Subsidiaries or
(iv) to transfer any of its property or assets to any Loan Party or any of its
Subsidiaries, or permit any of its Subsidiaries to do any of the foregoing;
provided, however, that nothing in any of clauses (i) through (iv) of this
Section 7.02(k) shall prohibit or restrict compliance with:

 

(A) this Agreement and the other Loan Documents;

 

(B) any agreement in effect on the date of this Agreement and described on
Schedule 7.02(k), or any extension, replacement or continuation of any such
agreement; provided, that, any such encumbrance or restriction contained in such
extended, replaced or continued agreement is no less favorable to the Agents and
the Lenders than the encumbrance or restriction under or pursuant to the
agreement so extended, replaced or continued;

 

(C) any applicable law, rule or regulation (including, without limitation,
applicable currency control laws and applicable state corporate statutes
restricting the payment of dividends in certain circumstances);

 

(D) in the case of clause (iv), (1) customary restrictions on the subletting,
assignment or transfer of any specified property or asset set forth in a lease,
license, asset sale agreement or similar contract for the conveyance of such
property or asset and (2) any instrument or other document evidencing a
Permitted Lien (or the Indebtedness secured thereby) from restricting on
customary terms the transfer of any property or assets subject thereto;

 

(E) customary restrictions on dispositions of real property interests in
reciprocal easement agreements;

 

(F) customary restrictions in agreements for the sale of assets on the transfer
or encumbrance of such assets during an interim period prior to the closing of
the sale of such assets;

 

(G) restrictions imposed by Subordinated Debt;

 



- 101 -

 

 

(H) restrictions with respect to deposits held by landlords, insurers and other
Persons in the ordinary course of business;

 

(I) customary restrictions in contracts that prohibit the assignment of such
contract.

 

(l) Limitations on Negative Pledges. Enter into, incur or permit to exist, or
permit any Subsidiary to enter into, incur or permit to exist, directly or
indirectly, any agreement, instrument, deed, lease or other arrangement that
prohibits, restricts or imposes any condition upon the ability of any Loan Party
or any Subsidiary of any Loan Party to create, incur or permit to exist any Lien
upon any of its property or revenues, whether now owned or hereafter acquired,
or that requires the grant of any security for an obligation if security is
granted for another obligation, except the following: (i) this Agreement and the
other Loan Documents, (ii) restrictions or conditions imposed by any agreement
relating to secured Indebtedness permitted by Section 7.02(b) of this Agreement
if such restrictions or conditions apply only to the property or assets securing
such Indebtedness, (iii) any customary restrictions and conditions contained in
agreements relating to the sale or other disposition of assets or of a
Subsidiary pending such sale or other disposition; provided that such
restrictions and conditions apply only to the assets or Subsidiary to be sold or
disposed of and such sale or disposition is permitted hereunder, (iv)
restrictions imposed by Subordinated Debt, (v) restrictions upon granting Liens
on deposits held by landlords, insurers and other Persons in the ordinary course
of business and (vi) customary provisions in leases restricting the assignment
or sublet thereof.

 

(m) Modifications of Indebtedness, Organizational Documents and Certain Other
Agreements; Etc.

 

(i) Amend, modify or otherwise change (or permit the amendment, modification or
other change in any manner of) any of the provisions of any of its or its
Subsidiaries' Indebtedness or of any instrument or agreement (including, without
limitation, any purchase agreement, indenture, loan agreement or security
agreement) relating to any such Indebtedness if such amendment, modification or
change would shorten the final maturity or average life to maturity of, or
require any payment to be made earlier than the date originally scheduled on,
such Indebtedness, would increase the interest rate applicable to such
Indebtedness, would add any covenant or event of default, would change the
subordination provision, if any, of such Indebtedness, or would otherwise be
adverse to the Lenders or the issuer of such Indebtedness in any respect;

 

(ii) except for the Obligations, (A) other than with respect to Permitted
Refinancing Indebtedness, make any voluntary or optional payment (including,
without limitation, any payment of interest in cash that, at the option of the
issuer, may be paid in cash or in kind), prepayment, redemption, defeasance,
sinking fund payment or other acquisition for value of any of its or its
Subsidiaries' Indebtedness (including, without limitation, by way of depositing
money or securities with the trustee therefor before the date required for the
purpose of paying any portion of such Indebtedness when due), (B) refund,
refinance, replace or exchange any other Indebtedness for any such Indebtedness
(other than with respect to Permitted Refinancing Indebtedness), (C) make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any Subordinated Indebtedness in violation of the subordination provisions
thereof or any subordination agreement with respect thereto, or (D) make any
payment, prepayment, redemption, defeasance, sinking fund payment or repurchase
of any Indebtedness as a result of any asset sale, change of control, issuance
and sale of debt or equity securities or similar event, or give any notice with
respect to any of the foregoing;

 



- 102 -

 

 

(iii) amend, modify or otherwise change any of its Governing Documents
(including, without limitation, by the filing or modification of any certificate
of designation, or any agreement or arrangement entered into by it) with respect
to any of its Equity Interests (including any shareholders' agreement), or enter
into any new agreement with respect to any of its Equity Interests, except any
such amendments, modifications or changes or any such new agreements or
arrangements pursuant to this clause (iii) that either individually or in the
aggregate could not reasonably be expected to have a Material Adverse Effect; or

 

(iv) agree to any amendment, modification or other change to or waiver of any of
its rights under any Material Contract or any Acquisition Document if such
amendment, modification, change or waiver would be adverse in any material
respect to any Loan Party or any of its Subsidiaries or the Agents and the
Lenders.

 

(n) Investment Company Act of 1940. Engage in any business, enter into any
transaction, use any securities or take any other action or permit any of its
Subsidiaries to do any of the foregoing, that would cause it or any of its
Subsidiaries to become subject to the registration requirements of the
Investment Company Act of 1940, as amended, by virtue of being an "investment
company" or a company "controlled" by an "investment company" not entitled to an
exemption within the meaning of such Act.

 

(o) ERISA. (i) Engage, or permit any ERISA Affiliate to engage, in any
transaction described in Section 4069 of ERISA; (ii) engage, or permit any ERISA
Affiliate to engage, in any prohibited transaction described in Section 406 of
ERISA or 4975 of the Internal Revenue Code for which a statutory or class
exemption is not available or a private exemption has not previously been
obtained from the U.S. Department of Labor; (iii) adopt or permit any ERISA
Affiliate to adopt any employee welfare benefit plan within the meaning of
Section 3(1) of ERISA which provides benefits to employees after termination of
employment other than as required by Section 601 of ERISA or applicable law;
(iv) fail to make any contribution or payment to any Multiemployer Plan which it
or any ERISA Affiliate may be required to make under any agreement relating to
such Multiemployer Plan, or any law pertaining thereto; or (v) fail, or permit
any ERISA Affiliate to fail, to pay any required installment or any other
payment required under Section 412 of the Internal Revenue Code on or before the
due date for such installment or other payment.

 

(p) Environmental. Permit the use, handling, generation, storage, treatment,
Release or disposal of Hazardous Materials at any property owned or leased by it
or any of its Subsidiaries, except in compliance in all material respects with
Environmental Laws.

 

(q) Accounting Methods. Modify or change, or permit any of its Subsidiaries to
modify or change, its method of accounting or accounting principles from those
utilized in the preparation of the Financial Statements (other than as may be
required to conform to GAAP).

 



- 103 -

 

 

(r) Anti-Money Laundering and Anti-Terrorism Laws.

 

(i) None of the Loan Parties, nor any agent of any Loan Party, or any Affiliate
of any Loan Party that is controlled by a Loan Party, shall:

 

(A) conduct any business or engage in any transaction or dealing with or for the
benefit of any Blocked Person, including the making or receiving of any
contribution of funds, goods or services to, from or for the benefit of any
Blocked Person;

 

(B) deal in, or otherwise engage in any transaction relating to, any property or
interests in property blocked or subject to blocking pursuant to the OFAC
Sanctions Programs;

 

(C) use any of the proceeds of the transactions contemplated by this Agreement
to finance, promote or otherwise support in any manner any illegal activity,
including, without limitation, any violation of the Anti-Money Laundering and
Anti-Terrorism Laws or any specified unlawful activity as that term is defined
in the Money Laundering Control Act of 1986, 18 U.S.C. §§ 1956 and 1957; or

 

(D) violate, attempt to violate, or engage in or conspire to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding,
any of the Anti-Money Laundering and Anti-Terrorism Laws.

 

(ii) None of the Loan Parties, nor any Affiliate of any of the Loan Party that
is controlled by a Loan Party, nor any officer, director or principal
shareholder or owner of any of the Loan Parties, nor any of the Loan Parties'
respective agents acting or benefiting in any capacity in connection with the
Loans or other transactions hereunder, shall be or shall become a Blocked
Person.

 

(s) Anti-Bribery and Anti-Corruption Laws. None of the Loan Parties shall:

 

(i) offer, promise, pay, give, or authorize the payment or giving of any money,
gift or other thing of value, directly or indirectly, to or for the benefit of
any Foreign Official for the purpose of: (1) influencing any act or decision of
such Foreign Official in his, her, or its official capacity; or (2) inducing
such Foreign Official to do, or omit to do, an act in violation of the lawful
duty of such Foreign Official, or (3) securing any improper advantage, in order
to obtain or retain business for, or with, or to direct business to, any Person;
or

 

(ii) act or attempt to act in any manner which would subject any of the Loan
Parties to liability under any Anti-Corruption Law.

 



- 104 -

 

 

(t) Earnout Payments. Make or permit any of its Subsidiaries to make any cash
payment in respect of any earnout or other similar obligation (including the
Earnout Amount and the Additional Consideration (each as defined in the Future
Ads Acquisition Agreement) under any acquisition agreements (including the
Future Ads Acquisition Agreement) without the prior written consent of the
Required Lenders, unless (i) such payment is funded solely with proceeds from
the issuance of Qualified Equity Interests of the Parent (or capital
contributions to the Parent), which Equity Issuance or capital contribution is
designated, pursuant to a certificate of an Authorized Officer of the Parent
delivered to the Agents at the time such proceeds are received by the Parent, as
either (x) being issued (or made) for the purpose of funding strategic
acquisitions of the Parent and its Subsidiaries (including the payment of
earnouts and other deferred compensation obligations in connection therewith) or
(y) being issued or utilized in whole or in part to satisfy the Earnout Amount
or the Additional Consideration contemplated by the Future Ads Acquisition
Agreement, and (ii) no Default or Event of Default has occurred and is
continuing at the time such payment is proposed to be made, or would result from
the making of such payment.

 

Section 7.03 Total Leverage Ratio. So long as any principal of or interest on
any Loan or any other Obligation (whether or not due) shall remain unpaid (other
than Contingent Indemnity Obligations) or any Lender shall have any Commitment
hereunder, each Loan Party shall not, unless the Required Lenders shall
otherwise consent in writing, permit the Total Leverage Ratio of the Parent and
its Subsidiaries for any four fiscal quarter period of the Parent and its
Subsidiaries for which the last quarter ends on a date set forth below to be
greater than the ratio set forth opposite such date:

 



Fiscal Quarter End   Total Leverage Ratio March 31, 2015   4.25 : 1.00 June 30,
2015   4.14 : 1.00 September 30, 2015   4.03 : 1.00 December 31, 2015   3.91 :
1.00 March 31, 2016   3.80 : 1.00 June 30, 2016   3.53 : 1.00 September 30, 2016
  3.25 : 1.00 December 31, 2016   2.98 : 1.00 March 31, 2017   2.70 : 1.00 June
30, 2017   2.60 : 1.00 September 30, 2017   2.50 : 1.00 December 31, 2017   2.40
: 1.00 March 31, 2018 and the last day of each Fiscal Quarter ended thereafter  
2.30 : 1.00

 



- 105 -

 

 

ARTICLE VIII

 

CASH MANAGEMENT ARRANGEMENTS
AND OTHER COLLATERAL MATTERS

 

Section 8.01 Cash Management Arrangements. (a) On or prior to the Effective
Date, the Loan Parties shall assist the Administrative Agent in (i)
establishing, and, during the term of this Agreement, maintaining one or more
lockboxes identified on Schedule 8.01 hereto (collectively, the "Lockboxes")
with the financial institutions set forth on Schedule 8.01 hereto or such other
financial institutions selected by the Loan Parties and acceptable to the Agents
(each being referred to as a "Lockbox Bank"), and (ii) establishing, and during
the term of this Agreement, maintaining an account (a "Collection Account" and,
collectively, the "Collection Accounts") with each Lockbox Bank. The Loan
Parties shall irrevocably instruct their Account Debtors, with respect to
Accounts Receivable of the Loan Parties, to remit all payments to be made by
checks or other drafts to the Lockboxes and to remit all payments to be made by
wire transfer or by Automated Clearing House, Inc. payment (including
remittances on credit card sales) to a Collection Account, and shall instruct
each Lockbox Bank to deposit all amounts received in its Lockbox to the
Collection Account at such Lockbox Bank on the day received or, if such day is
not a Business Day, on the next succeeding Business Day. All checks, drafts,
notes, money orders, acceptances, cash and other evidences of Indebtedness
received directly by the Loan Parties from any of their Account Debtors, as
proceeds from Accounts Receivable of the Loan Parties, or as proceeds of any
other Collateral (which shall include, for the avoidance of doubt, prepaid
amounts in respect of customer contracts), shall be held by the Loan Parties in
trust for the Agents and the Lenders and upon receipt be deposited by the Loan
Parties in original form and no later than the next Business Day after receipt
thereof into a Collection Account. The Loan Parties shall not commingle such
collections with the Loan Parties' own funds or the funds of any of their
Subsidiaries or Affiliates or with the proceeds of any assets not included in
the Collateral. All funds received in the Collection Account shall be sent by
wire transfer or Automated Clearing House, Inc. payment to the Administrative
Agent's Account for application at the end of each Business Day to reduce the
then principal balance of the Revolving Loans, conditional upon final payment to
the Administrative Agent. Funds transferred to the Administrative Agent's
Account in excess of the principal balance of the Revolving Loans shall (other
than during the continuance of an Event of Default) be returned to the Borrowers
by wire transfer on the following Business Day. No checks, drafts or other
instruments received by the Administrative Agent shall constitute final payment
to the Administrative Agent unless and until such checks, drafts or instruments
have actually been collected.

 

(b) Within 45 days after the Effective Date, the Loan Parties shall deliver to
the Collateral Agent a Control Agreement with respect to each Cash Management
Account (other than Excluded Accounts) maintained by the Loan Parties (provided
that Control Agreements with respect to the Collection Accounts shall be
required to be delivered on the Effective Date). From and after the date that is
45 days following the Effective Date, the Loan Parties shall not maintain, and
shall not permit any of their Subsidiaries to maintain, cash, Cash Equivalents
or other amounts in any deposit account or securities account, unless the
Collateral Agent shall have received a Control Agreement in respect of each such
Cash Management Account (other than Excluded Accounts).

 

(c) Until such time as the Agents otherwise agree, the Loan Parties shall be
required to transfer by wire transfer, on each Business Day, all net proceeds of
Collateral (which shall include, for the avoidance of doubt, prepaid amounts in
respect of customer contracts) received by the Loan Parties, less banking and
merchant fees, into the Administrative Agent's Account to reduce the then
principal balance of the Revolving Loans, conditional upon final payment to the
Administrative Agent. Funds transferred to the Administrative Agent's Account in
excess of the principal balance of the Revolving Loans shall (other than during
the continuance of an Event of Default) be returned to the Borrowers by wire
transfer on the following Business Day.

 



- 106 -

 

 

(d) So long as no Default or Event of Default has occurred and is continuing,
the Borrowers may amend Schedule 8.01 to add or replace a Cash Management Bank
or Cash Management Account; provided, however, that (i) such prospective Cash
Management Bank shall be reasonably satisfactory to the Agents and the Agents
shall have consented in writing in advance to the opening of such Cash
Management Account with the prospective Cash Management Bank, and (ii) prior to
the time of the opening of such Cash Management Account, each Loan Party and
such prospective Cash Management Bank shall have executed and delivered to the
Collateral Agent a Control Agreement. Each Loan Party shall close any of its
Cash Management Accounts (and establish replacement cash management accounts in
accordance with the foregoing sentence) promptly and in any event within 30 days
of notice from any Agent that the creditworthiness of any Cash Management Bank
is no longer acceptable in such Agent's reasonable judgment, or that the
operating performance, funds transfer, or availability procedures or performance
of such Cash Management Bank with respect to Cash Management Accounts or the
Collateral Agent's liability under any Control Agreement with such Cash
Management Bank is no longer acceptable in the Collateral Agent's reasonable
judgment.

 

ARTICLE IX

 

EVENTS OF DEFAULT

 

Section 9.01 Events of Default. Each of the following events shall constitute an
event of default (each, an "Event of Default"):

 

(a) any Borrower shall fail to pay, when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise), (i) any interest on any
Loan, any Agent Advance, or any fee, indemnity or other amount payable under
this Agreement (other than any portion thereof constituting principal of the
Loans) or any other Loan Document, or (ii) all or any portion of the principal
of the Loans;

 

(b) any representation or warranty made or deemed made by or on behalf of any
Loan Party or by any officer of the foregoing under or in connection with any
Loan Document or under or in connection with any certificate or other writing
delivered to any Secured Party pursuant to any Loan Document shall have been
incorrect in any material respect (or in any respect if such representation or
warranty is qualified or modified as to materiality or "Material Adverse Effect"
in the text thereof) when made or deemed made;

 

(c) (i) any Loan Party shall fail to perform or comply with any covenant or
agreement contained in Section 5.03, Section 7.01(c), Section 7.01(d), Section
7.01(h), Section 7.01(k), Section 7.01(p), Section 7.01(r), Section 7.02,
Section 7.03, or Article VIII, (ii) any Loan Party shall fail to perform or
comply with any covenant or agreement contained in any Security Agreement to
which it is a party or any Mortgage to which it is a party, or (iii) any Loan
Party shall fail to perform or comply with any covenant or agreement contained
in Section 7.01(f), Section 7.01(m), or Section 7.01(o), and, solely in the case
of this clause (iii), such failure shall continue unremedied for five (5) days
following such failure in the case of a breach of Section 7.01(o), or five (5)
days following notice of such failure, in the case of a breach of Section
7.01(m) or Section 7.01(o); or (iv) any Loan Party shall fail to perform or
comply with any covenant or agreement contained in Section 7.01(a), and, solely
in the case of this clause (iv), such failure shall continue unremedied for
three (3) days; provided that such grace period shall not be applicable more
than 3 times during any 12-month period;

 



- 107 -

 

 

(d) any Loan Party shall fail to perform or comply with any other term, covenant
or agreement contained in any Loan Document to be performed or observed by it
and, except as set forth in subsections (a), (b) and (c) of this Section 9.01,
such failure, if capable of being remedied, shall remain unremedied for 15 days
after the earlier of the date a senior officer of any Loan Party has knowledge
of such failure and the date written notice of such default shall have been
given by any Agent to such Loan Party;

 

(e) any Loan Party shall fail to pay when due (whether by scheduled maturity,
required prepayment, acceleration, demand or otherwise) any principal, interest
or other amount payable in respect of Indebtedness (excluding Indebtedness
evidenced by this Agreement) having an aggregate amount outstanding in excess of
$500,000, and such failure shall continue after the applicable grace period, if
any, specified in the agreement or instrument relating to such Indebtedness, or
any other default under any agreement or instrument relating to any such
Indebtedness, or any other event, shall occur and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such default or event is to accelerate, or to permit the
acceleration of, the maturity of such Indebtedness; or any such Indebtedness
shall be declared to be due and payable, or required to be prepaid (other than
by a regularly scheduled required prepayment), redeemed, purchased or defeased
or an offer to prepay, redeem, purchase or defease such Indebtedness shall be
required to be made, in each case, prior to the stated maturity thereof;

 

(f) any Loan Party (i) shall institute any proceeding or voluntary case seeking
to adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief or
composition of it or its debts under any law relating to bankruptcy, insolvency,
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, custodian or other similar official
for any such Person or for any substantial part of its property, (ii) shall be
generally not paying its debts as such debts become due or shall admit in
writing its inability to pay its debts generally, (iii) shall make a general
assignment for the benefit of creditors, or (iv) shall take any action to
authorize or effect any of the actions set forth above in this subsection (f);

 

(g) any proceeding shall be instituted against any Loan Party seeking to
adjudicate it a bankrupt or insolvent, or seeking dissolution, liquidation,
winding up, reorganization, arrangement, adjustment, protection, relief of
debtors, or seeking the entry of an order for relief or the appointment of a
receiver, trustee, custodian or other similar official for any such Person or
for any substantial part of its property, and either such proceeding shall
remain undismissed or unstayed for a period of 45 days or any of the actions
sought in such proceeding (including, without limitation, the entry of an order
for relief against any such Person or the appointment of a receiver, trustee,
custodian or other similar official for it or for any substantial part of its
property) shall occur;

 



- 108 -

 

 

(h) any material provision of any Loan Document shall at any time for any reason
(other than pursuant to the express terms thereof) cease to be valid and binding
on or enforceable against any Loan Party intended to be a party thereto, or the
validity or enforceability thereof shall be contested by any party thereto, or a
proceeding shall be commenced by any Loan Party or any Governmental Authority
having jurisdiction over any of them, seeking to establish the invalidity or
unenforceability thereof, or any Loan Party shall deny in writing that it has
any liability or obligation purported to be created under any Loan Document;

 

(i) any Security Agreement, any Mortgage or any other security document, after
delivery thereof pursuant hereto, shall for any reason fail or cease to create a
valid and perfected and, except to the extent permitted by the terms hereof or
thereof, first priority Lien in favor of the Collateral Agent for the benefit of
the Agents and the Lenders on any Collateral purported to be covered thereby
which has a fair market value greater than $500,000;

 

(j) one or more judgments, orders or awards (or any settlement of any litigation
or other proceeding that, if breached, could result in a judgment, order or
award) for the payment of money exceeding $500,000 in the aggregate (except to
the extent fully covered (other than to the extent of customary deductibles) by
insurance pursuant to which the insurer has been notified and has not denied
coverage) shall be rendered against any Loan Party and remain unsatisfied and
(i) enforcement proceedings shall have been commenced by any creditor upon any
such judgment, order, award or settlement or (ii) there shall be a period of 10
consecutive days after entry thereof during which (A) a stay of enforcement
thereof is not be in effect or (B) the same is not vacated, discharged, stayed
or bonded pending appeal;

 

(k) any Loan Party is enjoined, restrained or in any way prevented by the order
of any court or any Governmental Authority from conducting, or otherwise ceases
to conduct for any reason whatsoever, all or any material part of its business
for more than 15 days;

 

(l) any material damage to, or loss, theft or destruction of, any Collateral,
whether or not insured, or any strike, lockout, labor dispute, embargo,
condemnation, act of God or public enemy, or other casualty which causes, for
more than 15 consecutive days, the cessation or substantial curtailment of
revenue producing activities at any facility of any Loan Party, if any such
event or circumstance could reasonably be expected to have a Material Adverse
Effect;

 

(m) the loss, suspension or revocation of, or failure to renew, any license or
permit now held or hereafter acquired by any Loan Party, if such loss,
suspension, revocation or failure to renew could reasonably be expected to have
a Material Adverse Effect;

 

(n) the indictment of the Parent or any of its Subsidiaries under any criminal
statute, or commencement of criminal or civil proceedings against the Parent or
any of its Subsidiaries, pursuant to which statute or proceedings the penalties
or remedies sought or available include forfeiture to any Governmental Authority
of any material portion of the property of such Person;

 



- 109 -

 

 

(o) any Loan Party or any of its ERISA Affiliates shall have made a complete or
partial withdrawal from a Multiemployer Plan, and, as a result of such complete
or partial withdrawal, any Loan Party or any of its ERISA Affiliates incurs a
withdrawal liability in an annual amount exceeding $250,000; or a Multiemployer
Plan enters reorganization status under Section 4241 of ERISA, and, as a result
thereof any Loan Party's or any of its ERISA Affiliates' annual contribution
requirements with respect to such Multiemployer Plan increases in an annual
amount exceeding $250,000;

 

(p) any Termination Event with respect to any Employee Plan shall have occurred,
and, 30 days after notice thereof shall have been given to any Loan Party by any
Agent, (i) such Termination Event (if correctable) shall not have been
corrected, and (ii) the then current value of such Employee Plan's vested
benefits exceeds the then current value of assets allocable to such benefits in
such Employee Plan by more than $250,000 (or, in the case of a Termination Event
involving liability under Section 409, 502(i), 502(l), 515, 4062, 4063, 4064,
4069, 4201, 4204 or 4212 of ERISA or Section 4971 or 4975 of the Internal
Revenue Code, the liability is in excess of such amount);

 

(q) (i) there shall occur and be continuing any "Event of Default" (or any
comparable term) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness, (ii) any of the Obligations for any reason shall
cease to be "Senior Indebtedness" or "Designated Senior Indebtedness" (or any
comparable terms) under, and as defined in the documents evidencing or governing
any Subordinated Indebtedness, (iii) any Indebtedness other than the Obligations
shall constitute "Designated Senior Indebtedness" (or any comparable term)
under, and as defined in, the documents evidencing or governing any Subordinated
Indebtedness, (iv) any holder of Subordinated Indebtedness shall fail to perform
or comply with any of the subordination provisions of the documents evidencing
or governing such Subordinated Indebtedness, or (v) the subordination provisions
of the documents evidencing or governing any Subordinated Indebtedness shall, in
whole or in part, terminate, cease to be effective or cease to be legally valid,
binding and enforceable against any holder of the applicable Subordinated
Indebtedness;

 

(r) any Credit Card Issuer or Credit Card Processor withholds payment of amounts
otherwise payable to any Loan Party to fund a reserve account or otherwise hold
as collateral, or shall require any Loan Party to pay funds into a reserve
account or for such Credit Card Issuer or Credit Card Processor to otherwise
hold as collateral, or any Loan Party shall provide a letter of credit,
guarantee, indemnity or similar instrument to or in favor of such Credit Card
Issuer or Credit Card Processor such that in the aggregate all of such funds in
the reserve account, other amounts held as collateral and the amount of such
letters of credit, guarantees, indemnities or similar instruments shall exceed
$250,000; or

 

(s) a Change of Control shall have occurred;

 

then, and in any such event, the Collateral Agent may, and shall at the request
of the Required Lenders, by notice to the Administrative Borrower, (i) terminate
or reduce all Commitments, whereupon all Commitments shall immediately be so
terminated or reduced, (ii) declare all or any portion of the Loans then
outstanding to be due and payable, whereupon all or such portion of the
aggregate principal of all Loans, all accrued and unpaid interest thereon, all
fees and all other amounts payable under this Agreement and the other Loan
Documents shall become due and payable immediately, together with the payment of
the Applicable Prepayment Premium (if any) with respect to the Commitments so
terminated and the Loans so repaid, without presentment, demand, protest or
further notice of any kind, all of which are hereby expressly waived by each
Loan Party and (iii) exercise any and all of its other rights and remedies under
applicable law, hereunder and under the other Loan Documents; provided, however,
that upon the occurrence of any Event of Default described in subsection (f) or
(g) of this Section 9.01 with respect to any Loan Party, without any notice to
any Loan Party or any other Person or any act by any Agent or any Lender, all
Commitments shall automatically terminate and all Loans then outstanding,
together with all accrued and unpaid interest thereon, all fees and all other
amounts due under this Agreement and the other Loan Documents , including,
without limitation, the Applicable Prepayment Premium (if any), shall become due
and payable automatically and immediately, without presentment, demand, protest
or notice of any kind, all of which are expressly waived by each Loan Party.

 



- 110 -

 

 

ARTICLE X

 

AGENTS

 

Section 10.01 Appointment. Each Lender (and each subsequent maker of any Loan by
its making thereof) hereby irrevocably appoints, authorizes and empowers the
Administrative Agent and the Collateral Agent to perform the duties of each such
Agent as set forth in this Agreement and the other Loan Documents, together with
such actions and powers as are reasonably incidental thereto, including: (i) to
receive on behalf of each Lender any payment of principal of or interest on the
Loans outstanding hereunder and all other amounts accrued hereunder for the
account of the Lenders and paid to such Agent, and to distribute promptly to
each Lender its Pro Rata Share of all payments so received; (ii) to distribute
to each Lender copies of all material notices and agreements received by such
Agent and not required to be delivered to each Lender pursuant to the terms of
this Agreement, provided that the Agents shall not have any liability to the
Lenders for any Agent's inadvertent failure to distribute any such notices or
agreements to the Lenders; (iii) to maintain, in accordance with its customary
business practices, ledgers and records reflecting the status of the
Obligations, the Loans, and related matters and to maintain, in accordance with
its customary business practices, ledgers and records reflecting the status of
the Collateral and related matters; (iv) to execute or file any and all
financing or similar statements or notices, amendments, renewals, supplements,
documents, instruments, proofs of claim, notices and other written agreements
with respect to this Agreement or any other Loan Document; (v) to make the Loans
and Collateral Agent Advances, for such Agent or on behalf of the applicable
Lenders as provided in this Agreement or any other Loan Document; (vi) to
perform, exercise, and enforce any and all other rights and remedies of the
Lenders with respect to the Loan Parties, the Obligations, or otherwise related
to any of same to the extent reasonably incidental to the exercise by such Agent
of the rights and remedies specifically authorized to be exercised by such Agent
by the terms of this Agreement or any other Loan Document; (vii)  to incur and
pay such fees necessary or appropriate for the performance and fulfillment of
its functions and powers pursuant to this Agreement or any other Loan Document;
(viii) subject to Section 10.03, to take such action as such Agent deems
appropriate on its behalf to administer the Loans and the Loan Documents and to
exercise such other powers delegated to such Agent by the terms hereof or the
other Loan Documents (including, without limitation, the power to give or to
refuse to give notices, waivers, consents, approvals and instructions and the
power to make or to refuse to make determinations and calculations); and (ix) to
act with respect to all Collateral under the Loan Documents, including for
purposes of acquiring, holding and enforcing any and all Liens on Collateral
granted by any of the Loan Parties to secure any of the Obligations. As to any
matters not expressly provided for by this Agreement and the other Loan
Documents (including, without limitation, enforcement or collection of the
Loans), the Agents shall not be required to exercise any discretion or take any
action, but shall be required to act or to refrain from acting (and shall be
fully protected in so acting or refraining from acting) upon the instructions of
the Required Lenders (or such other number or percentage of the Lenders as shall
be expressly provided for herein or in the other Loan Documents), and such
instructions of the Required Lenders (or such other number or percentage of the
Lenders as shall be expressly provided for herein or in the other Loan
Documents) shall be binding upon all Lenders and all makers of Loans; provided,
however, the Agents shall not be required to take any action which, in the
reasonable opinion of any Agent, exposes such Agent to liability or which is
contrary to this Agreement or any other Loan Document or applicable law.

 



- 111 -

 

 

Section 10.02 Nature of Duties; Delegation. (a) The Agents shall have no duties
or responsibilities except those expressly set forth in this Agreement or in the
other Loan Documents. The duties of the Agents shall be mechanical and
administrative in nature. The Agents shall not have by reason of this Agreement
or any other Loan Document a fiduciary relationship in respect of any Lender.
Nothing in this Agreement or any other Loan Document, express or implied, is
intended to or shall be construed to impose upon the Agents any obligations in
respect of this Agreement or any other Loan Document except as expressly set
forth herein or therein. Each Lender shall make its own independent
investigation of the financial condition and affairs of the Loan Parties in
connection with the making and the continuance of the Loans hereunder and shall
make its own appraisal of the creditworthiness of the Loan Parties and the value
of the Collateral, and the Agents shall have no duty or responsibility, either
initially or on a continuing basis, to provide any Lender with any credit or
other information with respect thereto, whether coming into their possession
before the initial Loan hereunder or at any time or times thereafter, provided
that, upon the reasonable request of a Lender, each Agent shall provide to such
Lender any documents or reports delivered to such Agent by the Loan Parties
pursuant to the terms of this Agreement or any other Loan Document. If any Agent
seeks the consent or approval of the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein or in the
other Loan Documents) to the taking or refraining from taking any action
hereunder, such Agent shall send notice thereof to each Lender. Each Agent shall
promptly notify each Lender any time that the Required Lenders (or such other
number or percentage of the Lenders as shall be expressly provided for herein or
in the other Loan Documents) have instructed such Agent to act or refrain from
acting pursuant hereto.

 

(b) Each Agent may, upon any term or condition it specifies, delegate or
exercise any of its rights, powers and remedies under, and delegate or perform
any of its duties or any other action with respect to, any Loan Document by or
through any trustee, co-agent, employee, attorney-in-fact and any other Person
(including any Lender). Any such Person shall benefit from this Article X to the
extent provided by the applicable Agent.

 



- 112 -

 

 

Section 10.03 Rights, Exculpation, Etc. The Agents and their directors,
officers, agents or employees shall not be liable for any action taken or
omitted to be taken by them under or in connection with this Agreement or the
other Loan Documents, except for their own gross negligence or willful
misconduct as determined by a final non-appealable judgment of a court of
competent jurisdiction. Without limiting the generality of the foregoing, the
Agents (i) may treat the payee of any Loan as the owner thereof until the Agents
receive written notice of the assignment or transfer thereof, pursuant to
Section 12.07 hereof, signed by such payee and in form satisfactory to the
Collateral Agent (and, with respect to Revolving Loans and/or Revolving Credit
Commitments, the Administrative Agent); (ii) may consult with legal counsel
(including, without limitation, counsel to any Agent or counsel to the Loan
Parties), independent public accountants, and other experts selected by any of
them and shall not be liable for any action taken or omitted to be taken in good
faith by any of them in accordance with the advice of such counsel or experts;
(iii) make no warranty or representation to any Lender and shall not be
responsible to any Lender for any statements, certificates, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (iv) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Person, the existence
or possible existence of any Default or Event of Default, or to inspect the
Collateral or other property (including, without limitation, the books and
records) of any Person; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; and (vi) shall not be deemed to
have made any representation or warranty regarding the existence, value or
collectibility of the Collateral, the existence, priority or perfection of the
Collateral Agent's Lien thereon, or any certificate prepared by any Loan Party
in connection therewith, nor shall the Agents be responsible or liable to the
Lenders for any failure to monitor or maintain any portion of the Collateral.
The Agents shall not be liable for any apportionment or distribution of payments
made in good faith pursuant to Section 4.03, and if any such apportionment or
distribution is subsequently determined to have been made in error, and the sole
recourse of any Lender to whom payment was due but not made shall be to recover
from other Lenders any payment in excess of the amount which they are determined
to be entitled. The Agents may at any time request instructions from the Lenders
with respect to any actions or approvals which by the terms of this Agreement or
of any of the other Loan Documents the Agents are permitted or required to take
or to grant, and if such instructions are promptly requested, the Agents shall
be absolutely entitled to refrain from taking any action or to withhold any
approval under any of the Loan Documents until they shall have received such
instructions from the Required Lenders. Without limiting the foregoing, no
Lender shall have any right of action whatsoever against any Agent as a result
of such Agent acting or refraining from acting under this Agreement or any of
the other Loan Documents in accordance with the instructions of the Required
Lenders (or such other number or percentage of the Lenders as shall be expressly
provided for herein or in the other Loan Documents).

 

Section 10.04 Reliance. Each Agent shall be entitled to rely upon any written
notices, statements, certificates, orders or other documents or any telephone
message believed by it in good faith to be genuine and correct and to have been
signed, sent or made by the proper Person, and with respect to all matters
pertaining to this Agreement or any of the other Loan Documents and its duties
hereunder or thereunder, upon advice of counsel selected by it.

 



- 113 -

 

 

Section 10.05 Indemnification. To the extent that any Agent is not reimbursed
and indemnified by any Loan Party, and whether or not such Agent has made demand
on any Loan Party for the same, the Lenders will, within five days of written
demand by such Agent, reimburse such Agent for and indemnify such Agent from and
against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses (including, without limitation,
client charges and expenses of counsel or any other advisor to such Agent),
advances or disbursements of any kind or nature whatsoever which may be imposed
on, incurred by, or asserted against such Agent in any way relating to or
arising out of this Agreement or any of the other Loan Documents or any action
taken or omitted by such Agent under this Agreement or any of the other Loan
Documents, in proportion to each Lender's Pro Rata Share, including, without
limitation, advances and disbursements made pursuant to Section 10.08; provided,
however, that no Lender shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses, advances or disbursements for which there has been a final
non-appealable judicial determination that such liability resulted from such
Agent's gross negligence or willful misconduct. The obligations of the Lenders
under this Section 10.05 shall survive the payment in full of the Loans and the
termination of this Agreement.

 

Section 10.06 Agents Individually. With respect to its Pro Rata Share of the
Total Commitment hereunder and the Loans made by it, each Agent shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender or maker of a Loan. The terms "Lenders" or "Required Lenders" or any
similar terms shall, unless the context clearly otherwise indicates, include
each Agent in its individual capacity as a Lender or one of the Required
Lenders. Each Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of banking, trust or other business with any
Borrower as if it were not acting as an Agent pursuant hereto without any duty
to account to the other Lenders.

 

Section 10.07 Successor Agent. (a)  Any Agent may at any time give at least 30
(or, if the Total Revolving Credit Commitment is reduced to zero, 10) days prior
written notice of its resignation to the Lenders and the Administrative
Borrower. Upon receipt of any such notice of resignation, the Required Lenders
shall have the right to appoint a successor Agent. If no such successor Agent
shall have been so appointed by the Required Lenders and shall have accepted
such appointment within 30 (or, if the Total Revolving Credit Commitment is
reduced to zero, 10) days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by the Required Lenders)
(the "Resignation Effective Date"), then the retiring Agent may (but shall not
be obligated to), on behalf of the Lenders, appoint a successor Agent. Whether
or not a successor Agent has been appointed, such resignation shall become
effective in accordance with such notice on the Resignation Effective Date.

 



- 114 -

 

 

(b) With effect from the Resignation Effective Date, (i) the retiring Agent
shall be discharged from its duties and obligations hereunder and under the
other Loan Documents (except that in the case of any Collateral held by such
Agent on behalf of the Secured Parties under any of the Loan Documents, the
retiring Agent shall continue to hold such collateral security until such time
as a successor Agent is appointed) and (ii) all payments, communications and
determinations provided to be made by, to or through such retiring Agent shall
instead be made by or to each Lender directly, until such time, if any, as a
successor Agent shall have been appointed as provided for above. Upon the
acceptance of a successor's Agent's appointment as Agent hereunder, such
successor shall succeed to and become vested with all of the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents. After the retiring Agent's resignation hereunder and under the
other Loan Documents, the provisions of this Article, Section 12.04 and Section
12.15 shall continue in effect for the benefit of such retiring Agent in respect
of any actions taken or omitted to be taken by it while the retiring Agent was
acting as Agent.

 

Section 10.08 Collateral Matters.

 

(a) Each Agent may from time to time make such disbursements and advances
("Agent Advances") which such Agent, in its sole discretion, deems necessary or
desirable to preserve, protect, prepare for sale or lease or dispose of the
Collateral or any portion thereof, to enhance the likelihood or maximize the
amount of repayment by the Borrowers of the Loans and other Obligations or to
pay any other amount chargeable to the Borrowers pursuant to the terms of this
Agreement, including, without limitation, costs, fees and expenses as described
in Section 12.04. The Agent Advances shall be repayable on demand and be secured
by the Collateral and shall bear interest at a rate per annum equal to the rate
then applicable to Revolving Loans that are Reference Rate Loans. The Agent
Advances shall constitute Obligations hereunder which may be charged to the Loan
Account in accordance with Section 4.01. The Agent making any Agent Advances
shall notify each Lender and the Administrative Borrower in writing of each such
Agent Advance, which notice shall include a description of the purpose of such
Agent Advance. Without limitation to its obligations pursuant to Section 10.05,
each Lender agrees that it shall make available to the Agent making any Agent
Advances, upon such Agent's demand, in Dollars in immediately available funds,
the amount equal to such Lender's Pro Rata Share of each such Agent Advance. If
such funds are not made available to the Agent making such Agent Advance by such
Lender, such Agent shall be entitled to recover such funds on demand from such
Lender, together with interest thereon for each day from the date such payment
was due until the date such amount is paid to the such Agent, at the Federal
Funds Effective Rate for three Business Days and thereafter at the Reference
Rate.

 

(b) The Lenders hereby irrevocably authorize the Collateral Agent, at its option
and in its discretion, to release any Lien granted to or held by the Collateral
Agent upon any Collateral upon termination of the Total Commitment and payment
and satisfaction of all Loans and all other Obligations (other than Contingent
Indemnification Obligations), in each case, in accordance with the terms hereof;
or constituting property being sold or disposed of in the ordinary course of any
Loan Party's business or otherwise in compliance with the terms of this
Agreement and the other Loan Documents; or constituting property in which the
Loan Parties owned no interest at the time the Lien was granted or at any time
thereafter; or if approved, authorized or ratified in writing by the Lenders in
accordance with Section 12.02, and, if all of the Equity Interests of any
Guarantor are disposed of in accordance with the terms of this Agreement, to
release the Guaranty of such Guarantor. Upon request by the Collateral Agent at
any time, the Lenders will confirm in writing the Collateral Agent's authority
to release particular types or items of Collateral pursuant to this Section
10.08(b).

 



- 115 -

 

 

(c) Without in any manner limiting the Collateral Agent's authority to act
without any specific or further authorization or consent by the Lenders (as set
forth in Section 10.08(b)), each Lender agrees to confirm in writing, upon
request by the Collateral Agent, the authority to release Collateral or
Guaranties conferred upon the Collateral Agent under Section 10.08(b). Upon
receipt by the Collateral Agent of confirmation from the Lenders of its
authority to release any particular item or types of Collateral or Guaranty and
upon prior written request by any Loan Party, the Collateral Agent shall (and is
hereby irrevocably authorized by the Lenders to) execute such documents as may
be necessary to evidence the release of the Liens granted to the Collateral
Agent for the benefit of the Secured Parties upon such Collateral or such
Guaranty; provided, however, that (i) the Collateral Agent shall not be required
to execute any such document on terms which, in the Collateral Agent's opinion,
would expose the Collateral Agent to liability or create any obligations or
entail any consequence other than the release of such Liens or Guaranty without
recourse or warranty, and (ii) such release shall not in any manner discharge,
affect or impair the Obligations or any Lien upon (or obligations of any Loan
Party in respect of) all interests in the Collateral retained by any Loan Party.

 

(d) Anything contained in any of the Loan Documents to the contrary
notwithstanding, the Loan Parties, each Agent and each Lender hereby agree that
(i) no Lender shall have any right individually to realize upon any of the
Collateral under any Loan Document or to enforce any Guaranty, it being
understood and agreed that all powers, rights and remedies under the Loan
Documents may be exercised solely by the Collateral Agent for the benefit of the
Lenders in accordance with the terms thereof, (ii) in the event of a foreclosure
by the Collateral Agent on any of the Collateral pursuant to a public or private
sale, the Administrative Agent, the Collateral Agent or any Lender may be the
purchaser of any or all of such Collateral at any such sale and (iii) the
Collateral Agent, as agent for and representative of the Agents and the Lenders
(but not any other Agent or any Lender or Lenders in its or their respective
individual capacities unless the Required Lenders shall otherwise agree in
writing) shall be entitled (either directly or through one or more acquisition
vehicles) for the purpose of bidding and making settlement or payment of the
purchase price for all or any portion of the Collateral to be sold (A) at any
public or private sale, (B) at any sale conducted by the Collateral Agent under
the provisions of the Uniform Commercial Code (including pursuant to Sections
9-610 or 9-620 of the Uniform Commercial Code), (C) at any sale or foreclosure
conducted by the Collateral Agent (whether by judicial action or otherwise) in
accordance with applicable law or (D) any sale conducted pursuant to the
provisions of any Debtor Relief Law (including Section 363 of the Bankruptcy
Code), to use and apply all or any of the Obligations as a credit on account of
the purchase price for any Collateral payable by the Collateral Agent at such
sale.

 

(e) The Collateral Agent shall have no obligation whatsoever to any Lender to
assure that the Collateral exists or is owned by the Loan Parties or is cared
for, protected or insured or has been encumbered or that the Lien granted to the
Collateral Agent pursuant to this Agreement or any other Loan Document has been
properly or sufficiently or lawfully created, perfected, protected or enforced
or is entitled to any particular priority, or to exercise at all or in any
particular manner or under any duty of care, disclosure or fidelity, or to
continue exercising, any of the rights, authorities and powers granted or
available to the Collateral Agent in this Section 10.08 or in any other Loan
Document, it being understood and agreed that in respect of the Collateral, or
any act, omission or event related thereto, the Collateral Agent may act in any
manner it may deem appropriate, in its sole discretion, given the Collateral
Agent's own interest in the Collateral as one of the Lenders and that the
Collateral Agent shall have no duty or liability whatsoever to any other Lender,
except as otherwise provided herein.

 



- 116 -

 

 

Section 10.09 Agency for Perfection. Each Agent and each Lender hereby appoints
each other Agent and each other Lender as agent and bailee for the purpose of
perfecting the security interests in and liens upon the Collateral in assets
which, in accordance with Article 9 of the Uniform Commercial Code, can be
perfected only by possession or control (or where the security interest of a
secured party with possession or control has priority over the security interest
of another secured party) and each Agent and each Lender hereby acknowledges
that it holds possession of or otherwise controls any such Collateral for the
benefit of the Agents and the Lenders as secured party. Should the
Administrative Agent or any Lender obtain possession or control of any such
Collateral, the Administrative Agent or such Lender shall notify the Collateral
Agent thereof, and, promptly upon the Collateral Agent's request therefor shall
deliver such Collateral to the Collateral Agent or in accordance with the
Collateral Agent's instructions. In addition, the Collateral Agent shall also
have the power and authority hereunder to appoint such other sub-agents as may
be necessary or required under applicable state law or otherwise to perform its
duties and enforce its rights with respect to the Collateral and under the Loan
Documents. Each Loan Party by its execution and delivery of this Agreement
hereby consents to the foregoing.

 

Section 10.10 No Reliance on any Agent's Customer Identification Program. Each
Lender acknowledges and agrees that neither such Lender, nor any of its
Affiliates, participants or assignees, may rely on any Agent to carry out such
Lender's, Affiliate's, participant's or assignee's customer identification
program, or other requirements imposed by the USA PATRIOT Act or the regulations
issued thereunder, including the regulations set forth in 31 C.F.R. §§
1010.100(yy), (iii), 1020.100, and 1020.220 (formerly 31 C.F.R. § 103.121), as
hereafter amended or replaced ("CIP Regulations"), or any other Anti-Terrorism
Laws, including any programs involving any of the following items relating to or
in connection with any of the Loan Parties, their Affiliates or their agents,
the Loan Documents or the transactions hereunder or contemplated hereby: (1) any
identity verification procedures, (2) any recordkeeping, (3) comparisons with
government lists, (4) customer notices or (5) other procedures required under
the CIP Regulations or other regulations issued under the USA PATRIOT Act. Each
Lender, Affiliate, participant or assignee subject to Section 326 of the USA
PATRIOT Act will perform the measures necessary to satisfy its own
responsibilities under the CIP Regulations.

 

Section 10.11 No Third Party Beneficiaries. The provisions of this Article are
solely for the benefit of the Secured Parties, and no Loan Party shall have
rights as a third-party beneficiary of any of such provisions.

 

Section 10.12 No Fiduciary Relationship. It is understood and agreed that the
use of the term "agent" herein or in any other Loan Document (or any other
similar term) with reference to any Agent is not intended to connote any
fiduciary or other implied (or express) obligations arising under agency
doctrine of any applicable law. Instead such term is used as a matter of market
custom, and is intended to create or reflect only an administrative relationship
between contracting parties.

 



- 117 -

 

 

Section 10.13 Reports; Confidentiality; Disclaimers. By becoming a party to this
Agreement, each Lender:

 

(a) is deemed to have requested that each Agent furnish such Lender, promptly
after it becomes available, a copy of each field audit or examination report
with respect to the Parent or any of its Subsidiaries (each, a "Report")
prepared by or at the request of such Agent, and each Agent shall so furnish
each Lender with each such Report,

 

(b) expressly agrees and acknowledges that the Agents (i) do not make any
representation or warranty as to the accuracy of any Reports, and (ii) shall not
be liable for any information contained in any Reports,

 

(c) expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that any Agent or other party performing any audit or
examination will inspect only specific information regarding the Parent and its
Subsidiaries and will rely significantly upon the Parent's and its Subsidiaries'
books and records, as well as on representations of their personnel,

 

(d) agrees to keep all Reports and other material, non-public information
regarding the Parent and its Subsidiaries and their operations, assets, and
existing and contemplated business plans in a confidential manner in accordance
with Section 12.19, and

 

(e) without limiting the generality of any other indemnification provision
contained in this Agreement, agrees: (i) to hold any Agent and any other Lender
preparing a Report harmless from any action the indemnifying Lender may take or
fail to take or any conclusion the indemnifying Lender may reach or draw from
any Report in connection with any loans or other credit accommodations that the
indemnifying Lender has made or may make to the Borrowers, or the indemnifying
Lender's participation in, or the indemnifying Lender's purchase of, a loan or
loans of the Borrowers, and (ii) to pay and protect, and indemnify, defend and
hold any Agent and any other Lender preparing a Report harmless from and
against, the claims, actions, proceedings, damages, costs, expenses, and other
amounts (including, attorneys' fees and costs) incurred by any such Agent and
any such other Lender preparing a Report as the direct or indirect result of any
third parties who might obtain all or part of any Report through the
indemnifying Lender.

 

Section 10.14 Collateral Custodian(a) . Upon the occurrence and during the
continuance of any Default or Event of Default, the Collateral Agent or its
designee may at any time and from time to time employ and maintain on the
premises of any Loan Party a custodian selected by the Collateral Agent or its
designee who shall have full authority to do all acts necessary to protect the
Agents' and the Lenders' interests. Each Loan Party hereby agrees to, and to
cause its Subsidiaries to, cooperate with any such custodian and to do whatever
the Collateral Agent or its designee may reasonably request to preserve the
Collateral. All costs and expenses incurred by the Collateral Agent or its
designee by reason of the employment of the custodian shall be the
responsibility of the Borrowers and charged to the Loan Account.

 



- 118 -

 

 

Section 10.15 [Intentionally Omitted.]

 

Section 10.16 Collateral Agent May File Proofs of Claim. In case of the pendency
of any proceeding under any Debtor Relief Law or any other judicial proceeding
relative to any Loan Party, the Collateral Agent (irrespective of whether the
principal of any Loan shall then be due and payable as herein expressed or by
declaration or otherwise and irrespective of whether any Agent shall have made
any demand on the Borrowers) shall be entitled and empowered (but not obligated)
by intervention in such proceeding or otherwise:

 

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Secured Parties (including any
claim for the compensation, expenses, disbursements and advances of the Secured
Parties and their respective agents and counsel and all other amounts due the
Secured Parties hereunder and under the other Loan Documents) allowed in such
judicial proceeding; and

 

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Secured Party to make such payments to the Administrative Agent and, in the
event that the Administrative Agent shall consent to the making of such payments
directly to the Secured Parties, to pay to the Administrative Agent any amount
due for the reasonable compensation, expenses, disbursements and advances of any
Agent and its agents and counsel, and any other amounts due to any Agent
hereunder and under the other Loan Documents.

 

ARTICLE XI

 

GUARANTY

 

Section 11.01 Guaranty. Each Guarantor hereby jointly and severally and
unconditionally and irrevocably guarantees the punctual payment when due,
whether at stated maturity, by acceleration or otherwise, of all Obligations of
the Borrowers now or hereafter existing under any Loan Document, whether for
principal, interest (including, without limitation, all interest that accrues
after the commencement of any Insolvency Proceeding of any Borrower, whether or
not a claim for post-filing interest is allowed in such Insolvency Proceeding)
fees, commissions, expense reimbursements, indemnifications or otherwise (such
Obligations, to the extent not paid by the Borrowers, being the "Guaranteed
Obligations"), and agrees to pay any and all expenses (including reasonable
counsel fees and expenses) incurred by the Secured Parties in enforcing any
rights under the guaranty set forth in this Article XI. Without limiting the
generality of the foregoing, each Guarantor's liability shall extend to all
amounts that constitute part of the Guaranteed Obligations and would be owed by
the Borrowers to the Secured Parties under any Loan Document but for the fact
that they are unenforceable or not allowable due to the existence of an
Insolvency Proceeding involving any Borrower. Notwithstanding the foregoing,
Guaranteed Obligations shall not include any Excluded Swap Obligations. In no
event shall the obligation of any Guarantor hereunder exceed the maximum amount
such Guarantor could guarantee under any Debtor Relief Law.

 



- 119 -

 

 

Section 11.02 Guaranty Absolute. Each Guarantor jointly and severally guarantees
that the Guaranteed Obligations will be paid strictly in accordance with the
terms of the Loan Documents, regardless of any law, regulation or order now or
hereafter in effect in any jurisdiction affecting any of such terms or the
rights of the Secured Parties with respect thereto. Each Guarantor agrees that
this Article XI constitutes a guaranty of payment when due and not of collection
and waives any right to require that any resort be made by any Agent or any
Lender to any Collateral. The obligations of each Guarantor under this Article
XI are independent of the Guaranteed Obligations, and a separate action or
actions may be brought and prosecuted against each Guarantor to enforce such
obligations, irrespective of whether any action is brought against any Loan
Party or whether any Loan Party is joined in any such action or actions. The
liability of each Guarantor under this Article XI shall be irrevocable, absolute
and unconditional irrespective of, and each Guarantor hereby irrevocably waives
any defenses it may now or hereafter have in any way relating to, any or all of
the following:

 

(a) any lack of validity or enforceability of any Loan Document or any agreement
or instrument relating thereto;

 

(b) any change in the time, manner or place of payment of, or in any other term
of, all or any of the Guaranteed Obligations, or any other amendment or waiver
of or any consent to departure from any Loan Document, including, without
limitation, any increase in the Guaranteed Obligations resulting from the
extension of additional credit to any Loan Party or otherwise;

 

(c) any taking, exchange, release or non-perfection of any Collateral, or any
taking, release or amendment or waiver of or consent to departure from any other
guaranty, for all or any of the Guaranteed Obligations;

 

(d) the existence of any claim, set-off, defense or other right that any
Guarantor may have at any time against any Person, including, without
limitation, any Secured Party;

 

(e) any change, restructuring or termination of the corporate, limited liability
company or partnership structure or existence of any Loan Party; or

 

(f) any other circumstance (including, without limitation, any statute of
limitations) or any existence of or reliance on any representation by the
Secured Parties that might otherwise constitute a defense available to, or a
discharge of, any Loan Party or any other guarantor or surety.

 

This Article XI shall continue to be effective or be reinstated, as the case may
be, if at any time any payment of any of the Guaranteed Obligations is rescinded
or must otherwise be returned by Secured Parties or any other Person upon the
insolvency, bankruptcy or reorganization of any Borrower or otherwise, all as
though such payment had not been made.

 



- 120 -

 

 

Section 11.03 Waiver. Each Guarantor hereby waives (i) promptness and diligence,
(ii) notice of acceptance and any other notice with respect to any of the
Guaranteed Obligations and this Article XI and any requirement that the Secured
Parties exhaust any right or take any action against any Loan Party or any other
Person or any Collateral, (iii) any right to compel or direct any Secured Party
to seek payment or recovery of any amounts owed under this Article XI from any
one particular fund or source or to exhaust any right or take any action against
any other Loan Party, any other Person or any Collateral, (iv) any requirement
that any Secured Party protect, secure, perfect or insure any security interest
or Lien on any property subject thereto or exhaust any right to take any action
against any Loan Party, any other Person or any Collateral, and (v) any other
defense available to any Guarantor. Each Guarantor agrees that the Secured
Parties shall have no obligation to marshal any assets in favor of any Guarantor
or against, or in payment of, any or all of the Obligations. Each Guarantor
acknowledges that it will receive direct and indirect benefits from the
financing arrangements contemplated herein and that the waiver set forth in this
Section 11.03 is knowingly made in contemplation of such benefits. Each
Guarantor hereby waives any right to revoke this Article XI, and acknowledges
that this Article XI is continuing in nature and applies to all Guaranteed
Obligations, whether existing now or in the future.

 

Section 11.04 Continuing Guaranty; Assignments. This Article XI is a continuing
guaranty and shall (a) remain in full force and effect until the later of the
cash payment in full of the Guaranteed Obligations (other than indemnification
obligations as to which no claim has been made) and all other amounts payable
under this Article XI and the Final Maturity Date, (b) be binding upon each
Guarantor, its successors and assigns and (c) inure to the benefit of and be
enforceable by the Secured Parties and their successors, pledgees, transferees
and assigns. Without limiting the generality of the foregoing clause (c), any
Lender may pledge, assign or otherwise transfer all or any portion of its rights
and obligations under this Agreement (including, without limitation, all or any
portion of its Commitments, its Loans owing to it) to any other Person, and such
other Person shall thereupon become vested with all the benefits in respect
thereof granted such Lender herein or otherwise, in each case as provided in
Section 12.07.

 

Section 11.05 Subrogation. No Guarantor will exercise any rights that it may now
or hereafter acquire against any Loan Party or any other guarantor that arise
from the existence, payment, performance or enforcement of such Guarantor's
obligations under this Article XI, including, without limitation, any right of
subrogation, reimbursement, exoneration, contribution or indemnification and any
right to participate in any claim or remedy of the Secured Parties against any
Loan Party or any other guarantor or any Collateral, whether or not such claim,
remedy or right arises in equity or under contract, statute or common law,
including, without limitation, the right to take or receive from any Loan Party
or any other guarantor, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until all of the Guaranteed Obligations
(other than Contingent Indemnity Obligations) and all other amounts payable
under this Article XI shall have been paid in full in cash and the Final
Maturity Date shall have occurred. If any amount shall be paid to any Guarantor
in violation of the immediately preceding sentence at any time prior to the
later of the payment in full in cash of the Guaranteed Obligations (other than
Contingent Indemnity Obligations) and all other amounts payable under this
Article XI and the Final Maturity Date, such amount shall be held in trust for
the benefit of the Secured Parties and shall forthwith be paid to the Secured
Parties to be credited and applied to the Guaranteed Obligations and all other
amounts payable under this Article XI, whether matured or unmatured, in
accordance with the terms of this Agreement, or to be held as Collateral for any
Guaranteed Obligations or other amounts payable under this Article XI thereafter
arising. If (i) any Guarantor shall make payment to the Secured Parties of all
or any part of the Guaranteed Obligations, (ii) all of the Guaranteed
Obligations and all other amounts payable under this Article XI shall be paid in
full in cash and (iii) the Final Maturity Date shall have occurred, the Secured
Parties, the Bank Product Providers or the Cash Management Service Providers
will, at such Guarantor's request and expense, execute and deliver to such
Guarantor appropriate documents, without recourse and without representation or
warranty, necessary to evidence the transfer by subrogation to such Guarantor of
an interest in the Guaranteed Obligations resulting from such payment by such
Guarantor.

 



- 121 -

 

 

Section 11.06 Contribution. All Guarantors desire to allocate among themselves,
in a fair and equitable manner, their obligations arising under this Guaranty. 
Accordingly, in the event any payment or distribution is made on any date by a
Guarantor under this Guaranty such that its Aggregate Payments exceeds its Fair
Share as of such date, such Guarantor shall be entitled to a contribution from
each of the other Guarantors in an amount sufficient to cause each Guarantor's
Aggregate Payments to equal its Fair Share as of such date.  "Fair Share" means,
with respect to any Guarantor as of any date of determination, an amount equal
to (a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Guarantor, to (ii) the aggregate of the Fair Share Contribution Amounts with
respect to all Guarantors multiplied by, (b) the aggregate amount paid or
distributed on or before such date by all Guarantors under this Guaranty in
respect of the Guaranteed Obligations.  "Fair Share Contribution Amount" means,
with respect to any Guarantor as of any date of determination, the maximum
aggregate amount of the obligations of such Guarantor under this Guaranty that
would not render its obligations hereunder subject to avoidance as a fraudulent
transfer or conveyance under Section 548 of Title 11 of the United States Code
or any comparable applicable provisions of state law; provided, solely for
purposes of calculating the "Fair Share Contribution Amount" with respect to any
Guarantor for purposes of this Section 11.06, any assets or liabilities of such
Guarantor arising by virtue of any rights to subrogation, reimbursement or
indemnification or any rights to or obligations of contribution hereunder shall
not be considered as assets or liabilities of such Guarantor. "Aggregate
Payments" means, with respect to any Guarantor as of any date of determination,
an amount equal to (A) the aggregate amount of all payments and distributions
made on or before such date by such Guarantor in respect of this Guaranty
(including, without limitation, in respect of this Section 11.06), minus (B) the
aggregate amount of all payments received on or before such date by such
Guarantor from the other Guarantors as contributions under this Section 11.06.
The amounts payable as contributions hereunder shall be determined as of the
date on which the related payment or distribution is made by the applicable
Guarantor.  The allocation among Guarantors of their obligations as set forth in
this Section 11.06 shall not be construed in any way to limit the liability of
any Guarantor hereunder.  Each Guarantor is a third party beneficiary to the
contribution agreement set forth in this Section 11.06.

 



- 122 -

 

 

ARTICLE XII

 

MISCELLANEOUS

 

Section 12.01 Notices, Etc.

 

(a) Notices Generally. All notices and other communications provided for
hereunder shall be in writing and shall be delivered by hand, sent by registered
or certified mail (postage prepaid, return receipt requested), overnight
courier, or telecopier. In the case of notices or other communications to any
Loan Party, Administrative Agent or the Collateral Agent, as the case may be,
they shall be sent to the respective address set forth below (or, as to each
party, at such other address as shall be designated by such party in a written
notice to the other parties complying as to delivery with the terms of this
Section 12.01):

 

if to any Loan Party, to it c/o the Administrative Borrower at the following
address:

 

Kitara Holding Corp.
525 Washington Boulevard, Suite 2620
Jersey City, New Jersey 07310
Attention: Chief Financial Officer
Telephone: 201-539-2200
Telecopier: 201-839-3345

 

with a copy to:

 

Graubard Miller
405 Lexington Avenue, Floor 11
New York, New York 10174-1101
Attention: Jeffrey M. Gallant, Esq.
Telephone: 212-818-8638
Telecopier: 212-818-8881

 

and with a copy to:

 

David Shapiro, Esq.

General Counsel and Executive Vice President, Business and Legal Affairs

Future Ads LLC

2010 Main Street, Suite 900

Irvin, California 92614

Telephone: 949-251-0640, Extension 202

Telecopier: 949-379-2829

 



- 123 -

 

 

If to the Administrative Agent, to it at the following address:

PNC Business Credit
340 Madison Avenue, 11th Floor

New York, NY 10173
Attention: Joanne Fu

Telephone: 212-752-6360
Telecopier: 212-223-6780

 

with a copy to:

Hahn & Hessen LLP
488 Madison Avenue
New York, New York 10022
Attention: Steven J. Seif, Esq.
Telephone: 212-478-7370
Telecopier: 212-478-7400

 

if to the Collateral Agent, to it at the following address:

Highbridge Principal Strategies, LLC
40 West 57th Street, 33rd Floor
New York, New York 10019
Attention: Vikas Keswani
Telephone: 212-287-6773
Telecopier: 646-495-4469

 

with a copy to:

 

Schulte Roth & Zabel LLP
919 Third Avenue
New York, New York 10022
Attention: Frederic L. Ragucci, Esq.
Telephone: 212-756-2000
Telecopier: 212-593-5955

 

All notices or other communications sent in accordance with this Section 12.01,
shall be deemed received on the earlier of the date of actual receipt or 3
Business Days after the deposit thereof in the mail; provided, that (i) notices
sent by overnight courier service shall be deemed to have been given when
received and (ii) notices by facsimile shall be deemed to have been given when
sent (except that, if not given during normal business hours for the recipient,
shall be deemed to have been given at the opening of business on the next
Business Day for the recipient), provided, further that notices to any Agent
pursuant to Article II shall not be effective until received by such Agent.

 



- 124 -

 

 

(b) Electronic Communications.

 

(i) Each Agent and the Administrative Borrower may, in its discretion, agree to
accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it; provided that approval of
such procedures may be limited to particular notices or communications. Notices
and other communications to the Lenders hereunder may be delivered or furnished
by electronic communication (including e-mail and Internet or intranet websites)
pursuant to procedures approved by the Agents, provided that the foregoing shall
not apply to notices to any Lender pursuant to Article II if such Lender has
notified the Agents that it is incapable of receiving notices under such Article
by electronic communication.

 

(ii) Unless the Administrative Agent otherwise prescribes, (A) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender's receipt of an acknowledgement from the intended recipient (such as by
the "return receipt requested" function, as available, return e-mail or other
written acknowledgement), and (B) notices or communications posted to an
Internet or intranet website shall be deemed received upon the deemed receipt by
the intended recipient, at its e-mail address as described in the foregoing
clause (A), of notification that such notice or communication is available and
identifying the website address therefor; provided that, for both clauses (A)
and (B) above, if such notice, email or other communication is not sent during
the normal business hours of the recipient, such notice or communication shall
be deemed to have been sent at the opening of business on the next business day
for the recipient.

 

Section 12.02 Amendments, Etc. (a) No amendment or waiver of any provision of
this Agreement or any other Loan Document (excluding the Fee Letter), and no
consent to any departure by any Loan Party therefrom, shall in any event be
effective unless the same shall be in writing and signed (x) in the case of an
amendment, consent or waiver to cure any ambiguity, omission, defect or
inconsistency or granting a new Lien for the benefit of the Agents and the
Lenders or extending an existing Lien over additional property, by the Agents
and the Borrowers (or by the Administrative Borrower on behalf of the
Borrowers), (y) in the case of any other waiver or consent, by the Required
Lenders (or by the Collateral Agent with the consent of the Required Lenders)
and (z) in the case of any other amendment, by the Required Lenders (or by the
Collateral Agent with the consent of the Required Lenders) and the Borrowers (or
by the Administrative Borrower on behalf of the Borrowers), and then such waiver
or consent shall be effective only in the specific instance and for the specific
purpose for which given; provided, however, that no amendment, waiver or consent
shall:

 

(i) increase the Commitment of any Lender, reduce the principal of, or interest
on, the Loans payable to any Lender (other than with respect to default rate
interest), reduce the amount of any fee payable for the account of any Lender,
or postpone or extend any scheduled date fixed for any payment of principal of,
or interest or fees on, the Loans payable to any Lender (excluding, for the
avoidance of doubt, in respect of any mandatory or optional prepayment), in each
case, without the written consent of such Lender;

 

(ii) change the percentage of the Commitments or of the aggregate unpaid
principal amount of the Loans that is required for the Lenders or any of them to
take any action hereunder without the written consent of each Lender;

 

(iii) amend the definition of "Required Lenders" or "Pro Rata Share" or "Total
Commitment" without the written consent of each Lender;

 



- 125 -

 

 

(iv) release all or a substantial portion of the Collateral (except as otherwise
provided in this Agreement and the other Loan Documents), subordinate any Lien
granted in favor of the Collateral Agent for the benefit of the Agents and the
Lenders, or release any Borrower or any Guarantor (except in connection with a
Disposition of the Equity Interests thereof or all or substantially all of the
assets thereof, in each case, to the extent permitted by Section 7.02(c)(ii)),
in each case, without the written consent of each Lender;

 

(v) amend, modify or waive Section 4.02, Section 4.03 or this Section 12.02 of
this Agreement without the written consent of each Lender; or

 

(vi) amend the definition of "Borrowing Base", "Eligible Accounts", "Dilution",
"Dilution Reserves" or "Net Amount of Eligible Accounts", in each case, without
the written consent of each Revolving Loan Lender and the Required Lenders.

 

Notwithstanding the foregoing, (A) no amendment, waiver or consent shall, unless
in writing and signed by an Agent, affect the rights or duties of such Agent
(but not in its capacity as a Lender) under this Agreement or the other Loan
Documents, (B) any amendment, waiver or consent to any provision of this
Agreement (including Sections 4.01, 4.02 and 4.03) that permits any Loan Party,
any Permitted Holder or any of their respective Affiliates to purchase Loans on
a non-pro rata basis, become an eligible assignee pursuant to Section 12.07
and/or make offers to make optional prepayments on a non-pro rata basis shall
require the prior written consent of the Required Lenders rather than the prior
written consent of each Lender directly affected thereby and (C) the consent of
the Borrowers shall not be required to change any order of priority set forth in
Section 2.05(d) and Section 4.03. Notwithstanding anything to the contrary
herein, no Lender that is a Defaulting Lender, Loan Party, Permitted Holder or
any of their respective Affiliates (each, a "Specified Lender") shall have any
right to approve or disapprove any amendment, waiver or consent under the Loan
Documents and any Loans held by such Person for purposes hereof shall be
automatically deemed to be voted pro rata according to the Loans of all other
Lenders in the aggregate (other than such Specified Lender) except that (x) the
Commitment of any Specified Lender may not be increased or extended without the
consent of such Lender and (y) any waiver, amendment or modification requiring
the consent of all Lenders or each affected Lender that by its terms affects any
Specified Lender more adversely than other affected Lenders shall require the
consent of such Specified Lender.

 

(b) If any action to be taken by the Lenders hereunder requires the consent,
authorization, or agreement of all of the Lenders or any Lender affected
thereby, and a Lender (the "Holdout Lender") fails to give its consent,
authorization, or agreement, then the Collateral Agent, upon at least 5 Business
Days prior irrevocable notice to the Holdout Lender, may permanently replace the
Holdout Lender with one or more substitute lenders (each, a "Replacement
Lender"), and the Holdout Lender shall have no right to refuse to be replaced
hereunder. Such notice to replace the Holdout Lender shall specify an effective
date for such replacement, which date shall not be later than 15 Business Days
after the date such notice is given. Prior to the effective date of such
replacement, the Holdout Lender and each Replacement Lender shall execute and
deliver an Assignment and Acceptance, subject only to (i) unless the
Administrative Agent is the Holdout Lender, the consent of the Administrative
Agent if the Replacement Lender is a Revolving Loan Lender and (ii) the Holdout
Lender being repaid its share of the outstanding Obligations without any premium
or penalty of any kind whatsoever. If the Holdout Lender shall refuse or fail to
execute and deliver any such Assignment and Acceptance prior to the effective
date of such replacement, the Holdout Lender shall be deemed to have executed
and delivered such Assignment and Acceptance. The replacement of any Holdout
Lender shall be made in accordance with the terms of Section 12.07. Until such
time as the Replacement Lenders shall have acquired all of the Obligations, the
Commitments, and the other rights and obligations of the Holdout Lender
hereunder and under the other Loan Documents, the Holdout Lender shall remain
obligated to make its Pro Rata Share of Loans.

 



- 126 -

 

 

Section 12.03 No Waiver; Remedies, Etc. No failure on the part of any Agent or
any Lender to exercise, and no delay in exercising, any right hereunder or under
any other Loan Document shall operate as a waiver thereof; nor shall any single
or partial exercise of any right under any Loan Document preclude any other or
further exercise thereof or the exercise of any other right. The rights and
remedies of the Agents and the Lenders provided herein and in the other Loan
Documents are cumulative and are in addition to, and not exclusive of, any
rights or remedies provided by law. The rights of the Agents and the Lenders
under any Loan Document against any party thereto are not conditional or
contingent on any attempt by the Agents and the Lenders to exercise any of their
rights under any other Loan Document against such party or against any other
Person.

 

Section 12.04 Expenses; Taxes; Attorneys' Fees. The Borrowers will pay on
demand, all costs and expenses incurred by or on behalf of each Agent (and, in
the case of clauses (b) through (n) below, each Lender), regardless of whether
the transactions contemplated hereby are consummated, including, without
limitation, reasonable fees, costs, client charges and expenses of counsel for
each Agent (and, in the case of clauses (b) through (n) below, each Lender),
accounting, due diligence, periodic field audits, physical counts, valuations,
investigations, searches and filings, monitoring of assets, appraisals of
Collateral, the rating of the Loans, title searches and reviewing environmental
assessments, miscellaneous disbursements, examination, travel, lodging and
meals, arising from or relating to: (a) the negotiation, preparation, execution,
delivery, performance and administration of this Agreement and the other Loan
Documents (including, without limitation, the preparation of any additional Loan
Documents pursuant to Section 7.01(b) or the review of any of the agreements,
instruments and documents referred to in Section 7.01(f)), (b) any requested
amendments, waivers or consents to this Agreement or the other Loan Documents
whether or not such documents become effective or are given, (c) the
preservation and protection of the Agents' or any of the Lenders' rights under
this Agreement or the other Loan Documents, (d) the defense of any claim or
action asserted or brought against any Agent or any Lender by any Person that
arises from or relates to this Agreement, any other Loan Document, the Agents'
or the Lenders' claims against any Loan Party, or any and all matters in
connection therewith, (e) the commencement or defense of, or intervention in,
any court proceeding arising from or related to this Agreement or any other Loan
Document, (f) the filing of any petition, complaint, answer, motion or other
pleading by any Agent or any Lender, or the taking of any action in respect of
the Collateral or other security, in connection with this Agreement or any other
Loan Document, (g) the protection, collection, lease, sale, taking possession of
or liquidation of, any Collateral or other security in connection with this
Agreement or any other Loan Document, (h) any attempt to enforce any Lien or
security interest in any Collateral or other security in connection with this
Agreement or any other Loan Document, (i) any attempt to collect from any Loan
Party, (j) all liabilities and costs arising from or in connection with the
past, present or future operations of any Loan Party involving any damage to
real or personal property or natural resources or harm or injury alleged to have
resulted from any Release of Hazardous Materials on, upon or into such property,
(k) any Environmental Liabilities and Costs incurred in connection with the
investigation, removal, cleanup and/or remediation of any Hazardous Materials
present or arising out of the operations of any Facility of any Loan Party, (l)
any Environmental Liabilities and Costs incurred in connection with any
Environmental Lien, (m) the rating of the Loans by one or more rating agencies
in connection with any Lender's Securitization, or (n) the receipt by any Agent
or any Lender of any advice from professionals with respect to any of the
foregoing. Without limitation of the foregoing or any other provision of any
Loan Document: (x) the Borrowers agree to pay all stamp, document, transfer,
recording or filing taxes or fees and similar impositions now or hereafter
determined by any Agent or any Lender to be payable in connection with this
Agreement or any other Loan Document, and the Borrowers agree to save each Agent
and each Lender harmless from and against any and all present or future claims,
liabilities or losses with respect to or resulting from any omission to pay or
delay in paying any such taxes, fees or impositions, (y) the Borrowers agree to
pay all broker fees that may become due in connection with the transactions
contemplated by this Agreement and the other Loan Documents, and (z) if the
Borrowers fail to perform any covenant or agreement contained herein or in any
other Loan Document, any Agent may itself perform or cause performance of such
covenant or agreement, and the expenses of such Agent incurred in connection
therewith shall be reimbursed on demand by the Borrowers. The obligations of the
Borrowers under this Section 12.04 shall survive the repayment of the
Obligations and discharge of any Liens granted under the Loan Documents.

 



- 127 -

 

 

Section 12.05 Right of Set-off. Upon the occurrence and during the continuance
of any Event of Default, any Agent or any Lender may, and is hereby authorized
to, at any time and from time to time, without notice to any Loan Party (any
such notice being expressly waived by the Loan Parties) and to the fullest
extent permitted by law, set off and apply any and all deposits (general or
special, time or demand, provisional or final) at any time held and other
Indebtedness at any time owing by such Agent or such Lender or any of their
respective Affiliates to or for the credit or the account of any Loan Party
against any and all obligations of the Loan Parties either now or hereafter
existing under any Loan Document, irrespective of whether or not such Agent or
such Lender shall have made any demand hereunder or thereunder and although such
obligations may be contingent or unmatured; provided that in the event that any
Defaulting Lender shall exercise any such right of set-off, (a) all amounts so
set off shall be paid over immediately to the Administrative Agent for further
application in accordance with the provisions of Section 4.04 and, pending such
payment, shall be segregated by such Defaulting Lender from its other funds and
deemed held in trust for the benefit of the Agents and the Lenders, and (b) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of set-off. Each Agent and each Lender
agrees to notify such Loan Party promptly after any such set-off and application
made by such Agent or such Lender or any of their respective Affiliates provided
that the failure to give such notice shall not affect the validity of such
set-off and application. The rights of the Agents and the Lenders under this
Section 12.05 are in addition to the other rights and remedies (including other
rights of set-off) which the Agents and the Lenders may have under this
Agreement or any other Loan Documents of law or otherwise.

 



- 128 -

 

 

Section 12.06 Severability. Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining portions hereof or affecting the validity or
enforceability of such provision in any other jurisdiction.

 

Section 12.07 Assignments and Participations.

 

(a) This Agreement and the other Loan Documents shall be binding upon and inure
to the benefit of each Loan Party and each Agent and each Lender and their
respective successors and assigns; provided, however, that none of the Loan
Parties may assign or transfer any of its rights hereunder or under the other
Loan Documents without the prior written consent of each Lender and any such
assignment without the Lenders' prior written consent shall be null and void.

 

(b) Subject to the conditions set forth in clause (c) below, each Lender may
assign to one or more other lenders or other entities all or a portion of its
rights and obligations under this Agreement with respect to:

 

(i) all or a portion of its Term Loan Commitment and any Term Loan made by it
with the written consent of the Collateral Agent, and

 

(ii) all or a portion of its Revolving Credit Commitment and the Revolving Loans
made by it with the written consent of each Agent;

 

provided, however, that no written consent of the Collateral Agent or the
Administrative Agent shall be required if such assignment is in connection with
any merger, consolidation, sale, transfer, or other disposition of all or any
substantial portion of the business or loan portfolio of such Lender.

 

(c) Assignments shall be subject to the following additional conditions:

 

(i) Each such assignment shall be in an amount which is at least $5,000,000 or a
multiple of $1,000,000 in excess thereof (or the remainder of such Lender's
Commitment) (except such minimum amount shall not apply to an assignment by a
Lender to (A) a Lender, an Affiliate of such Lender or a Related Fund of such
Lender or (B) a group of new Lenders, each of whom is an Affiliate or Related
Fund of each other to the extent the aggregate amount to be assigned to all such
new Lenders is at least $5,000,000 or a multiple of $1,000,000 in excess
thereof); and

 

(ii) the parties to each such assignment shall execute and deliver to the
Collateral Agent (and the Administrative Agent, if applicable), for its
acceptance, an Assignment and Acceptance, together with any promissory note
subject to such assignment and such parties shall deliver to the Collateral
Agent, for the benefit of the Collateral Agent, a processing and recordation fee
of $5,000 (except the payment of such fee shall not be required in connection
with an assignment by a Lender to a Lender, an Affiliate of such Lender or a
Related Fund of such Lender). Notwithstanding anything to the contrary contained
in this Section 12.07(c)(ii), a Lender may assign any or all of its rights under
the Loan Documents to an Affiliate of such Lender or a Related Fund of such
Lender without delivering an Assignment and Acceptance to the Agents or to any
other Person (a "Related Party Assignment"); provided, however, that (A) the
Borrowers and the Administrative Agent may continue to deal solely and directly
with such assigning Lender until an Assignment and Acceptance has been delivered
to the Administrative Agent for recordation on the Register, (B) the Agents may
continue to deal solely and directly with such assigning Lender until receipt by
the Agents of a copy of the fully executed Assignment and Acceptance pursuant to
Section 12.07(g), (C) the failure of such assigning Lender to deliver an
Assignment and Acceptance to the Agents shall not affect the legality, validity,
or binding effect of such assignment, and (D) an Assignment and Acceptance
between the assigning Lender and an Affiliate of such Lender or a Related Fund
of such Lender shall be effective as of the date specified in such Assignment
and Acceptance and recordation on the Related Party Register referred to in the
last sentence of Section 12.07(f) below; and

 



- 129 -

 

 

(iii) No such assignment shall be made to (A) any Loan Party, any Permitted
Holder or any of their respective Affiliates or (B) any Defaulting Lender or any
of its Affiliates, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (B).

 

(d) Upon such execution, delivery and acceptance, from and after the effective
date specified in each Assignment and Acceptance and recordation on the
Register, which effective date shall be at least 3 Business Days after the
delivery thereof to the Agents (or such shorter period as shall be agreed to by
the Agents and the parties to such assignment), (A) the assignee thereunder
shall become a "Lender" hereunder and, in addition to the rights and obligations
hereunder held by it immediately prior to such effective date, have the rights
and obligations hereunder that have been assigned to it pursuant to such
Assignment and Acceptance and (B) the assigning Lender thereunder shall, to the
extent that rights and obligations hereunder have been assigned by it pursuant
to such Assignment and Acceptance, relinquish its rights and be released from
its obligations under this Agreement (and, in the case of an Assignment and
Acceptance covering all or the remaining portion of an assigning Lender's rights
and obligations under this Agreement, such Lender shall cease to be a party
hereto).

 

(e) By executing and delivering an Assignment and Acceptance, the assigning
Lender and the assignee thereunder confirm to and agree with each other and the
other parties hereto as follows: (i) other than as provided in such Assignment
and Acceptance, the assigning Lender makes no representation or warranty and
assumes no responsibility with respect to any statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Document or the execution, legality, validity, enforceability, genuineness,
sufficiency or value of this Agreement or any other Loan Document furnished
pursuant hereto; (ii) the assigning Lender makes no representation or warranty
and assumes no responsibility with respect to the financial condition of any
Loan Party or any of its Subsidiaries or the performance or observance by any
Loan Party of any of its obligations under this Agreement or any other Loan
Document furnished pursuant hereto; (iii) such assignee confirms that it has
received a copy of this Agreement and the other Loan Documents, together with
such other documents and information it has deemed appropriate to make its own
credit analysis and decision to enter into such Assignment and Acceptance;
(iv) such assignee will, independently and without reliance upon the assigning
Lender, any Agent or any Lender and based on such documents and information as
it shall deem appropriate at the time, continue to make its own credit decisions
in taking or not taking action under this Agreement and the other Loan
Documents; (v) such assignee appoints and authorizes the Agents to take such
action as agents on its behalf and to exercise such powers under this Agreement
and the other Loan Documents as are delegated to the Agents by the terms hereof
and thereof, together with such powers as are reasonably incidental hereto and
thereto; and (vi) such assignee agrees that it will perform in accordance with
their terms all of the obligations which by the terms of this Agreement and the
other Loan Documents are required to be performed by it as a Lender.

 



- 130 -

 

 

(f) The Administrative Agent shall, acting solely for this purpose as a
non-fiduciary agent of the Borrowers, maintain, or cause to be maintained at the
Payment Office, a copy of each Assignment and Acceptance delivered to and
accepted by it and a register (the "Register") for the recordation of the names
and addresses of the Lenders and the Commitments of, and the principal amount of
the Loans (and stated interest thereon) (the "Registered Loans") owing to each
Lender from time to time. The entries in the Register shall be conclusive and
binding for all purposes, absent manifest error, and the Borrowers, the Agents
and the Lenders may treat each Person whose name is recorded in the Register as
a Lender hereunder for all purposes of this Agreement. The Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(g) Upon receipt by the Administrative Agent of a completed Assignment and
Acceptance, and subject to any consent required from the Administrative Agent or
the Collateral Agent pursuant to Section 12.07(b) (which consent of the
applicable Agent must be evidenced by such Agent's execution of an acceptance to
such Assignment and Acceptance), the Administrative Agent shall accept such
assignment, record the information contained therein in the Register (as
adjusted to reflect any principal payments on or amounts capitalized and added
to the principal balance of the Loans and/or Commitment reductions made
subsequent to the effective date of the applicable assignment, as confirmed in
writing by the corresponding assignor and assignee in conjunction with delivery
of the assignment to the Administrative Agent) and provide to the Collateral
Agent a copy of the fully executed Assignment and Acceptance.

 

(h) A Registered Loan (and the registered note, if any, evidencing the same) may
be assigned or sold in whole or in part only by registration of such assignment
or sale on the Register or the Related Party Register (and each registered note
shall expressly so provide). Any assignment or sale of all or part of such
Registered Loan (and the registered note, if any, evidencing the same) may be
effected only by registration of such assignment or sale on the Register or the
Related Party Register, together with the surrender of the registered note, if
any, evidencing the same duly endorsed by (or accompanied by a written
instrument of assignment or sale duly executed by) the holder of such registered
note, whereupon, at the request of the designated assignee(s) or transferee(s),
one or more new registered notes in the same aggregate principal amount shall be
issued to the designated assignee(s) or transferee(s). Prior to the registration
of assignment or sale of any Registered Loan (and the registered note, if any,
evidencing the same), the Agents shall treat the Person in whose name such
Registered Loan (and the registered note, if any, evidencing the same) is
registered on the Register as the owner thereof for the purpose of receiving all
payments thereon, notwithstanding notice to the contrary.

 



- 131 -

 

 

(i) In the event that any Lender sells participations in a Registered Loan, such
Lender shall, acting for this purpose as a non-fiduciary agent on behalf of the
Borrowers, maintain, or cause to be maintained, a register, on which it enters
the name of all participants in the Registered Loans held by it and the
principal amount (and stated interest thereon) of the portion of the Registered
Loan that is the subject of the participation (the "Participant Register"). A
Registered Loan (and the registered note, if any, evidencing the same) may be
participated in whole or in part only by registration of such participation on
the Participant Register (and each registered note shall expressly so provide).
Any participation of such Registered Loan (and the registered note, if any,
evidencing the same) may be effected only by the registration of such
participation on the Participant Register. The Participant Register shall be
available for inspection by the Administrative Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

(j) Any Non-U.S. Lender who purchases or is assigned or participates in any
portion of such Registered Loan shall comply with Section 2.09(d).

 

(k) Each Lender may sell participations to one or more banks or other entities
in or to all or a portion of its rights and obligations under this Agreement and
the other Loan Documents (including, without limitation, all or a portion of its
Commitments and the Loans made by it); provided, that (i) such Lender's
obligations under this Agreement (including without limitation, its Commitments
hereunder) and the other Loan Documents shall remain unchanged; (ii) such Lender
shall remain solely responsible to the other parties hereto for the performance
of such obligations, and the Borrowers, the Agents and the other Lenders shall
continue to deal solely and directly with such Lender in connection with such
Lender's rights and obligations under this Agreement and the other Loan
Documents; and (iii) a participant shall not be entitled to require such Lender
to take or omit to take any action hereunder except (A) action directly
effecting an extension of the maturity dates or decrease in the principal amount
of the Loans, (B) action directly effecting an extension of the due dates or a
decrease in the rate of interest payable on the Loans or the fees payable under
this Agreement, or (C) actions directly effecting a release of all or a
substantial portion of the Collateral or any Loan Party (except as set forth in
Section 10.08 of this Agreement or any other Loan Document). The Loan Parties
agree that each participant shall be entitled to the benefits of Section 2.09
and Section 2.10 of this Agreement with respect to its participation in any
portion of the Commitments and the Loans as if it was a Lender.

 

(l) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including any pledge or assignment to secure obligations to a Federal
Reserve Bank or loans made to such Lender pursuant to securitization or similar
credit facility (a "Securitization"); provided that no such pledge or assignment
shall release such Lender from any of its obligations hereunder or substitute
any such pledgee or assignee for such Lender as a party hereto. The Loan Parties
shall cooperate with such Lender and its Affiliates to effect the Securitization
including, without limitation, by providing such information as may be
reasonably requested by such Lender in connection with the rating of its Loans
or the Securitization.

 



- 132 -

 

 

Section 12.08 Counterparts. This Agreement may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which shall be deemed to be an original, but all of which taken together shall
constitute one and the same agreement. Delivery of an executed counterpart of
this Agreement by telecopier or electronic mail shall be equally as effective as
delivery of an original executed counterpart of this Agreement. Any party
delivering an executed counterpart of this Agreement by telecopier or electronic
mail also shall deliver an original executed counterpart of this Agreement but
the failure to deliver an original executed counterpart shall not affect the
validity, enforceability, and binding effect of this Agreement. The foregoing
shall apply to each other Loan Document mutatis mutandis.

 

Section 12.09 GOVERNING LAW. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (UNLESS
EXPRESSLY PROVIDED TO THE CONTRARY IN ANOTHER LOAN DOCUMENT IN RESPECT OF SUCH
OTHER LOAN DOCUMENT) SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
LAW OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND TO BE PERFORMED IN
THE STATE OF NEW YORK.

 

Section 12.10 CONSENT TO JURISDICTION; SERVICE OF PROCESS AND VENUE.

 

(a) ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT MAY BE BROUGHT IN THE COURTS OF THE STATE OF NEW YORK IN THE
COUNTY OF NEW YORK OR OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN
DISTRICT OF NEW YORK, AND, BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH
LOAN PARTY HEREBY IRREVOCABLY ACCEPTS IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE JURISDICTION OF THE AFORESAID COURTS. EACH LOAN PARTY
HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE
AFOREMENTIONED COURTS AND IN ANY SUCH ACTION OR PROCEEDING BY ANY MEANS
PERMITTED BY APPLICABLE LAW, INCLUDING, WITHOUT LIMITATION, BY THE MAILING OF
COPIES THEREOF BY REGISTERED MAIL, POSTAGE PREPAID, TO THE ADMINISTRATIVE
BORROWER AT ITS ADDRESS FOR NOTICES AS SET FORTH IN SECTION 12.01, SUCH SERVICE
TO BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. THE LOAN PARTIES AGREE THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE AGENTS AND THE
LENDERS TO SERVICE OF PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO
COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST ANY LOAN PARTY IN ANY
OTHER JURISDICTION. EACH LOAN PARTY HEREBY EXPRESSLY AND IRREVOCABLY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE JURISDICTION OR LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN
ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM. TO THE EXTENT THAT ANY LOAN PARTY HAS OR
HEREAFTER MAY ACQUIRE ANY IMMUNITY FROM JURISDICTION OF ANY COURT OR FROM ANY
LEGAL PROCESS (WHETHER THROUGH SERVICE OR NOTICE, ATTACHMENT PRIOR TO JUDGMENT,
ATTACHMENT IN AID OF EXECUTION OR OTHERWISE) WITH RESPECT TO ITSELF OR ITS
PROPERTY, EACH LOAN PARTY HEREBY IRREVOCABLY WAIVES SUCH IMMUNITY IN RESPECT OF
ITS OBLIGATIONS UNDER THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS.

 



- 133 -

 

 

Section 12.11 WAIVER OF JURY TRIAL, ETC. EACH LOAN PARTY, EACH AGENT AND EACH
LENDER HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM CONCERNING ANY RIGHTS UNDER THIS AGREEMENT OR THE OTHER LOAN
DOCUMENTS, OR UNDER ANY AMENDMENT, WAIVER, CONSENT, INSTRUMENT, DOCUMENT OR
OTHER AGREEMENT DELIVERED OR WHICH IN THE FUTURE MAY BE DELIVERED IN CONNECTION
THEREWITH, OR ARISING FROM ANY FINANCING RELATIONSHIP EXISTING IN CONNECTION
WITH THIS AGREEMENT, AND AGREES THAT ANY SUCH ACTION, PROCEEDINGS OR
COUNTERCLAIM SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY. EACH LOAN
PARTY CERTIFIES THAT NO OFFICER, REPRESENTATIVE, AGENT OR ATTORNEY OF ANY AGENT
OR ANY LENDER HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT ANY AGENT OR ANY
LENDER WOULD NOT, IN THE EVENT OF ANY ACTION, PROCEEDING OR COUNTERCLAIM, SEEK
TO ENFORCE THE FOREGOING WAIVERS. EACH LOAN PARTY HEREBY ACKNOWLEDGES THAT THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE AGENTS AND THE LENDERS ENTERING INTO
THIS AGREEMENT.

 

Section 12.12 Consent by the Agents and Lenders. Except as otherwise expressly
set forth herein to the contrary or in any other Loan Document, if the consent,
approval, satisfaction, determination, judgment, acceptance or similar action
(an "Action") of any Agent or any Lender shall be permitted or required pursuant
to any provision hereof or any provision of any other agreement to which any
Loan Party is a party and to which any Agent or any Lender has succeeded
thereto, such Action shall be required to be in writing and may be withheld or
denied by such Agent or such Lender, in its sole discretion, with or without any
reason, and without being subject to question or challenge on the grounds that
such Action was not taken in good faith.

 

Section 12.13 No Party Deemed Drafter. Each of the parties hereto agrees that no
party hereto shall be deemed to be the drafter of this Agreement.

 



- 134 -

 

 

Section 12.14 Reinstatement; Certain Payments. If any claim is ever made upon
any Secured Party for repayment or recovery of any amount or amounts received by
such Secured Party in payment or on account of any of the Obligations, such
Secured Party shall give prompt notice of such claim to each other Agent and
Lender and the Administrative Borrower, and if such Secured Party repays all or
part of such amount by reason of (i) any judgment, decree or order of any court
or administrative body having jurisdiction over such Secured Party or any of its
property, or (ii) any good faith settlement or compromise of any such claim
effected by such Secured Party with any such claimant, then and in such event
each Loan Party agrees that (A) any such judgment, decree, order, settlement or
compromise shall be binding upon it notwithstanding the cancellation of any
Indebtedness hereunder or under the other Loan Documents or the termination of
this Agreement or the other Loan Documents, and (B) it shall be and remain
liable to such Secured Party hereunder for the amount so repaid or recovered to
the same extent as if such amount had never originally been received by such
Secured Party.

 

Section 12.15 Indemnification; Limitation of Liability for Certain Damages.

 

(a) In addition to each Loan Party's other Obligations under this Agreement,
each Loan Party agrees to, jointly and severally, defend, protect, indemnify and
hold harmless each Secured Party and all of their respective Affiliates,
officers, directors, employees, attorneys, consultants and agents (collectively
called the "Indemnitees") from and against any and all losses, damages,
liabilities, obligations, penalties, fees, reasonable costs and expenses
(including, without limitation, reasonable attorneys' fees, costs and expenses)
incurred by such Indemnitees, whether prior to or from and after the Effective
Date, whether direct, indirect or consequential, as a result of or arising from
or relating to or in connection with any of the following: (i) the negotiation,
preparation, execution or performance or enforcement of this Agreement, any
other Loan Document or of any other document executed in connection with the
transactions contemplated by this Agreement, (ii) any Agent's or any Lender's
furnishing of funds to the Borrowers under this Agreement or the other Loan
Documents, including, without limitation, the management of any such Loans or
the Borrowers' use of the proceeds thereof, (iii) the Agents and the Lenders
relying on any instructions of the Administrative Borrower or the handling of
the Loan Account and Collateral of the Borrowers as herein provided, (iv) any
matter relating to the financing transactions contemplated by this Agreement or
the other Loan Documents or by any document executed in connection with the
transactions contemplated by this Agreement or the other Loan Documents, or
(v) any claim, litigation, investigation or proceeding relating to any of the
foregoing, whether or not any Indemnitee is a party thereto (collectively,
the "Indemnified Matters"); provided, however, that the Loan Parties shall not
have any obligation to any Indemnitee under this subsection (a) for any
Indemnified Matter caused by the gross negligence or willful misconduct of such
Indemnitee, as determined by a final non-appealable judgment of a court of
competent jurisdiction.

 

(b) The indemnification for all of the foregoing losses, damages, fees, costs
and expenses of the Indemnitees set forth in this Section 12.15 are chargeable
against the Loan Account. To the extent that the undertaking to indemnify, pay
and hold harmless set forth in this Section 12.15 may be unenforceable because
it is violative of any law or public policy, each Loan Party shall, jointly and
severally, contribute the maximum portion which it is permitted to pay and
satisfy under applicable law, to the payment and satisfaction of all Indemnified
Matters incurred by the Indemnitees.

 



- 135 -

 

 

(c) No Loan Party shall assert, and each Loan Party hereby waives, any claim
against the Indemnitees, on any theory of liability, for special, indirect,
consequential or punitive damages (as opposed to direct or actual damages)
(whether or not the claim therefor is based on contract, tort or duty imposed by
any applicable legal requirement) arising out of, in connection with, as a
result of, or in any way related to, this Agreement or any other Loan Document
or any agreement or instrument contemplated hereby or thereby or referred to
herein or therein, the transactions contemplated hereby or thereby, any Loan or
the use of the proceeds thereof or any act or omission or event occurring in
connection therewith, and each Loan Party hereby waives, releases and agrees not
to sue upon any such claim or seek any such damages, whether or not accrued and
whether or not known or suspected to exist in its favor.

 

(d) The indemnities and waivers set forth in this Section 12.15 shall survive
the repayment of the Obligations and discharge of any Liens granted under the
Loan Documents.

 

Section 12.16 Records. The unpaid principal of and interest on the Loans, the
interest rate or rates applicable to such unpaid principal and interest, the
duration of such applicability, the Commitments, and the accrued and unpaid fees
payable pursuant to Section 2.06 hereof, including, without limitation, the fees
set forth in the Fee Letter, the Unused Line Fee and the Applicable Prepayment
Premium, shall at all times be ascertained from the records of the Agents, which
shall be conclusive and binding absent manifest error.

 

Section 12.17 Binding Effect. This Agreement shall become effective when it
shall have been executed by each Loan Party, each Agent and each Lender and when
the conditions precedent set forth in Section 5.01 hereof have been satisfied or
waived in writing by the Agents, and thereafter shall be binding upon and inure
to the benefit of each Loan Party, each Agent and each Lender, and their
respective successors and assigns, except that the Loan Parties shall not have
the right to assign their rights hereunder or any interest herein without the
prior written consent of each Agent and each Lender, and any assignment by any
Lender shall be governed by Section 12.07 hereof.

 

Section 12.18 Highest Lawful Rate. It is the intention of the parties hereto
that each Agent and each Lender shall conform strictly to usury laws applicable
to it. Accordingly, if the transactions contemplated hereby or by any other Loan
Document would be usurious as to any Agent or any Lender under laws applicable
to it (including the laws of the United States of America and the State of New
York or any other jurisdiction whose laws may be mandatorily applicable to such
Agent or such Lender notwithstanding the other provisions of this Agreement),
then, in that event, notwithstanding anything to the contrary in this Agreement
or any other Loan Document or any agreement entered into in connection with or
as security for the Obligations, it is agreed as follows: (i) the aggregate of
all consideration which constitutes interest under law applicable to any Agent
or any Lender that is contracted for, taken, reserved, charged or received by
such Agent or such Lender under this Agreement or any other Loan Document or
agreements or otherwise in connection with the Obligations shall under no
circumstances exceed the maximum amount allowed by such applicable law, any
excess shall be canceled automatically and if theretofore paid shall be credited
by such Agent or such Lender on the principal amount of the Obligations (or, to
the extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender, as applicable,
to the Borrowers); and (ii) in the event that the maturity of the Obligations is
accelerated by reason of any Event of Default under this Agreement or otherwise,
or in the event of any required or permitted prepayment, then such consideration
that constitutes interest under law applicable to any Agent or any Lender may
never include more than the maximum amount allowed by such applicable law, and
excess interest, if any, provided for in this Agreement or otherwise shall,
subject to the last sentence of this Section 12.18, be canceled automatically by
such Agent or such Lender, as applicable, as of the date of such acceleration or
prepayment and, if theretofore paid, shall be credited by such Agent or such
Lender, as applicable, on the principal amount of the Obligations (or, to the
extent that the principal amount of the Obligations shall have been or would
thereby be paid in full, refunded by such Agent or such Lender to the
Borrowers). All sums paid or agreed to be paid to any Agent or any Lender for
the use, forbearance or detention of sums due hereunder shall, to the extent
permitted by law applicable to such Agent or such Lender, be amortized,
prorated, allocated and spread throughout the full term of the Loans until
payment in full so that the rate or amount of interest on account of any Loans
hereunder does not exceed the maximum amount allowed by such applicable law. If
at any time and from time to time (x) the amount of interest payable to any
Agent or any Lender on any date shall be computed at the Highest Lawful Rate
applicable to such Agent or such Lender pursuant to this Section 12.18 and
(y) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such Agent or such Lender would be less than the
amount of interest payable to such Agent or such Lender computed at the Highest
Lawful Rate applicable to such Agent or such Lender, then the amount of interest
payable to such Agent or such Lender in respect of such subsequent interest
computation period shall continue to be computed at the Highest Lawful Rate
applicable to such Agent or such Lender until the total amount of interest
payable to such Agent or such Lender shall equal the total amount of interest
which would have been payable to such Agent or such Lender if the total amount
of interest had been computed without giving effect to this Section 12.18.

 



- 136 -

 

 

For purposes of this Section 12.18, the term "applicable law" shall mean that
law in effect from time to time and applicable to the loan transaction between
the Borrowers, on the one hand, and the Agents and the Lenders, on the other,
that lawfully permits the charging and collection of the highest permissible,
lawful non-usurious rate of interest on such loan transaction and this
Agreement, including laws of the State of New York and, to the extent
controlling, laws of the United States of America.

 

The right to accelerate the maturity of the Obligations does not include the
right to accelerate any interest that has not accrued as of the date of
acceleration.

 

Section 12.19 Confidentiality. Each Agent and each Lender agrees (on behalf of
itself and each of its affiliates, directors, officers, employees and
representatives) to use reasonable precautions to keep confidential, in
accordance with its customary procedures for handling confidential information
of this nature and in accordance with safe and sound practices of comparable
commercial finance companies, any non-public information supplied to it by the
Loan Parties pursuant to this Agreement or the other Loan Documents which is
identified in writing by the Loan Parties as being confidential at the time the
same is delivered to such Person (and which at the time is not, and does not
thereafter become, publicly available or available to such Person from another
source not known to be subject to a confidentiality obligation to such Person
not to disclose such information), provided that nothing herein shall limit the
disclosure by any Agent or any Lender of any such information (i) to its
Affiliates and to its and its Affiliates' respective equityholders (including,
without limitation, partners), directors, officers, employees, agents, trustees,
counsel, advisors and representatives (it being understood that the Persons to
whom such disclosure is made will be informed of the confidential nature of such
information and instructed to keep such information confidential in accordance
with this Section 12.19); (ii) to any other party hereto; (iii) to any assignee
or participant (or prospective assignee or participant) or any party to a
Securitization so long as such assignee or participant (or prospective assignee
or participant) or party to a Securitization first agrees, in writing, to be
bound by confidentiality provisions similar in substance to this Section 12.19;
(iv) to the extent required by any Requirement of Law or judicial process or as
otherwise requested by any Governmental Authority; (v) to the National
Association of Insurance Commissioners or any similar organization, any
examiner, auditor or accountant or any nationally recognized rating agency or
otherwise to the extent consisting of general portfolio information that does
not identify Loan Parties; (vi) in connection with any litigation to which any
Agent or any Lender is a party; (vii) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder; or (viii) with the consent of the Administrative
Borrower.

 



- 137 -

 

 

Section 12.20 Public Disclosure. Each Loan Party agrees that neither it nor any
of its Affiliates will now or in the future issue any press release or other
public disclosure using the name of an Agent, any Lender or any of their
respective Affiliates or referring to this Agreement or any other Loan Document
without the prior written consent of such Agent or such Lender, except to the
extent that such Loan Party or such Affiliate is required to do so under
applicable law (in which event, such Loan Party or such Affiliate will consult
with such Agent or such Lender before issuing such press release or other public
disclosure). Each Loan Party hereby authorizes each Agent and each Lender, after
consultation with the Borrowers, to advertise the closing of the transactions
contemplated by this Agreement, and to make appropriate announcements of the
financial arrangements entered into among the parties hereto, as such Agent or
such Lender shall deem appropriate, including, without limitation, on a home
page or similar place for dissemination of information on the Internet or
worldwide web, or in announcements commonly known as tombstones, in such trade
publications, business journals, newspapers of general circulation and to such
selected parties as such Agent or such Lender shall deem appropriate.

 

Section 12.21 Integration. This Agreement, together with the other Loan
Documents, reflects the entire understanding of the parties with respect to the
transactions contemplated hereby and shall not be contradicted or qualified by
any other agreement, oral or written, before the date hereof.

 



- 138 -

 

 

Section 12.22 USA PATRIOT Act. Each Lender that is subject to the requirements
of the USA PATRIOT Act hereby notifies the Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record
information that identifies the entities composing the Borrowers, which
information includes the name and address of each such entity and other
information that will allow such Lender to identify the entities composing the
Borrowers in accordance with the USA PATRIOT Act. Each Loan Party agrees to take
such action and execute, acknowledge and deliver at its sole cost and expense,
such instruments and documents as any Lender may reasonably require from time to
time in order to enable such Lender to comply with the USA PATRIOT Act.

 

Section 12.23 Fee LetterSection 12.24 . Notwithstanding anything to the contrary
contained in any Loan Document, neither the Fee Letter nor the obligation of the
Borrowers under the Fee Letter to pay the Additional Amount shall terminate upon
the repayment in full of the Obligations, the termination of the Commitments or
the termination of the Loan Documents.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 



- 139 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

 



  BORROWERS:         KITARA HOLDCO CORP.         By: /s/ Robert Regular    
Name:  Robert Regular     Title:  Chief Executive Officer         KITARA MEDIA
CORP.         By: /s/ Robert Regular     Name:  Robert Regular     Title:  Chief
Executive Officer         FUTURE ADS LLC         By: /s/ Robert Regular    
Name:  Robert Regular     Title:  Chief Executive Officer         GUARANTORS:  
      KITARA MEDIA, LLC         By: /s/ Robert Regular     Name:  Robert Regular
    Title:  Chief Executive Officer         HEALTH GURU MEDIA, INC.         By:
/s/ Robert Regular     Name:  Robert Regular     Title:  Chief Executive Officer

 



- 140 -

 

 



  NEW YORK PUBLISHING GROUP, INC.         By: /s/ Robert Regular    
Name:  Robert Regular     Title:  Chief Executive Officer         ANDOVER GAMES,
LLC         By: /s/ Robert Regular     Name:  Robert Regular     Title:  Chief
Executive Officer         GATHER.COM ACQUISITION CORP.         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer        
APPENITY LLC         By: /s/ Robert Regular     Name:  Robert Regular    
Title:  Chief Executive Officer         ARCADEWEB LLC         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer        
ARCADEYUM, LLC         By: /s/ Robert Regular     Name:  Robert Regular    
Title:  Chief Executive Officer

 



- 141 -

 

 



  EPICPLAY LLC         By: /s/ Robert Regular     Name:  Robert Regular    
Title:  Chief Executive Officer         GAMEVANCE LLC         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer        
GPV ENTERTAINMENT, LLC         By: /s/ Robert Regular     Name:  Robert Regular
    Title:  Chief Executive Officer         LIVINGPLAY LLC         By: /s/
Robert Regular     Name:  Robert Regular     Title:  Chief Executive Officer    
    RESULT LINKS, LLC         By: /s/ Robert Regular     Name:  Robert Regular  
  Title:  Chief Executive Officer         SOCIALRIVAL LLC         By: /s/ Robert
Regular     Name:  Robert Regular     Title:  Chief Executive Officer

 



- 142 -

 

 



  COLLATERAL AGENT:         HIGHBRIDGE PRINCIPAL STRATEGIES, LLC         By: /s/
Vikas Keswani     Name:  Vikas Keswani     Title:  Managing Director

 



- 143 -

 

 



  ADMINISTRATIVE AGENT AND LENDER:         PNC BANK, NATIONAL ASSOCIATION      
  By: /s/ Basem Pharaon     Name:  Basem Pharaon     Title:  Vice President

 



- 144 -

 

 



  LENDERS:         HIGHBRIDGE SPECIALTY LOAN FA
SUBSIDIARY I, L.P.         By: Highbridge Principal Strategies, its investment
manager         By: /s/Vikas Keswani    

Name: Vikas Keswani

    Title: Managing Director         HIGHBRIDGE SPECIALTY LOAN FA
SUBSIDIARY II, L.P.         By: Highbridge Principal Strategies, its investment
manager         By: /s/Vikas Keswani    

Name: Vikas Keswani

    Title: Managing Director         HIGHBRIDGE AIGUILLES ROUGES         SECTOR
E INVESTMENT FUND, L.P.         By: Highbridge Principal Strategies, its
investment manager         By: /s/Vikas Keswani     Name: Vikas Keswani    
Title: Managing Director

 



- 145 -

 

 



 

HIGHBRIDGE PRINCIPAL STRATEGIES –

SPECIALTY LOAN INSTITUTIONAL
FUND III, L.P.

        By: Highbridge Principal Strategies, its investment manager         By:
/s/Vikas Keswani     Name: Vikas Keswani     Title: Managing Director        
HIGHBRIDGE PRINCIPAL STRATEGIES -SPECIALTY LOAN VG FUND, L.P.         By:
Highbridge Principal Strategies, its investment manager         By: /s/Vikas
Keswani     Name: Vikas Keswani     Title: Managing Director         RELIANCE
STANDARD LIFE INSURANCE COMPANY         By: Highbridge Principal Strategies, its
investment manager         By: /s/Vikas Keswani     Name: Vikas Keswani    
Title: Managing Director

 



- 146 -

 

 



  CERBERUS LEVERED LOAN OPPORTUNITIES FUND II, L.P.       By: Cerberus Levered
Opportunities II GP, LLC   Its: General Partner       By:

/s/ Daniel Wolf

 



Name: Daniel Wolf   Title: Senior Managing Director         CERBERUS NJ CREDIT
OPPORTUNITIES FUND, L.P.         By: Cerberus NJ Credit Opportunities GP, LLC  
Its: General Partner      

By:

/s/ Daniel Wolf   Name: Daniel Wolf   Title: Senior Managing Director        
CERBERUS ASRS HOLDINGS LLC         By: /s/ Daniel Wolf   Name: Daniel Wolf  



Title: Senior Managing Director         CERBERUS KRS LEVERED LOAN OPPORTUNITIES
FUND, L.P.       By: Cerberus KRS Levered Opportunities GP, LLC  

Its: General Partner

        By:

/s/ Daniel Wolf 

  Name: Daniel Wolf   Title: Senior Managing Director

 



- 147 -

 

 



  MGG SPECIALTY FINANCE FUND LP         By: /s/ Kevin Griffin   Name: Kevin
Griffin   Title: Chief Executive Officer

 

 

- 148 -



 

 